 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of August 30, 2012
 
among
 
LOWER LAKES TOWING LTD.,
as Cdn. Borrower,


LOWER LAKES TRANSPORTATION COMPANY,
as US Revolving Borrower,


GRAND RIVER NAVIGATION COMPANY, INC.,
as US GR Term Borrower,
 
BLACK CREEK SHIPPING COMPANY, INC.,
as US BC Term Borrower,
 
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Documentation Agent,


and


PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent

--------------------------------------------------------------------------------

 
GE CAPITAL MARKETS, INC.,
as Lead Arranger, Bookrunner and Co-Syndication Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
1.
AMOUNT AND TERMS OF CREDIT
2
 
1.1
Credit Facilities.
2
 
1.2
Letters of Credit
11
 
1.3
Prepayments.
11
 
1.4
Use of Proceeds
15
 
1.5
Interest and Applicable Margins.
15
 
1.6
Eligible Accounts
18
 
1.7
Cash Management Systems
20
 
1.8
Fees.
20
 
1.9
Receipt of Payments
21
 
1.10
Application and Allocation of Payments.
22
 
1.11
Loan Account and Accounting
23
 
1.12
Indemnity
23
 
1.13
Access and Audits
23
 
1.14
Taxes.
24
 
1.15
Illegality.
26
 
1.16
Increased Costs and Reduction of Return
27
 
1.17
Funding Losses.
28
 
1.18
Inability to Determine Rates.
29
 
1.19
Reserves on LIBOR Loans.
29
 
1.20
Certificates of Lenders.
30
 
1.21
Currency Matters.
30
 
1.22
Replacement of Lender.
30
2.
CONDITIONS PRECEDENT
31
 
2.1
Conditions to the Initial Loans
31
 
2.2
Further Conditions to Each Loan
32
3.
REPRESENTATIONS AND WARRANTIES
33
 
3.1
Corporate Existence; Compliance with Law
33
 
3.2
Executive Offices, Collateral Locations
33
 
3.3
Corporate Power, Authorization, Enforceable Obligations
34

 
 
i

--------------------------------------------------------------------------------

 
 

 
3.4
Financial Statements and Projections
34
 
3.5
Material Adverse Effect
35
 
3.6
Ownership of Property; Liens
35
 
3.7
Labor Matters
36
 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
36
 
3.9
Government Regulation
37
 
3.10
Margin Regulations
37
 
3.11
Taxes
37
 
3.12
No Litigation
38
 
3.13
Canadian Pension Plans, Canadian Benefit Plans and ERISA Plans.
38
 
3.14
Brokers
39
 
3.15
Intellectual Property
39
 
3.16
Full Disclosure
39
 
3.17
Environmental Matters.
40
 
3.18
Insurance
41
 
3.19
Deposit and Disbursement Accounts
41
 
3.20
Government Contracts
41
 
3.21
Customer and Trade Relations
41
 
3.22
Bonding; Licenses
41
 
3.23
Solvency
41
 
3.24
Material Contracts.
41
 
3.25
Citizen of the United States
42
 
3.26
Vessels
42
 
3.27
Permitted Intercompany Indebtedness
42
 
3.28
Time Charter Agreements.
42
 
3.29
Bareboat Charter Agreements.
42
 
3.30
Foreign Assets Control Regulations and Anti-Money Laundering.
43
 
3.31
Patriot Act
44
4.
FINANCIAL STATEMENTS AND INFORMATION
44
 
4.1
Reports and Notices.
44
 
4.2
Communication with Accountants
44

 
 
ii

--------------------------------------------------------------------------------

 
 
5.
AFFIRMATIVE COVENANTS
45
 
5.1
Maintenance of Existence and Conduct of Business
45
 
5.2
Payment of Charges.
45
 
5.3
Books and Records
45
 
5.4
Insurance; Damage to or Destruction of Collateral.
46
 
5.5
Compliance with Laws.
47
 
5.6
Supplemental Disclosure
48
 
5.7
Intellectual Property
48
 
5.8
Environmental Matters
48
 
5.9
Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
49
 
5.10
Further Assurances
50
 
5.11
Vessels.
50
 
5.12
Interest Rate Protection
53
 
5.13
OFAC; Counter-Terrorism; Patriot Act
53
 
5.14
Depository Banks
53
6.
NEGATIVE COVENANTS
53
 
6.1
Amalgamations, Mergers, Subsidiaries, Etc
53
 
6.2
Investments; Loans and Advances
53
 
6.3
Indebtedness.
54
 
6.4
Employee Loans and Affiliate Transactions.
54
 
6.5
Capital Structure and Business.
54
 
6.6
Guaranteed Indebtedness.
55
 
6.7
Liens.
55
 
6.8
Operating Leases
56
 
6.9
Sale of Stock and Assets.
56
 
6.10
Pension and Benefit Plans; ERISA Plans.
56
 
6.11
Financial Covenants
56
 
6.12
Hazardous Materials
56
 
6.13
Sale Leasebacks
57
 
6.14
Restricted Payments
57
 
6.15
Change of Corporate Name or Location; Change of Fiscal Year
57
 
6.16
No Impairment of Intercompany Transfers
58
 
6.17
Real Estate Purchases
58

 
 
iii

--------------------------------------------------------------------------------

 
 

 
6.18
Material Contracts.
58
 
6.19
Lower Lakes Guarantee and Lower Lakes Mortgages
58
 
6.20
Salt Water Operation
58
 
6.21
Time Charters
59
 
6.22
Bareboat Charter Agreements
59
 
6.23
Capital/Corporate Structure
59
 
6.24
Acquisitions
59
7.
TERM
59
 
7.1
Termination
59
 
7.2
Survival of Obligations Upon Termination of Financing Arrangements
59
 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
59
 
8.1
Events of Default
59
 
8.2
Remedies.
62
 
8.3
Waivers by Credit Parties
63
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
63
 
9.1
Assignment and Participations.
63
 
9.2
Appointment of Agent
65
 
9.3
Agents' Reliance, Etc
66
 
9.4
GE Capital and Affiliates
67
 
9.5
Lender Credit Decision
67
 
9.6
Indemnification
67
 
9.7
Successor Agent
68
 
9.8
Setoff and Sharing of Payments
68
 
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
69
 
9.10
Release of Collateral or Guarantors
73
10.
SUCCESSORS AND ASSIGNS
74
 
10.1
Successors and Assigns
74
11.
MISCELLANEOUS
74
 
11.1
Complete Agreement; Modification of Agreement
74
 
11.2
Amendments and Waivers.
74
 
11.3
Fees and Expenses
76

 
 
iv

--------------------------------------------------------------------------------

 
 

 
11.4
No Waiver
77
 
11.5
Remedies
77
 
11.6
Severability
77
 
11.7
Conflict of Terms
77
 
11.8
Confidentiality
78
 
11.9
Governing Law; Submission to Jurisdiction.
78
 
11.10
Notices.
79
 
11.11
Section Titles
80
 
11.12
Counterparts
80
 
11.13
Press Releases and Related Matters
80
 
11.14
Reinstatement
80
 
11.15
Advice of Counsel
80
 
11.16
No Strict Construction
80
 
11.17
Judgment Currency.
81
 
11.18
Joint and Several Obligations
81
 
11.19
Waiver of Jury Trial
81
 
11.20
USA PATRIOT Act Notice
82
 
11.21
Anti-Money Laundering Legislation.
82
 
11.22
Existing Credit Agreement.
82
12.
COLLATERAL ALLOCATION MECHANISM
83
 
12.1
Implementation of CAM
83
 
12.2
Letters of Credit.
84
 
12.3
Net Payments Upon Implementation of CAM Exchange
85

 
 
v

--------------------------------------------------------------------------------

 
 
INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2A)
-
Letters of Credit
Annex C (Section 1.7)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections    Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 11.10)
-
Notice Addresses
Annex I (from Annex A- Commitments definition)
-
Commitments as of Restatement Date
Annex J
-
Collateral
Annex K (Section 5.4)
-
Insurance
Exhibit 1.1(a)(i)
-
Form of Notice Revolving Credit Advance
Exhibit 1.1(a)(iii)
-
Form of Cdn. Revolving Note
Exhibit 1.1(b)
-
Form of Cdn. Term Note
Exhibit 1.1(c)(iii)
-
Form of US Revolving Note
Exhibit 1.1(d)(i)
-
Form of US GR Term  Note
Exhibit 1.1(e)(i)
-
Form of US BC Term Note
Exhibit 1.1(f)(ii)
-
Form of Cdn. Swing Line Note
Exhibit 1.1(g)(ii)
-
Form of US Swing Line Note
Exhibit 1.5(e)(ii)
-
Form of Notice of Conversion/Continuation - LIBOR
Exhibit 1.5(e)(iii)
-
Form of Notice of Conversion/Continuation - BA RATE
Exhibit 4.1(b)
-
Form of Borrowing Base Certificate, Accounts Receivable Reconciliation and
Accounts Payable Rollforward and Reconciliation
Exhibit 6.14
-
Form of Subordination Provisions
Exhibit 9.1(a)
-
Form of Assignment Agreement
Schedule 1.1
-
Agent's Representatives
Disclosure Schedule  3.1
-
Type of Entity; Jurisdiction of Organization
Disclosure Schedule  3.2
-
Executive Offices, Collateral Locations
Disclosure Schedule  3.4(c)
-
Fair Salable Balance Sheet
Disclosure Schedule  3.6
-
Real Estate and Leases
Disclosure Schedule  3.7
-
Labor Matters
Disclosure Schedule  3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule  3.11
-
Tax Matters
Disclosure Schedule  3.12
-
Litigation
Disclosure Schedule  3.13
-
Pension and Benefit Plans
Disclosure Schedule  3.14
-
Brokers
Disclosure Schedule  3.15
-
Intellectual Property
Disclosure Schedule  3.17
-
Hazardous Materials
Disclosure Schedule  3.18
-
Insurance
Disclosure Schedule  3.19
-
Deposit and Disbursement Accounts

 
 
vi

--------------------------------------------------------------------------------

 
 
Disclosure Schedule  3.20
-
Government Contracts
Disclosure Schedule  3.22
-
Bonds; Patent, Trademark, Industrial Design Licenses
Disclosure Schedule  3.24
-
Material Contracts
Disclosure Schedule  3.27
-
Permitted Intercompany Indebtedness
Disclosure Schedule  5.1
-
Trade Names
Disclosure Schedule  6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.4(b)
-
Employee Loans
Disclosure Schedule 6.6
-
Guaranteed Indebtedness
Disclosure Schedule 6.7
-
Existing Liens

 
 
vii

--------------------------------------------------------------------------------

 
 


This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), dated as of
August 30, 2012 among Lower Lakes Towing Ltd., a Canadian corporation, Lower
Lakes Transportation Company, a Delaware corporation, Grand River Navigation
Company, Inc, a Delaware corporation, Black Creek Shipping Company, Inc., a
Delaware corporation, the other Credit Parties signatory hereto, General
Electric Capital Corporation (in its individual capacity, "GE Capital") as Agent
and as Documentation Agent, PNC Bank, National Association, as a Lender and as
Co-Syndication Agent and the other Lenders signatory hereto from time to time.
 
RECITALS
 
WHEREAS, Lower Lakes, Grand River, LLTC, Agent and the lenders signatory thereto
are parties to a Second Amended and Restated Credit Agreement dated as of
September 28, 2011 and amended as of December 1, 2011 (as in effect on the date
hereof immediately prior to giving effect to this Agreement, the "Existing
Credit Agreement") pursuant to which the parties amended and restated the
Original Credit Agreement;
 
WHEREAS, Black Creek, Agent and the lenders signatory thereto are parties to a
Credit Agreement dated as of February 11, 2011 and amended as of December 1,
2011 (as in effect on the date hereof immediately prior to giving effect to this
Agreement, the "Existing Black Creek Credit Agreement");
 
WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, (i) amend and restate in its entirety the Existing Credit Agreement,
without constituting a novation of the obligations, liabilities and indebtedness
of the Borrowers thereunder, (ii) refinance the indebtedness of Black Creek
under the Existing Black Creek Credit Agreement and make Black Creek a US
Borrower hereunder, (iii) advance certain new loans and (iv) continue to provide
working capital financing, funds for other general corporate purposes and funds
for other purposes permitted hereunder;
 
WHEREAS, Black Creek has agreed to and the other Borrowers have agreed to
continue to secure all of their respective obligations under the Loan Documents
by providing a grant or confirming their existing grant, as applicable, to
Agent, for the benefit of Agent and other Secured Parties, of a security
interest in and lien upon, all of their existing and after-acquired personal,
real, movable and immovable property; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall
govern.  All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, "Appendices") hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement.  These Recitals shall be construed as
part of the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
AMOUNT AND TERMS OF CREDIT

 
1.1           Credit Facilities.
 
(a)           Cdn. Revolving Credit Facility.
 
(i)           Subject to the terms and conditions hereof, each Cdn. Revolving
Lender agrees to make available to Lower Lakes from time to time until the
Commitment Termination Date its Pro Rata Share of Canadian Dollar advances
(each, a "Cdn. Revolving Credit Advance") under the Cdn. Revolving Loan
Commitment (the "Cdn. Revolving Credit Facility").  The Pro Rata Share of the
Cdn. Revolving Loan of any Cdn. Revolving Lender shall not at any time exceed
its separate Cdn. Revolving Loan Commitment.  Immediately prior to the
effectiveness of this Agreement, the outstanding principal balance of "Cdn.
Revolving Loans" under the Existing Credit Agreement is Cdn. $10,350,000.  Such
"Cdn. Revolving Loans" under the Existing Credit Agreement shall be deemed to
be, and hereby are converted into, on the Restatement Closing Date, outstanding
Cdn. Revolving Loans hereunder.  In addition, there is one letter of credit
issued and outstanding under the Existing Credit Agreement with a face amount
of  Cdn. $100,000, which shall constitute a Letter of Credit hereunder as of the
Restatement Closing Date.  The obligations of each Cdn. Revolving Lender
hereunder shall be several and not joint.  Until the Commitment Termination
Date, Lower Lakes may from time to time borrow, repay and reborrow under this
Section 1.1(a); provided, that the Canadian Dollar amount of any Cdn. Revolving
Credit Advance to be made at any time shall not exceed Cdn. Borrowing
Availability at such time.  Each Cdn. Revolving Credit Advance shall be made on
notice by Lower Lakes to one of the representatives of Agent identified in
Schedule 1.1 at the address specified therein.  Any such notice must be given no
later than 11:00 a.m. (New York time) on the Business Day of the proposed Cdn.
Revolving Credit Advance. Each such notice (a "Cdn. Notice of Revolving Credit
Advance") must be given in writing (by electronic mail or overnight courier)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit.
 
(ii)           For the period from March 31 through June 30 of each calendar
year, the Cdn. Revolving Lenders shall establish (on a several and not joint or
joint and several basis) in favor of Lower Lakes a seasonal overadvance
revolving credit facility (the "Cdn. Seasonal Facility") which shall be subject
to the terms contained herein that are applicable to the Cdn. Revolving
Loan.  For greater certainty, the Cdn. Seasonal Facility is a sub-facility of
the Cdn. Revolving Credit Facility and shall not be subject to the limits of the
Cdn. Borrowing Base but shall be subject to the Cdn. Maximum Amount.  The Cdn.
Seasonal Facility shall be in an amount not to exceed (all as determined in Cdn.
Dollars using, where applicable, the Cdn. Dollar Equivalent Amount) the lesser
of: (A) US $12,000,000 less the principal amount outstanding under the US
Seasonal Facility, or (B)  75% of the aggregate Fair Market Value of the Cdn.
Vessels and the US Owned Vessels (based upon the most recent appraisal received
by the Agent) less the aggregate of (i) the principal amount outstanding under
the Cdn. Term Loan and the principal amount outstanding under the US Term Loans,
(ii) the aggregate amount of the obligations secured by Liens attaching to the
Cdn. Vessels and the US Owned Vessels that have priority to the Liens securing
the Obligations, and (iii) the principal amount outstanding under the US
Seasonal Facility; provided, that if Lower Lakes has certified to the Agent in
the applicable Cdn. Notice of Revolving Credit Advance that all or a portion of
the proceeds of the related Cdn. Revolving Credit Advance will be directly
applied to retire any obligation described in clause (ii) above, then such
obligation will not be counted in determining availability for such
Advance.  The aggregate of all Cdn. Revolving Credit Advances (including
Advances under the Cdn. Seasonal Facility) shall at no time exceed the Cdn.
Maximum Amount.  Notwithstanding the foregoing, during calendar year 2013, the
period referenced above shall be extended from June 30 to July 31; provided,
that for the period from June 30, 2013 to July 31, 2013, the reference to
“US$12,000,000” shall be deemed to be a reference to “US$5,000,000”.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)           Except as provided in Section 1.11, Lower Lakes shall execute
and deliver to each Cdn. Revolving Lender a Canadian Dollar note to evidence the
Cdn. Revolving Loan Commitment of that Cdn. Revolving Lender.  Each note shall
be in the principal amount of the Cdn. Revolving Loan Commitment of the
applicable Cdn. Revolving Lender, dated the Restatement Closing Date and
substantially in the form of Exhibit 1.1(a)(iii) (each, a "Cdn. Revolving Note"
and, collectively, the "Cdn. Revolving Notes").  Each Cdn. Revolving Note shall
represent the obligation of Lower Lakes to pay the amount of the Cdn. Revolving
Lender's Cdn. Revolving Loan Commitment or, if less, such Cdn. Revolving
Lender's Pro Rata Share of the aggregate unpaid principal amount of all
outstanding Cdn. Revolving Credit Advances to Lower Lakes together with interest
thereon as prescribed in Section 1.5.  The entire unpaid balance of the Cdn.
Revolving Loan and all other non-contingent Obligations owing by Lower Lakes
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date.  All Cdn. Revolving Notes issued under the
Existing Credit Agreement shall be deemed replaced as of the Restatement Closing
Date with the notes issued pursuant to this Agreement (without effecting a
novation with respect to any "Obligations" as defined in the Existing Credit
Agreement).
 
(b)           Cdn. Term Loan.
 
(i)           The Cdn. Term Lenders have previously made term loans denominated
in Canadian Dollars (collectively, the "Existing Cdn. Term Loan") to Lower
Lakes, and Lower Lakes acknowledges and agrees that, immediately prior to the
effectiveness of this Agreement, (x) the aggregate outstanding principal balance
of the "Existing Cdn. Term Loan" under the Existing Credit Agreement is Cdn.
$54,312,333.32, which amount (less Cdn. $7,200,000, which amount is concurrently
being deemed to be repaid by a portion of the Existing GR Term Loan (as
adjusted, at the Borrower’s expense, for exchange rate differences), without
regard to any payment of the fee specified in Section 1.8(c) of the Existing
Loan Agreement, which fee is hereby waived by the Lenders) shall be deemed to
have been, and hereby is, on the Restatement Closing Date, converted into the
outstanding principal balance of the Cdn. Term Loan hereunder, without
constituting a novation and (y) the aggregate outstanding principal balance of
the “Engine Term Loan” under the Existing Credit Agreement is Cdn.
$5,866,666.72, which amount shall be deemed to have been, and hereby is, on the
Restatement Closing Date, converted into the outstanding principal balance of
the Cdn. Term Loan hereunder, without constituting a novation.  The principal
balance of the Cdn. Term Loan as of the Restatement Closing Date is Cdn.
$52,979,000.04.  The Cdn. Term Loan shall be evidenced by promissory notes
substantially in the form of Exhibit 1.1(b) (each, a "Cdn. Term Note" and,
collectively, the "Cdn. Term Notes"), and, except as provided in Section 1.12,
Lower Lakes shall execute and deliver each Cdn. Term Note to the applicable Cdn.
Term Lender.  Each Cdn. Term Lender that holds a portion of the Existing Cdn.
Term Loan under the Existing Credit Agreement that is converted into a portion
of the Cdn. Term Loan hereunder pursuant to the preceding sentence shall be
deemed to have satisfied all of its Cdn. Term Loan funding obligations hereunder
to the extent the Existing Cdn. Term Loan held by such Cdn. Term Lender under
the Existing Credit Agreement is converted to outstanding principal under the
Cdn. Term Loan hereunder in accordance with the foregoing provisions of this
Section 1.1(b) .  Each Cdn. Term Note shall represent the obligation of Lower
Lakes to pay the amount of the applicable Cdn. Term Lender's Cdn. Term Loan
Commitment, together with interest thereon as prescribed in Section 1.5.  All
Cdn. Term Notes issued under the Existing Credit Agreement shall be deemed
replaced as of the Restatement Closing Date with the notes issued pursuant to
this Agreement (without effecting a novation with respect to any "Obligations"
as defined in the Existing Credit Agreement).
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           Lower Lakes shall repay the principal amount of the Cdn. Term
Loan in quarterly installments based on the amortization schedule set forth
below on the first day of each March, June, September and December of each year,
commencing December 1, 2012, as follows:
 
Period
Quarterly Installment Amounts
December 2012 – September 2014
December 2014 – June 2016
Commitment Termination Date
           Cdn. $331,118.75
           Cdn. $662,237.50
       Cdn. $45,694,387.54

 
The final installment due on the Commitment Termination Date shall be the
remaining principal balance of the Cdn. Term Loans and any accrued and unpaid
interest thereon.
 
(iii)           Notwithstanding Section 1.1(b)(ii), the aggregate outstanding
principal balance of the Cdn. Term Loan shall be due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full.  No payment with respect to the Cdn. Term Loan may be reborrowed.
 
(iv)           Each payment of principal with respect to the Cdn. Term Loan
shall be paid to Agent for the ratable benefit of each Cdn. Term Lender, ratably
in proportion to each such Cdn. Term Lender's respective Cdn. Term Loan
Commitment.
 
(c)           US Revolving Credit Facility.
 
(i)           Subject to the terms and conditions hereof, each US Revolving
Lender agrees to make available to LLTC from time to time until the Commitment
Termination Date its Pro Rata Share of US Dollar advances (each, a "US Revolving
Credit Advance") under the US Revolving Loan Commitment (the "US Revolving
Credit Facility").  Immediately prior to the effectiveness of this Agreement,
the outstanding principal balance of "US Revolving Loans" under the Existing
Credit Agreement is US $9,200,000.  Such "US Revolving Loans" under the Existing
Credit Agreement shall be deemed to be, and hereby are converted into, on the
Restatement Closing Date, outstanding US Revolving Loans hereunder.  The Pro
Rata Share of the US Revolving Loan of any US Revolving Lender shall not at any
time exceed its separate US Revolving Loan Commitment.  The obligations of each
US Revolving Lender hereunder shall be several and not joint.  Until the
Commitment Termination Date, LLTC may from time to time borrow, repay and
reborrow under this Section 1.1(c); provided, that the US Dollar amount of any
US Revolving Credit Advance to be made at any time shall not exceed the US
Borrowing Availability at such time.  Each US Revolving Credit Advance shall be
made on notice by LLTC to one of the representatives of Agent identified in
Schedule 1.1 at the address specified therein.  Any such notice must be given no
later than (1) 10:00 a.m. (New York time) on the Business Day of the proposed US
Revolving Credit Advance, in the case of a US Base Rate Loan, or (2) 10:00 a.m.
(New York time) on the date which is three (3) Business Days prior to the
proposed Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice
(a "US Notice of Revolving Credit Advance") must be given in writing (by
electronic mail or overnight courier) substantially in the form of Exhibit
1.1(a)(i), and shall include the information required in such Exhibit.  If LLTC
desires to have a Revolving Credit Advance bear interest by reference to the
LIBOR Rate, it must comply with Section 1.5(e).
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           For the period from March 31 through June 30 of each calendar
year, the US Revolving Lenders shall establish (on a several and not joint or
joint and several basis) in favor of LLTC a seasonal overadvance revolving
credit facility (the "US Seasonal Facility") which shall be subject to the terms
contained herein that are applicable to the US Revolving Loan.  For greater
certainty, the US Seasonal Facility is a sub-facility of the US Revolving Credit
Facility and shall not be subject to the limits of the US Borrowing Base but
shall be subject to the US Maximum Amount.  The  amount outstanding under the US
Seasonal Facility shall be in an amount not to exceed (all as determined in US
Dollars using, where applicable, the US Dollar Equivalent Amount) the lesser of:
(A) US $12,000,000 less the principal amount outstanding under the Cdn. Seasonal
Facility, or (B) 75% of the aggregate Fair Market Value of the Cdn. Vessels and
the US Owned Vessels (based upon the most recent appraisal received by the
Agent) less the aggregate of (i) the principal amount outstanding under the Cdn.
Term Loan and the principal amount outstanding under the US Term Loans, (ii) the
aggregate amount of the obligations secured by Liens attaching to the Cdn.
Vessels and the US Owned Vessels that have priority to the Liens securing the
Obligations, and (iii) the principal amount outstanding under the Cdn. Seasonal
Facility; provided, that if LLTC has certified to the Agent in the applicable US
Notice of Revolving Credit Advance that all or a portion of the proceeds of the
related US Revolving Credit Advance will be directly applied to retire any
obligation described in clause (ii) above, then such obligation will not be
counted in determining availability for such Advance.  The aggregate principal
amount of all US Revolving Credit Advances (including Advances under the US
Seasonal Facility) shall at no time exceed the US Maximum
Amount.  Notwithstanding the foregoing, during calendar year 2013, the period
referenced above shall be extended from June 30 to July 31; provided, that for
the period from June 30, 2013 to July 31, 2013, the reference to “US$12,000,000”
shall be deemed to be a reference to “US$5,000,000.
 
(iii)           Except as provided in Section 1.11, LLTC shall execute and
deliver to each US Revolving Lender a US Dollar note to evidence the US
Revolving Loan Commitment of that US Revolving Lender.  Each note shall be in
the principal amount of the US Revolving Loan Commitment of the applicable US
Revolving Lender, dated the Restatement Closing Date and substantially in the
form of Exhibit 1.1(c)(iii) (each, a "US Revolving Note" and, collectively, the
"US Revolving Notes").  Each US Revolving Note shall represent the obligation of
LLTC to pay the amount of the US Revolving Lender's Revolving Loan Commitment
or, if less, such US Revolving Lender's Pro Rata Share of the aggregate unpaid
principal amount of all US Revolving Credit Advances to LLTC together with
interest thereon as prescribed in Section 1.5.  The entire unpaid balance of the
US Revolving Loan and all other non-contingent Obligations shall be immediately
due and payable in full in immediately available funds on the Commitment
Termination Date.  All US Revolving Notes issued under the Existing Credit
Agreement shall be deemed replaced as of the Restatement Closing Date with the
notes issued pursuant to this Agreement (without effecting a novation with
respect to any "Obligations" as defined in the Existing Credit Agreement).
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           US GR Term Loan.
 
(i)           The US GR Term Lenders previously made term loans denominated in
US Dollars (collectively, the "Existing US GR Term Loan") to Grand River, and
Grand River acknowledges and agrees that, immediately prior to the effectiveness
of this Agreement, the aggregate outstanding principal balance of the "Existing
US GR Term Loan" under the Existing Credit Agreement is US $41,529,333.29, which
amount (plus US $7,200,000.00, which amount is concurrently being deemed to
repay a portion of the Existing Cdn. Term Loan, and of which such amount, US
$1,400,000 is hereby assigned by GE Capital to CapitalSource Bank pursuant to
the terms and conditions hereof) shall be deemed to have been, and hereby is, on
the Restatement Closing Date, converted into the outstanding principal balance
of the US GR Term Loan hereunder, without constituting a novation.  Each US GR
Term Lender that holds a portion of the Existing US GR Term Loan under the
Existing Credit Agreement that is converted into a portion of the US GR Term
Loan hereunder pursuant to the preceding sentence shall be deemed to have
satisfied all of its US GR Term Loan funding obligations hereunder to the extent
the Existing US GR Term Loan held by such US GR Term Lender under the Existing
Credit Agreement is converted to outstanding principal under the US GR Term Loan
hereunder in accordance with the foregoing provisions of this Section
1.1(d).  Subject to the terms and conditions hereof, each US GR Term Lender
increasing its respective US GR Term Loan Commitment agrees to make an
additional term loan denominated in US Dollars (collectively with the Existing
US GR Term Loan, the "US GR Term Loan") on the Restatement Closing Date to Grand
River in its Pro Rata Share of the amount of US $15,397,590.62.  The principal
balance of the US GR Term Loan as of the Restatement Closing Date is US
$64,126,923.91.  The US GR Term Loan shall be evidenced by promissory notes
substantially in the form of Exhibit 1.1(d) (each, a "US GR Term Note" and,
collectively, the "US GR Term Notes"), and, except as provided in Section 1.12,
Grand River shall execute and deliver each US GR Term Note to the applicable US
GR Term Lender.  Each US GR Term Note shall represent the obligation of Grand
River to pay the amount of the applicable US GR Term Lender's US GR Term Loan
Commitment, together with interest thereon as prescribed in Section 1.5.  All US
GR Term Notes issued under the Existing Credit Agreement shall be deemed
replaced as of the Restatement Closing Date with the notes issued pursuant to
this Agreement (without effecting a novation with respect to any "Obligations"
as defined in the Existing Credit Agreement).
 
(ii)           Grand River shall repay the principal amount of the US GR Term
Loan in quarterly installments based on the amortization schedule set forth
below on the first day of each March, June, September and December of each year,
commencing December 1, 2012, as follows:
 
Period
Quarterly Installment Amounts
December 2012 – September 2014
December 2014 – June 2016
Commitment Termination Date
           US $400,793.27
           US $801,586.55
       US $55,309,471.90

 
The final installment due on the Commitment Termination Date shall be the
remaining principal balance of the US GR Term Loan and any accrued and unpaid
interest.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)             Notwithstanding Section 1.1(d)(ii), the aggregate outstanding
principal balance of the US GR Term Loans shall be due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full.  No payment with respect to the US GR Term Loans may be
reborrowed.
 
(iv)           Each payment of principal with respect to the US GR Term Loan
shall be paid to Agent for the ratable benefit of each US GR Term Lender,
ratably in proportion to each such US GR Term Lender's respective US GR Term
Loan Commitment.
 
(e)           US BC Term Loan.
 
(i)           Subject to the terms and conditions hereof, each US BC Term Lender
agrees to make a term loan denominated in US Dollars (collectively, the "US BC
Term Loan") on the Restatement Closing Date to Black Creek in its Pro Rata Share
of the original principal amount of its US BC Term Loan Commitment.  The
obligations of each US BC Term Lender hereunder shall be several and not
joint.  The principal balance of the US BC Term Loan as of the Restatement
Closing Date is US $28,933,332.00.  The US BC Term Loan shall be evidenced by
promissory notes substantially in the form of Exhibit 1.1(d) (each, a "US BC
Term Note" and, collectively, the "US BC Term Notes"), and, except as provided
in Section 1.12, Black Creek shall execute and deliver each US BC Term Note to
the applicable US BC Term Lender.  Each US BC Term Note shall represent the
obligation of Black Creek to pay the amount of the applicable US BC Term
Lender's US Term Loan B Commitment, together with interest thereon as prescribed
in Section 1.5.
 
(ii)           Black Creek shall repay the principal amount of the US BC Term
Loan in quarterly installments based on the amortization schedule set forth
below on the first day of each March, June, September and December of each year,
commencing December 1, 2012, as follows:
 
Period
Quarterly Installment Amounts
December 2012 – September 2014
December 2014 – June 2016
Commitment Termination Date
           US $180,833.33
           US $361,666.65
           US $24,954,998.81

 
The final installment due on the Commitment Termination Date shall be the
remaining principal balance of the US BC Term Loan and any accrued and unpaid
interest.
 
(iii)           Notwithstanding Section 1.1(e)(ii), the aggregate outstanding
principal balance of the US BC Term Loans shall be due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full.  No payment with respect to the US BC Term Loans may be
reborrowed.
 
(iv)           Each payment of principal with respect to the US BC Term Loan
shall be paid to Agent for the ratable benefit of each US BC Term Lender,
ratably in proportion to each such US BC Term Lender's respective US BC Term
Loan Commitment.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Cdn. Swing Line Loan.
 
(i)           Agent shall notify the Cdn. Swing Line Lender upon Agent's receipt
of any Cdn. Notice of Revolving Credit Advance.  Subject to the terms and
conditions hereof, the Cdn. Swing Line Lender may, in its discretion, make
available from time to time until the Commitment Termination Date advances
(each, a "Cdn. Swing Line Advance") in accordance with any such notice. The
provisions of this Section 1.1(f) shall not relieve Cdn. Revolving Lenders of
their obligations to make Cdn. Revolving Credit Advances under Section 1.1(a);
provided that if the Cdn. Swing Line Lender makes a Cdn. Swing Line Advance
pursuant to any such notice, such Cdn. Swing Line Advance shall be in lieu of
any Cdn. Revolving Credit Advance that otherwise may be made by Cdn. Revolving
Credit Lenders pursuant to such notice.  The aggregate amount of Cdn. Swing Line
Advances outstanding shall not exceed at any time the lesser of (A) the Cdn.
Swing Line Loan Commitment and (B) the lesser of the Cdn. Maximum Amount and
Cdn. Borrowing Availability, in each case, less the outstanding balance of the
Cdn. Revolving Loans at such time ("Cdn. Swing Line Availability").  Until the
Commitment Termination Date, Lower Lakes may from time to time borrow, repay and
reborrow under this Section 1.1(f).  Each Cdn. Swing Line Advance shall be made
pursuant to a Cdn. Notice of Revolving Credit Advance delivered to Agent by
Lower Lakes in accordance with Section 1.1(a).  Any such notice must be given no
later than 11:00 a.m. (New York time) on the Business Day of the proposed Cdn.
Swing Line Advance.  Unless the Cdn. Swing Line Lender has received at least one
Business Day's prior written notice from Requisite Lenders instructing it not to
make a Cdn. Swing Line Advance, the Cdn. Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that Cdn. Swing Line Advance, and to have each Cdn.
Revolving Lender make Cdn. Revolving Credit Advances in accordance with Section
1.1(f)(iii) or purchase participating interests in accordance with Section
1.1(f)(iv).  Notwithstanding any other provision of this Agreement or the other
Loan Documents, the Cdn. Swing Line Loan shall constitute a Canadian Prime Rate
Loan.  Lower Lakes shall repay the aggregate outstanding principal amount of the
Cdn. Swing Line Loan upon demand therefor by Agent.
 
(ii)           Lower Lakes shall execute and deliver to the Cdn. Swing Line
Lender a promissory note to evidence the Cdn. Swing Line Loan Commitment.  Each
note shall be in the principal amount of the Cdn. Swing Line Loan Commitment of
the Cdn. Swing Line Lender, dated the Restatement Closing Date and substantially
in the form of Exhibit 1.1(f)(ii)  (each a "Cdn. Swing Line Note" and,
collectively, the "Cdn. Swing Line Notes"). Each Cdn. Swing Line Note shall
represent the obligation of Lower Lakes to pay the amount of the Cdn. Swing Line
Loan Commitment or, if less, the aggregate unpaid principal amount of all Cdn.
Swing Line Advances made to Lower Lakes together with interest thereon as
prescribed in Section 1.5.  The entire unpaid balance of the Cdn. Swing Line
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           The Cdn. Swing Line Lender, at any time and from time to time no
less frequently than once weekly shall on behalf of Lower Lakes (and Lower Lakes
hereby irrevocably authorizes the Cdn. Swing Line Lender to so act on its
behalf) request each Cdn. Revolving Lender (including the Cdn. Swing Line
Lender) to make a Cdn. Revolving Credit Advance to Lower Lakes (which shall be a
Canadian Prime Rate Loan) in an amount equal to that Cdn. Revolving Lender's Pro
Rata Share of the principal amount of Lower Lakes' Cdn. Swing Line Loan (the
"Cdn. Refunded Swing Line Loan") outstanding on the date such notice is
given.  Unless any of the events described in Sections 8.1(j) or 8.1(k) has
occurred (in which event the procedures of Section 1.1(f)(iv) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Cdn. Revolving Credit Advance are then satisfied, each Cdn.
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a Cdn.
Revolving Credit Advance on behalf of the Cdn. Swing Line Lender prior to 3:00
p.m. (New York time) in immediately available funds on the Business Day next
succeeding the date that notice is given.  The proceeds of those Cdn. Revolving
Credit Advances shall be immediately paid to the Cdn. Swing Line Lender and
applied to repay the Cdn. Refunded Swing Line Loan of Lower Lakes.
 
(iv)           If, prior to refunding a Cdn. Swing Line Loan with a Cdn.
Revolving Credit Advance pursuant to Section 1.1(f)(iii), one of the events
described in Sections 8.1(j) or 8.1(k) has occurred, then, subject to the
provisions of Section 1.1(f)(v) below, each Cdn. Revolving Lender shall, on the
date such Cdn. Revolving Credit Advance was to have been made for the benefit of
Lower Lakes, purchase from the Cdn. Swing Line Lender an undivided participation
interest in the Cdn. Swing Line Loan to Lower Lakes in an amount equal to its
Pro Rata Share of such Cdn. Swing Line Loan.  Upon request, each Cdn. Revolving
Lender shall promptly transfer to the Cdn. Swing Line Lender, in immediately
available funds, the amount of its participation interest.
 
(v)           Each Cdn. Revolving Lender's obligation to make Cdn. Revolving
Credit Advances in accordance with Section 1.1(f)(iii) and to purchase
participation interests in accordance with Section 1.1(f)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right that such Cdn.
Revolving Lender may have against the Cdn. Swing Line Lender, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
any Default or Event of Default; (C) any inability of any Borrower to satisfy
the conditions precedent to borrowing set forth in this Agreement at any time or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  If any Cdn. Revolving Lender does not make
available to Agent or the Cdn. Swing Line Lender, as applicable, the amount
required pursuant to Sections 1.1(f)(iii) or 1.1(f)(iv), as the case may be, the
Cdn. Swing Line Lender shall be entitled to recover such amount on demand from
such Cdn. Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Federal Funds Rate
for the first two Business Days and at the BA Rate thereafter.
 
(g)           US Swing Line Loan.
 
(i)           Agent shall notify the US Swing Line Lender upon Agent's receipt
of any US Notice of Revolving Credit Advance.  Subject to the terms and
conditions hereof, the US Swing Line Lender may, in its discretion, make
available from time to time until the Commitment Termination Date advances
(each, a "US Swing Line Advance") in accordance with any such notice. The
provisions of this Section 1.1(g) shall not relieve US Revolving Lenders of
their obligations to make US Revolving Credit Advances under Section 1.1(c);
provided that if the US Swing Line Lender makes a US Swing Line Advance pursuant
to any such notice, such US Swing Line Advance shall be in lieu of any US
Revolving Credit Advance that otherwise may be made by US Revolving Credit
Lenders pursuant to such notice.  The aggregate amount of US Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the US Swing Line
Loan Commitment and (B) the lesser of the US Maximum Amount and US Borrowing
Availability, in each case, less the outstanding balance of the US Revolving
Loans at such time ("US Swing Line Availability").  Until the Commitment
Termination Date, LLTC may from time to time borrow, repay and reborrow under
this Section 1.1(g).  Each US Swing Line Advance shall be made pursuant to a US
Notice of Revolving Credit Advance delivered to Agent by Lower Lakes in
accordance with Section 1.1(c).  Any such notice must be given no later than
11:00 a.m. (New York time) on the Business Day of the proposed US Swing Line
Advance.  Unless the US Swing Line Lender has received at least one Business
Day's prior written notice from Requisite Lenders instructing it not to make a
US Swing Line Advance, the US Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Sections 2.2, be entitled to
fund that US Swing Line Advance, and to have each US Revolving Lender make US
Revolving Credit Advances in accordance with Section 1.1(g)(iii) or purchase
participating interests in accordance with Section 1.1(g)(iv).  Notwithstanding
any other provision of this Agreement or the other Loan Documents, the US Swing
Line Loan shall constitute a US Base Rate Loan.  LLTC shall repay the aggregate
outstanding principal amount of the US Swing Line Loan upon demand therefor by
Agent.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           LLTC shall execute and deliver to the US Swing Line Lender a
promissory note to evidence the US Swing Line Loan Commitment.  Each note shall
be in the principal amount of the US Swing Line Loan Commitment of the US Swing
Line Lender, dated the Restatement Closing Date and substantially in the form of
Exhibit 1.1(g)(ii)  (each a "US Swing Line Note" and, collectively, the "US
Swing Line Notes"). Each US Swing Line Note shall represent the obligation of
Lower Lakes to pay the amount of the US Swing Line Loan Commitment or, if less,
the aggregate unpaid principal amount of all US Swing Line Advances made to LLTC
together with interest thereon as prescribed in Section 1.5.  The entire unpaid
balance of the US Swing Line Loan and all other noncontingent Obligations shall
be immediately due and payable in full in immediately available funds on the
Commitment Termination Date if not sooner paid in full.
 
(iii)           The US Swing Line Lender, at any time and from time to time no
less frequently than once weekly shall on behalf of LLTC (and LLTC hereby
irrevocably authorizes the US Swing Line Lender to so act on its behalf) request
each US Revolving Lender (including the US Swing Line Lender) to make a US
Revolving Credit Advance to LLTC (which shall be a US Base Rate Loan) in an
amount equal to that US Revolving Lender's Pro Rata Share of the principal
amount of LLTC's US Swing Line Loan (the "US Refunded Swing Line Loan")
outstanding on the date such notice is given.  Unless any of the events
described in Sections 8.1(j) or 8.1(k) has occurred (in which event the
procedures of Section 1.1(g)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a US Revolving
Credit Advance are then satisfied, each US Revolving Lender shall disburse
directly to Agent, its Pro Rata Share of a US Revolving Credit Advance on behalf
of the US Swing Line Lender prior to 3:00 p.m. (New York time) in immediately
available funds on the Business Day next succeeding the date that notice is
given.  The proceeds of those US Revolving Credit Advances shall be immediately
paid to the US Swing Line Lender and applied to repay the US Refunded Swing Line
Loan of LLTC.
 
(iv)           If, prior to refunding a US Swing Line Loan with a US Revolving
Credit Advance pursuant to Section 1.1(g)(iii), one of the events described in
Sections 8.1(j) or 8.1(k) has occurred, then, subject to the provisions of
Section 1.1(g)(v) below, each US Revolving Lender shall, on the date such US
Revolving Credit Advance was to have been made for the benefit of LLTC, purchase
from the US Swing Line Lender an undivided participation interest in the US
Swing Line Loan to LLTC in an amount equal to its Pro Rata Share of such US
Swing Line Loan.  Upon request, each US Revolving Lender shall promptly transfer
to the US Swing Line Lender, in immediately available funds, the amount of its
participation interest.
 
 
10

--------------------------------------------------------------------------------

 
 
(v)           Each US Revolving Lender's obligation to make US Revolving Credit
Advances in accordance with Section 1.1(g)(iii) and to purchase participation
interests in accordance with Section 1.1(g)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such US Revolving
Lender may have against the US Swing Line Lender, any Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any inability of any Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time or (D)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.  If any US Revolving Lender does not make available to
Agent or the US Swing Line Lender, as applicable, the amount required pursuant
to Sections 1.1(g)(iii) or 1.1(g)(iv), as the case may be, the US Swing Line
Lender shall be entitled to recover such amount on demand from such US Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the US Base Rate thereafter.
 
(h)           Reliance on Notices.  Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Cdn. Notice of Revolving Credit
Advance, US Notice of Revolving Credit Advance, Notice of
Conversion/Continuation – LIBOR or similar notice believed by Agent to be
genuine.  Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.
 
(i)           Calculation of Amount of Indebtedness Secured by Liens on
Vessels.  LLTC and Lower Lakes shall, with the delivery of each Borrowing Base
Certificate and as may be more frequently requested by the Agent acting
reasonably, provide to the Agent an itemized list (certified by the Chief
Financial Officer of Lower Lakes) of all payables owing to Persons in connection
with work performed or services provided by such Persons on the Cdn. Vessels and
the US Owned Vessels.  The Borrowers acknowledge that such payables list shall
be utilized by the Agent in determining the amount of obligations which has
priority to the Liens securing the Obligations for the purposes of Sections
1.1(a)(ii) and 1.1(c)(ii).
 
(j)           Failure to Deliver Borrowing Base Certificate.  If a Borrower
fails to deliver a Borrowing Base Certificate as required pursuant to the terms
hereof, the applicable Revolving Lenders shall have no obligation to make any
further Advances to such Borrower until its receipt of such a Borrowing Base
Certificate.
 
1.2           Letters of Credit.  Subject to and in accordance with the terms
and conditions contained herein and in Annex B, Lower Lakes shall have the right
to request, and Cdn. Revolving Lenders agree to incur, or purchase
participations in, Letter of Credit Obligations in respect of Lower Lakes.
 
 
11

--------------------------------------------------------------------------------

 
 
1.3           Prepayments.
 
(a)           Voluntary Prepayments; Reductions in Revolving Loan
Commitments.  A Borrower may at any time on at least five (5) days' prior
written notice to Agent (i) voluntarily prepay all or part of the Term Loans
advanced and/or (ii) permanently reduce (but not terminate) the Revolving Loan
Commitment extended to it; provided that (A) any such prepayment or reduction
shall be in a minimum amount of Cdn.$1,000,000 or US$1,000,000, as applicable,
and integral multiples of Cdn.$250,000 and US$250,000, as applicable, in excess
of such amount (unless the outstanding amounts thereof are less than such
minimum payment threshold), (B) no Revolving Loan Commitment shall be reduced
without the agreement of the applicable Revolving Lenders, and (C) after giving
effect to such reductions, each Borrower shall comply with Section 1.3(b)(i).  A
Borrower may at any time on at least ten (10) days' prior written notice to
Agent terminate the Revolving Loan Commitment extended to it, provided, that
upon any termination of either Revolving Loan Commitment, all other Commitments
shall immediately terminate and all Loans and other Obligations owing by all
Borrowers shall be immediately due and payable in full and all Letter of Credit
Obligations shall be cash collateralized or otherwise satisfied in accordance
with Annex B hereto.  Any voluntary prepayment and any reduction or termination
of a Revolving Loan Commitment must be accompanied by payment of the Fee
required by Section 1.8(c), if any, plus the payment of any LIBOR funding
breakage costs in accordance with Section 1.13(b), as applicable.  Upon any such
reduction or termination of a Revolving Loan Commitment, a Borrower's right to
request a Revolving Credit Advance or a Swing Line Advance or request that
Letter of Credit Obligations be incurred on Lower Lakes' behalf, shall
simultaneously be permanently reduced or terminated, as the case may be and to
the extent applicable.  Each notice of partial prepayment shall designate the
Loan or other Obligations to which such prepayment is to be applied; provided
that any partial prepayments of any Term Loan shall be applied to prepay the
scheduled installments of such Term Loan in the inverse order of maturity.  A
permanent reduction of the Cdn. Revolving Loan Commitment shall not require a
corresponding pro rata reduction in the L/C Sublimit, although any reduction
resulting in the Cdn. Revolving Loan Commitment being less than the L/C Sublimit
shall require a corresponding reduction in the L/C Sublimit.
 
(b)           Mandatory Prepayments.
 
(i)           If at any time the aggregate outstanding balance of all Cdn.
Revolving Loans (including, for greater certainty, all Advances under the Cdn.
Seasonal Facility) and Cdn. Swing Line Loans exceeds the lesser of (A) the Cdn.
Maximum Amount and (B) the Cdn. Borrowing Base, Lower Lakes shall immediately
repay the aggregate outstanding Cdn. Revolving Credit Advances to the extent
required to eliminate such excess.  If at any time the aggregate outstanding
balance of all US Revolving Loans (including, for greater certainty, all
Advances under the US Seasonal Facility) and US Swing Line Loans exceeds the
lesser of (A) the US Maximum Amount and (B) the US Borrowing Base, LLTC shall
immediately repay the aggregate outstanding US Revolving Credit Advances to the
extent required to eliminate such excess.  Notwithstanding the foregoing, during
the period from March 31 through June 30 of each calendar year (or through July
31 for calendar year 2013), Advances under the Seasonal Facilities shall not be
subject to the applicable Borrowing Bases and as such, neither Lower Lakes nor
LLTC, as applicable, shall be required to repay Advances to eliminate any excess
of Advances over the related Borrowing Base arising from Advances under a
Seasonal Facility during such period of time; provided, that if there exists as
of June 30 of any calendar year (other than calendar year 2013) any excess of
Advances over the related Borrowing Base arising from Advances under a Seasonal
Facility, Lower Lakes or LLTC, as applicable, shall prepay such excess amount no
later than July 15 of such calendar year; provided, further, that if there
exists as of July 31, 2013 any excess of Advances over the related Borrowing
Base arising from Advances under a Seasonal Facility, Lower Lakes or LLTC, as
applicable, shall prepay such excess amount no later than August 15, 2013.  If
on any day, the aggregate outstanding balance of all Cdn. Revolving Loans
(including, for greater certainty, all Advances under the Canadian Seasonal
Facility) and Cdn. Swing Line Loans, exceeds the lesser of (A) the Cdn.
Revolving Loan Commitment and (B) the Canadian Borrowing Base, Lower Lakes shall
immediately repay such excess, and if on any day, the aggregate outstanding
balance of the US Revolving Loans (including, for greater certainty, all
Advances under the US Seasonal Facility) and US Swing Line Loans exceeds the
lesser of (A) the US Revolving Loan Commitment and (B) the US Borrowing Base,
LLTC shall immediately repay such excess.  The preceding sentence shall not
derogate from the ability of the Borrowers to borrow under the Seasonal
Facilities in excess of the Borrowing Bases in accordance with the terms of this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           As soon as reasonably possible and in any event within two (2)
Business Days, upon receipt by any Credit Party of any cash proceeds of any
asset disposition in excess of $100,000 for each disposition or series of
related dispositions, except for those dispositions permitted pursuant to the
terms of Section 6.9(a), (b), (c) or (d), the Borrowers shall, in accordance
with the provisions of Section 1.3(c), prepay the Loans (and cash collateralize
Letter of Credit Obligations) in an amount equal to all such proceeds (including
the first $100,000 of proceeds), net of (A) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by such Credit Party in connection therewith (in each
case, paid to non-Affiliates), and (B) goods and services taxes, sales taxes and
transfer taxes, as applicable.  Any such prepayment shall be applied in
accordance with the provisions of Section 1.3(c).
 
(iii)           If a Credit Party issues Stock for cash, no later than the
Business Day following the date of receipt of the proceeds thereof, the
Borrowers shall prepay the Loans (and cash collateralize Letter of Credit
Obligations) in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses paid to
non-Affiliates in connection therewith.  Any such prepayment shall be applied in
accordance with Section 1.3(c).
 
(iv)           If a Credit Party incurs any Indebtedness other than Indebtedness
expressly permitted under this Agreement (and for greater certainty, the
provisions of this Section 1.3(b)(iv) shall not constitute approval for the
incurrence of any such Indebtedness), the Borrowers shall prepay the Loans (and
cash collateralize Letter of Credit Obligations) in an amount equal to the
proceeds of all of such Indebtedness.  Any such prepayment shall be applied in
accordance with the provisions of Section 1.3(c).
 
(v)           If at any time (a) the aggregate of the outstanding principal
amount of (i) the Term Loans plus the principal amount of all Outstanding
Advances under the Seasonal Facilities (all as determined in US Dollars using,
where applicable, the US Dollar Equivalent Amount) exceeds (b) the sum of (i)
75% of the Fair Market Value of the Cdn. Vessels and the US Owned Vessels (based
on the most recent appraisal obtained by the Agent) less (ii) the obligations
secured by the Liens attaching to the Cdn. Vessels and the US Owned Vessels that
have priority to the Liens securing the Obligations (such amount referred to as
the "Excess Amount"), then within ten (10) days after delivery of a written
notice by Agent to such effect, the Borrowers shall prepay the Loans (and cash
collateralize Letter of Credit Obligations) in such manner that the Borrowers
see fit in an amount equal to such Excess Amount; provided, that if an Event of
Default shall be continuing at the time of any such payment, the Required
Lenders shall determine the manner in which such prepayment shall be applied
against the Loans.
 
 
13

--------------------------------------------------------------------------------

 
 
(vi)           Until the Termination Date, Borrowers shall prepay the
Obligations on the date that is ten (10) days after the earlier of (A) the date
on which Borrowers' annual audited Financial Statements for the immediately
preceding Fiscal Year are delivered pursuant to Annex E or (B) the date on which
such annual audited Financial Statements were required to be delivered pursuant
to Annex E, in an amount equal to (x) seventy-five percent (75%) of the Excess
Cash Flow for the immediately preceding Fiscal Year, (y) fifty percent (50%) of
the Excess Cash Flow for the immediately preceding Fiscal Year if the Senior
Funded Debt to EBITDA Ratio as of the last day of such preceding Fiscal Year is
less than 3.00 to 1.00 or (z) twenty-five percent (25%) of the Excess Cash Flow
for the immediately preceding Fiscal Year if the Senior Funded Debt to EBITDA
Ratio as of the last day of such preceding Fiscal Year is less than 2.00 to
1.00.  Any prepayments from Excess Cash Flow paid pursuant to this clause (vi)
shall be applied in accordance with Section 1.3(c).  Each such prepayment shall
be accompanied by a certificate signed by Parent's chief financial officer
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance reasonably
satisfactory to Agent.
 
(c)           Application of Certain Mandatory Prepayments.  Any prepayments
required to be made pursuant to Section 1.3(b)(ii), (b)(iii), (b)(iv), (b)(v) or
(b)(vi)  above shall be applied as follows: first, to reimbursable expenses of
Agent and to Fees then due and payable pursuant to any of the Loan Documents;
second, on a pro rata basis, to interest then due and payable on the Term Loans;
third, on a pro rata basis, to prepay the scheduled principal installments of
the Term Loans in inverse order of maturity, until the Term Loans shall have
been paid in full; fourth, to interest then due and payable on the Swing Line
Loans; fifth, to the principal balance of the Swing Line Loans outstanding until
the same has been repaid in full; sixth, on a pro rata basis, to interest then
due and payable on the Revolving Credit Advances; seventh, as set forth below,
to the outstanding principal balance of Revolving Credit Advances until the same
have been paid in full, and eighth, to any Letter of Credit Obligations, to
provide cash collateral therefor in the manner set forth in Annex B, until all
such Letter of Credit Obligations have been fully cash collateralized in the
manner set forth in Annex B; provided, that any such proceeds arising from a
sale of a Vessel shall be applied first to the principal and interest of the
Term Loan of the Borrower owning such Vessel in inverse order of maturity, until
such Term Loan has been paid in full, and then ratably to the other Term
Loans.   Neither the Revolving Loan Commitments nor the Swing Line Loan
Commitments shall be permanently reduced by the amount of any such
prepayments.  The Borrowers shall determine which Revolving Credit Advances are
to be repaid pursuant to proceeds derived pursuant to Section 1.3(b) and Section
1.3(d); provided, that notwithstanding anything contained in this Section 1.3 to
the contrary, if an Event of Default shall have occurred and be continuing at
the time of any such prepayment, then the amounts to be applied pursuant to
Section 1.3(b) and Section 1.3(d) shall be applied by the Required Lenders as
they deem appropriate.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Application of Prepayments from Insurance Proceeds and
Condemnation and Expropriation Proceeds.  Prepayments from insurance,
expropriation or condemnation proceeds, whether received in accordance with
Section 5.4(c) or otherwise, shall be applied to scheduled installments of the
Term Loans in accordance with Section 5.4(c).  Neither a Revolving Loan
Commitment nor a Swing Line Loan Commitment shall be permanently reduced by the
amount of any such prepayments.  If the precise amount of insurance,
expropriation or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures, Vessels and Real Estate are not otherwise determined, the
allocation and application of those proceeds shall be determined by Agent,
subject to the approval of the Requisite Lenders acting reasonably.
 
(e)           No Implied Consent.  Nothing in this Section 1.3 shall be
construed to constitute Agent's or any Lender's consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.
 
1.4           Use of Proceeds.  The Borrowers shall utilize the proceeds of the
Loans for the financing of the Borrowers' ordinary working capital and general
corporate needs.
 
1.5           Interest and Applicable Margins.
 
(a)           Interest.  Each Borrower shall pay interest to Agent, for the
ratable benefit of Lenders in accordance with the various Loans being made by
each Lender, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to Cdn. Revolving Credit Advances, Cdn. Swing
Line Advances and the Cdn. Term Loan, the BA Rate plus four and three-quarters
percent (4.75%) per annum or the Canadian Prime Rate plus three and
three-quarters percent (3.75%) per annum and (ii) with respect to US Revolving
Credit Advances, US Swing Line Advances, the US GR Term Loan and the US BC Term
Loan, the US Base Rate plus three and three-quarters percent (3.75%) per annum
or the applicable LIBOR Rate plus four and three-quarters percent (4.75%) per
annum, as applicable.
 
(b)           If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period,
as applicable) and, with respect to payments of principal, interest thereon
shall be payable at the then applicable rate(s) during such extension.
 
(c)           All computations of Fees and interest in this Agreement or in any
other Loan Document shall be made by Agent on the basis of a 365-day year
(except for LIBOR Loans, which shall be calculated on the basis of a 360-day
year, and unless expressly stated herein to the contrary), in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable.  Each of the Canadian Prime Rate and the US Base Rate is a daily
rate and is adjusted daily.  Each determination by Agent of an interest rate and
Fees hereunder and under any other Loan Document shall, absent manifest error,
be presumptive evidence of the correctness of such rates and Fees.
 
(d)           If (i) an Event of Default has occurred and is continuing under
Section 8.1(a), (j) or (k), or (ii) any other Event of Default has occurred and
is continuing, and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to the Borrowers, the
interest rates applicable to the Loans and the Letter of Credit Fee shall,
subject to the Interest Act (Canada) and applicable law in the United States, be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder unless Agent or Requisite
Lenders elect to impose a smaller increase (the "Default Rate"), and all
outstanding Obligations shall bear interest at the Default Rate applicable to
such Obligations.  Interest and Letter of Credit Fees at the Default Rate shall
accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           (i)           Subject to the conditions precedent set forth in
Section 2.2, each Cdn. Revolving Credit Advance and each Cdn. Term Loan shall be
made as a BA Rate Loan or Canadian Prime Rate Loan.  Each BA Rate Loan and
Canadian Prime Rate Loan must be in a minimum amount of Cdn.$1,000 and integral
multiples of Cdn.$1,000 thereafter.
 
(ii)           Subject to the conditions precedent set forth in Section 2.2,
each US Borrower shall have the option to (A) request that any US Revolving
Credit Advance be made as a LIBOR Loan, (B) convert at any time all or any part
of outstanding Loans (other than the US Swing Line Loans) that are denominated
in US Dollars from US Base Rate Loans to LIBOR Loans, (C) convert any LIBOR Loan
to a US Base Rate Loan, upon payment of an administrative fee of $250 and
subject to payment of LIBOR breakage costs in accordance with Section 1.13(c) if
such conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (D) continue all or any portion of any Loan (other than the US Swing
Line Loans) denominated in US Dollars as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued.  Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of US$1,000,000 and integral multiples of US$500,000 in excess of
such amount.  Each US Base Rate Loan must be in a minimum amount of US$1,000 and
integral multiples of US$1,000 thereafter.  Any such election must be made by
10:00 a.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which the applicable US Borrower wishes to convert any US Base
Rate Loan to a LIBOR Loan for a LIBOR Period designated by such US Borrower in
such election.  If no election is received with respect to a LIBOR Loan by 11:00
a.m. (New York time) on the third Business Day prior to the end of the LIBOR
Period with respect thereto (or if a Default or an Event of Default has occurred
and is continuing or the additional conditions precedent set forth in Section
2.2 shall not have been satisfied), that LIBOR Loan shall be converted to a US
Base Rate Loan at the end of its LIBOR Period.  Each US Borrower must make such
election by notice to Agent in writing, by electronic mail or overnight
courier.  In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a "Notice of Conversion/Continuation -
LIBOR") in the form of Exhibit 1.5(e)(ii).  Following the occurrence of a
Default or an Event of Default, at the sole discretion of the US Revolving
Lenders, none of the US Borrowers shall be entitled to obtain LIBOR Loans.  In
the event that none of the US Borrowers are entitled to obtain LIBOR Loans, on
the maturity of any outstanding LIBOR Loan such Loan shall automatically be
converted into a US Base Rate Loan.  The agreement to any subsequent conversion
of a US Base Rate Loan into a LIBOR Loan shall be at the sole discretion of the
US Lenders.
 
 
16

--------------------------------------------------------------------------------

 
 
(iii)           Subject to the conditions precedent set forth in Section 2.2,
Lower Lakes shall have the option to (A) request that any Cdn. Revolving Credit
Advance or any Cdn. Term Loan be made as a BA Rate Loan or Canadian Prime Rate
Loan and (B) convert any BA Rate Loan (other than the Cdn. Swing Line Loans) to
a Canadian Prime Rate Loan upon the expiration of the applicable BA Period and
the converted Loan shall commence as a Canadian Prime Rate Loan on the first day
after the last day of the BA Period of the BA Rate Loan to be converted.  Each
BA Rate Loan and Canadian Prime Rate Loan must be in a minimum amount of
Cdn.$1,000 and integral multiples of Cdn.$1,000 thereafter.  Any such election
must be made by 10:00 a.m. (New York time) on the third Business Day prior to
(1) the date of any proposed Advance which is to bear interest at the BA Rate or
(2) the end of each BA Period with respect to any BA Rate Loans which Lower
Lakes wishes to convert to a Canadian Prime Rate Loan.  Lower Lakes must make
such election by notice to Agent in writing, by electronic mail or overnight
courier.  In the case of any conversion, such election must be made pursuant to
a written notice (a "Notice of Conversion – BA Rate") in the form of Exhibit
1.5(e)(iii).  For a  BA Rate Loan that Lower Lakes wishes to convert, if no
election is received by 10:00 a.m. (New York time) on the third Business Day
prior to the end of the BA Period with respect thereto, that BA Rate Loan shall
be continued as a BA Rate Loan at the BA Rate applicable for the next succeeding
BA Period.  If a Default or an Event of Default has occurred and is continuing
or the additional conditions precedent set forth in Section 2.2 shall not have
been satisfied, each BA Rate Loan shall be converted to a Canadian Prime Rate
Loan at the end of its BA Period.  Following the occurrence of a Default or an
Event of Default, at the sole discretion of the Cdn. Revolving Lenders or the
Cdn. Term Lenders, as applicable, Lower Lakes shall not be entitled to obtain BA
Rate Loans.  In the event that Lower Lakes is not entitled to obtain BA Rate
Loans, on the maturity of any outstanding BA Rate Loan such Loan shall
automatically be converted into a Canadian Prime Rate Loan.  The agreement to
any subsequent conversion of a Canadian Prime Rate Loan into a BA Rate Loan
shall be at the sole discretion of the Cdn. Lenders.
 
(f)           Limitation on Interest. If any provision of this Agreement or of
any of the other Loan Documents would obligate any Borrower or any other Credit
Party to make any payment of interest or other amount payable to any Lender in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by such Lender of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada) or any equivalent legislation of
the United States of America) then, notwithstanding such provisions, such amount
or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to such Lender under this Section 1.5, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
which would constitute "interest" for purposes of Section 347 of the Criminal
Code (Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if a Lender shall have received an amount in
excess of the maximum permitted by that section of the Criminal Code (Canada),
Lower Lakes shall be entitled, by notice in writing to such Lender, to obtain
reimbursement from such Lender in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by such
Lender to Lower Lakes.  Any amount or rate of interest referred to in this
Section 1.5(f) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of "interest" (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Restatement Closing Date to the Termination Date and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Agent shall be conclusive for the purposes of such
determination.
 
 
17

--------------------------------------------------------------------------------

 
 
(g)           Interest Act (Canada).  For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a 365
day year (except for LIBOR Loans which shall be calculated on the basis of a 360
day year) or any other period of time less than a calendar year) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 365 (or 360, as applicable) or such
other period of time, respectively.
 
(h)           Notwithstanding anything to the contrary contained herein or in
the Existing Credit Agreement, the Borrowers shall pay in full all interest
accrued under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement to the applicable Lender entitled thereto.  All
LIBOR Loans and BA Rate Loans, as applicable, under the Existing Credit
Agreement shall be "broken" immediately prior to the effectiveness of this
Agreement (without the Borrowers incurring any costs under Section 1.8(c) of the
Existing Credit Agreement or this Agreement as a result thereof), and any
"Loans" under the Existing Credit Agreement being converted into and continuing
as Loans hereunder shall constitute US Base Rate Loans or Canadian Prime Rate
Loans, as applicable, hereunder.
 
1.6           Eligible Accounts.  All Accounts of Borrowers shall be "Eligible
Accounts" for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies.  Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its reasonable credit judgment.  In addition, Agent reserves the right,
at any time and from time to time after the Restatement Closing Date, to adjust
any of the criteria set forth below and to establish new criteria, and to adjust
advance rates with respect to Eligible Accounts, in its reasonable credit
judgment, reflecting changes in the collectibility or realization values of such
Accounts arising or discovered by Agent after the Restatement Closing Date
subject to the approval of the Requisite Lenders in the case of adjustments or
new criteria or changes in advance rates or the elimination of Reserves which
have the effect of making more credit available.  Eligible Accounts of any
Borrower shall not include any Account:
 
(a)           that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;
 
(b)           (i) upon which such Borrower's right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or (iii) if
the Account represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor's obligation to pay that invoice is subject to Borrower's completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
 
(c)           to the extent that any defense, counterclaim, set-off or dispute
is asserted as to such Account;
 
(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for services rendered and accepted by the
applicable Account Debtor;
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;
 
(f)           that (i) is not owned by such Borrower or (ii) is subject to any
Lien of any other Person, other than Immaterial Liens;
 
(g)           that arises from a sale to any director, officer, other employee
or Affiliate of such Borrower, or to any entity that has any common officer or
director with any Credit Party;
 
(h)           that is the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, or that is the United States government or a
political subdivision thereof, or any state, county or municipality or
department, agency or instrumentality thereof unless (i) Agent, in its sole
discretion, has agreed to the contrary in writing, (ii) the Account is
assignable by way of security and is subject to a first priority security
interest in favor of the Agent and (iii) the Credit Party, if necessary or
desirable, has complied with the Financial Administration Act (Canada) and any
amendments thereto, with the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727) or any applicable state, provincial, county or municipal law of
similar purpose and effect restricting the assignment thereof with respect to
such obligation;
 
(i)           that is the obligation of an Account Debtor located in a country
other than Canada or the United States of America unless payment thereof is
assured by a letter of credit assigned and delivered to Agent, satisfactory to
Agent as to form, amount and issuer;
 
(j)           to the extent the applicable Borrower is liable for goods sold or
services rendered by the applicable Account Debtor to such Borrower but only to
the extent of the potential offset;
 
(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
 
(l)           that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:
 
(i)           the Account is not paid within the earlier of: sixty (60) days
following its due date or ninety (90) days following its original invoice date;
 
(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or is otherwise insolvent; or
 
(iii)           if any assignment or petition is filed by or against any Account
Debtor obligated upon such Account or any application for an order to stay
proceedings against such Account Debtor is filed in any case or proceeding under
any Insolvency Laws;
 
 
19

--------------------------------------------------------------------------------

 
 
(m)           that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.6;
 
(n)           as to which Agent's Lien thereon, on behalf of the Secured
Parties, is not a first priority perfected Lien or Lien that is not registered
in first priority but has obtained first priority status because any prior
ranking secured creditor has subordinated and postponed its Lien in form and
substance acceptable to the Secured Parties (subject to Immaterial Liens);
 
(o)           as to which any of the representations or warranties in the Loan
Documents are untrue;
 
(p)           to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;
 
(q)           to the extent such Account exceeds any credit limit established by
Agent, in its reasonable credit judgment;
 
(r)           to the extent that such Account, together with all other Accounts
owing by such Account Debtor and its Affiliates as of any date of determination
exceed 20% of all Eligible Accounts; provided, that Accounts of Borrowers owing
by Essar Steel Algoma Inc. and its Affiliates which exceed 20% of all Eligible
Accounts (but only to the extent of an amount up to and including 30% of all
Eligible Accounts) shall be treated as “Eligible Accounts”;
 
(s)           that is payable in any currency other than Canadian Dollars or US
Dollars; or
 
(t)           that is otherwise unacceptable to Agent in its reasonable credit
judgment.
 
For the purpose of valuing Lower Lakes' Eligible Accounts denominated in US
Dollars (if any), the amount of such Eligible Accounts shall be converted into
the Equivalent Amount thereof in Canadian Dollars as of the last Business Day of
each Fiscal Month; provided, that Agent reserves the right to adjust, at any
time in its reasonable credit judgment, the value of Canadian Dollars of such
Eligible Accounts to take into account currency rate exchange fluctuations since
the last valuation thereof.  For the purpose of valuing Eligible Accounts of any
US Borrower denominated in Canadian Dollars (if any), the amount of such
Eligible Accounts shall be converted into the Equivalent Amount thereof in US
Dollars as of the last Business Day of each Fiscal Month; provided, that Agent
reserves the right to adjust, at any time in its reasonable credit judgment, the
value of US Dollars of such Eligible Accounts to take into account currency rate
exchange fluctuations since the last valuation thereof.
 
1.7           Cash Management Systems.  On or prior to the Restatement Closing
Date, the Credit Parties will establish and will maintain until the Termination
Date, the cash management systems described in Annex C (the "Cash Management
Systems").
 
1.8           Fees.
 
(a)           The Borrowers shall pay, on a joint and several basis, to GE
Capital the Fees specified in the GE Capital Fee Letter at the times specified
for payment therein.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           As additional compensation for the Cdn. Revolving Lenders, Lower
Lakes shall pay to Agent, for the ratable benefit of such Lenders, in arrears,
on the first Business Day of each month prior to the Commitment Termination Date
and on the Commitment Termination Date (beginning on October 1, 2012 for all
amounts accrued from and after the Restatement Closing Date), a Fee for Lower
Lakes' non-use of available funds in an amount equal to 0.5% per annum
(calculated on the basis of a 365 day year for actual days elapsed) multiplied
by the difference between (x) the Cdn. Maximum Amount and (y) the average for
the period of the daily closing balances of the aggregate Cdn. Revolving Loan
and Cdn. Swing Line Loan outstanding during the period for which such Fee is
due.  As additional compensation for the US Revolving Lenders, LLTC shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for LLTC's non-use of available funds in an
amount equal to 0.5% per annum (calculated on the basis of a 365 day year for
actual days elapsed) multiplied by the difference between (x) the US Maximum
Amount and (y) the average for the period of the daily closing balances of the
aggregate US Revolving Loan and US Swing Line Loan outstanding during the period
for which the such Fee is due.  All "Fees" as defined in the Existing Credit
Agreement that shall have accrued under the Existing Credit Agreement and remain
unpaid immediately prior to the effectiveness of this Agreement (including Fees
payable pursuant to Section 1.8(f) of the Existing Credit Agreement) shall be
paid in full to the applicable Lender on the Restatement Closing Date.
 
(c)           If Lower Lakes, Grand River or Black Creek, as the case may be,
prepays all or any portion of the Term Loans, if Lower Lakes or LLTC voluntarily
terminates all or any portion of the Revolving Loan Commitments or if the
indebtedness owing under the Term Loans and/or the Revolving Loans is
accelerated and the Revolving Loan Commitments terminated, whether voluntarily
or involuntarily, Lower Lakes, LLTC, Black Creek and/or Grand River, as
applicable, shall pay to Agent, for the benefit of the applicable Lenders, as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage (as
defined below) multiplied by (x) the sum of the principal amount of the Term
Loans paid or if unpaid, outstanding (in the case of acceleration) and (y) the
amount of the Revolving Loan Commitments terminated, as applicable.  As used
herein, the term “Applicable Percentage” shall mean (x) two percent (2.0%), in
the case of a prepayment on or prior to August 31, 2013, and (y) one percent
(1.0%), in the case of a prepayment after August 31, 2013 but on or prior to
August 31, 2014.  The Credit Parties agree that the fee payable herein is a
reasonable calculation of the applicable Lenders' lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early termination of the Commitments.  Notwithstanding the foregoing, no
prepayment fee shall be payable by Lower Lakes, LLTC, Grand River or Black
Creek, as applicable, upon a mandatory prepayment made pursuant to Section
1.3(b) or 1.15(b); provided that in the case of prepayments made pursuant to
Section 1.3(b)(ii) or (b)(iii), the transaction giving rise to the applicable
prepayment is expressly permitted under Section 6.
 
(d)           The Borrowers shall, on a joint and several basis, reimburse the
Agent at the rate of US $950 per person per day, plus reasonable out-of-pocket
expenses for all field examinations conducted by the Agent from time to
time.  The Agent shall be entitled to conduct two field examinations each
calendar year at the expense of the Borrowers.  During the continuance of an
Event of Default, the Borrowers shall be responsible for the costs of all field
examinations conducted by the Agent.
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           Lower Lakes shall pay to Agent, for the ratable benefit of Cdn.
Revolving Lenders, the Letter of Credit Fee as provided in Annex B.
 
1.9           Receipt of Payments.  Each Borrower shall make each payment under
this Agreement not later than 12:00 noon (New York time) on the day when due for
value on that day to the applicable Collection Account.  For greater certainty,
all payments made by Black Creek, LLTC and Grand River shall go to the US
Collection Account and all payments made by Lower Lakes shall go to the Cdn.
Collection Account.  For purposes of computing interest and Fees and determining
Borrowing Availability as of any date, all payments shall be deemed received on
the Business Day on which immediately available funds therefor are received in
the applicable Collection Account prior to 12:00 noon (New York time).  Payments
received after 12:00 noon (New York time) on any Business Day or on a day that
is not a Business Day shall be deemed to have been received on the following
Business Day.  Without limiting Section 11.17, if Agent receives any payment
from or on behalf of a Credit Party in any currency other than the currency in
which the Obligation is denominated, Agent may convert the payment (including
the proceeds of realization upon any collateral) into the currency in which such
Obligation is denominated at the rate of exchange (as such term is defined in
Section 11.17(c)).
 
1.10           Application and Allocation of Payments.
 
(a)           So long as no Event of Default has occurred and is continuing, (i)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Sections 1.3(c) and 1.3(d).  All payments and
prepayments applied to a particular Loan shall be applied ratably to the portion
thereof held by each Lender as determined by its Pro Rata Share.  As to any
other payment, and as to all payments made when an Event of Default has occurred
and is continuing or following the Commitment Termination Date, Borrowers hereby
irrevocably waive the right to direct the application of any and all payments
received from or on behalf of a Borrower, and Borrowers hereby irrevocably agree
that Requisite Lenders shall have the continuing exclusive right to apply any
and all such payments against the Obligations as Requisite Lenders may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records.  In the absence of a specific determination by
Requisite Lenders with respect thereto and after acceleration or maturity of the
Obligations, all payments and proceeds of Collateral shall be applied to amounts
then due and payable in the following order: (1) to Agent's expenses and to Fees
reimbursable hereunder; (2) to interest on the Swing Line Loans; (3) to
principal payments on the Swing Line Loans; (4) to interest on the other Loans,
ratably in proportion to the interest accrued as to each Loan; (5) to principal
payments on the other Loans and any Obligations under any Secured Rate Contract
and to provide cash collateral for contingent Letter of Credit Obligations in
the manner described in Annex B, ratably to the aggregate combined principal
balance of the Loans, Obligations under any Secured Rate Contract and
outstanding Letter of Credit Obligations; (6) to Bank Product Obligations and
(7) to all other Obligations including expenses of Lenders to the extent
reimbursable under Section 11.3.
 
(b)           Agent is authorized to, and at its sole election may, charge to
the applicable Revolving Loan balance on behalf of a Borrower and cause to be
paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 5.4(a)) and interest and principal, other than principal
of the applicable Revolving Loan, owing by each Borrower under this Agreement or
any of the other Loan Documents if and to the extent such Borrower fails to pay
promptly any such amounts as and when due, even if the amount of such charges
would exceed Borrowing Availability at such time.  At Agent's option and to the
extent permitted by law, any charges so made shall constitute part of the
applicable Revolving Loan hereunder.
 
 
22

--------------------------------------------------------------------------------

 
 
1.11           Loan Account and Accounting.  Agent shall maintain a loan account
or loan accounts (the "Loan Account") on its books to record: all Advances and
the Term Loans, all payments made by a Borrower, and all other debits and
credits as provided in this Agreement with respect to the Loans or any other
Obligations.  All entries in the Loan Account shall be made in accordance with
Agent's customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded on Agent's most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by each Borrower; provided
that any failure to so record or any error in so recording shall not limit or
otherwise affect a Borrower's duty to pay the Obligations.  Agent shall render
to Borrowers a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account for the immediately preceding
month.  Unless Borrowers notify Agent in writing of any objection to any such
accounting (specifically describing the basis for such objection), within
forty-five (45) days of receipt thereof, each and every such accounting shall,
absent manifest error, be presumptive evidence of all matters reflected
therein.  Only those items expressly objected to in such notice shall be deemed
to be disputed by a Borrower.  Notwithstanding any provision herein contained to
the contrary, any Lender may elect (which election may be revoked) to dispense
with the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.
 
1.12           Indemnity.  Each Credit Party that is a signatory hereto shall
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person's respective officers, directors, employees,
legal counsel, agents and representatives (each, an "Indemnified Person"), from
and against any and all suits, actions, proceedings, orders, claims, damages,
losses, liabilities and expenses (including reasonable legal fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as a result of or in connection with credit
having been extended, suspended or terminated under this Agreement or the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith including the taking of any
enforcement actions by Agent, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, "Indemnified Liabilities"); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person's gross negligence or willful
misconduct.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
 
 
23

--------------------------------------------------------------------------------

 
 
1.13           Access and Audits.  Prior to the occurrence of an Event of
Default, each Credit Party shall, during normal business hours, upon two (2)
Business Days' prior notice on not more than two occasions in any calendar year
at the expense of the Borrowers: (a) provide Agent and any of its officers,
employees and agents access to its properties, facilities, advisors, officers
and employees of each Credit Party and to the Collateral, (b) permit Agent and
any of its officers, employees and agents, to inspect, audit and make extracts
from any Credit Party's books and records, and (c) permit Agent and its
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of the Accounts, Inventory and other Collateral of any
Credit Party.  If an Event of Default has occurred and is continuing, or if
access is necessary to preserve or protect the Collateral, as determined by
Agent, each such Credit Party shall provide such access to Agent and to each
Lender at all times and without advance notice.  Furthermore, so long as any
Event of Default has occurred and is continuing, the Borrowers shall provide and
shall cause each other Credit Party to provide Agent and each Lender with access
to its suppliers and customers. During the occurrence and continuation of an
Event of Default, the Borrowers shall be responsible for the costs of all audits
conducted by the Agent.  Each Credit Party shall make available to Agent and its
counsel, reasonably promptly, originals or copies of all books and records that
Agent may reasonably request.  Each Credit Party shall deliver any document or
instrument necessary for Agent, as it may from time to time request acting
reasonably, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party.  Agent will give Lenders at least five (5) days' prior
written notice of regularly scheduled audits.  Representatives of other Lenders
may accompany Agent's representatives on regularly scheduled audits at no charge
to the Borrowers.
 
1.14           Taxes.
 
(a)           Except as otherwise provided in this Section 1.14, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding Excluded Taxes, the "Taxes").
 
(b)           If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 1.14), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Credit Party  shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Credit
Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           In addition, the Borrowers agree to pay, and authorize Agent to
pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  The applicable
Swing Line Lender may, without any need for notice, demand or consent from the
Borrowers, by making funds available to Agent in the amount equal to any such
payment, make a Swing Loan to the applicable Borrower in such amount, the
proceeds of which shall be used by Agent in whole to make such payment.  Within
30 days after the date of any payment of Taxes or Other Taxes by any Credit
Party, the applicable Borrower shall furnish to Agent, at its address referred
to in Section 11.10, the original or a certified copy of a receipt evidencing
payment thereof.
 
(d)           The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with a copy to Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 1.14) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted.  A certificate
of the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrowers with a copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.  In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.
 
(e)           Any Lender claiming any additional amounts payable pursuant to
this Section 1.14 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law)  to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
(f)           (i) Each Non-U.S. Lender Party making US Loans to a US Borrower
that, at any of the following times, is entitled to an exemption from United
States withholding tax or, after a change in any Requirement of Law,  is subject
to such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrowers or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrowers (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable:  (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Section 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to Agent that such Non-U.S. Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of any of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan Documents in
respect of US Loans to US Borrowers.  Unless the Borrowers and Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party in respect of US Loans
to US Borrowers are not subject to United States withholding tax or are subject
to such tax at a rate reduced by an applicable tax treaty, the Credit Parties
and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.
 
 
25

--------------------------------------------------------------------------------

 
 
(ii)           Each U.S. Lender Party making US Loans to a US Borrower shall (A)
on or prior to the date such U.S. Lender Party becomes a “U.S. Lender Party”
hereunder, (B) on or prior to the date on which any such form or certification
expires or becomes obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (f) and (D) from time to time if requested by the
Borrowers or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrowers (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of Form W-9 (certifying
that such U.S. Lender Party is entitled to an exemption from U.S. backup
withholding tax) or any successor form.


(iii)           Each Lender having sold a participation in any of its
Obligations or identified an SPV as such to Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Agent.


(iv)           If a payment in respect of US Loans to a US Borrower made to a
Non-U.S. Lender Party would be subject to United States federal withholding tax
imposed by FATCA if such Non-U.S. Lender Party fails to comply with the
applicable reporting requirements of FATCA, such Non-U.S. Lender Party shall
deliver to Agent and Borrowers any documentation under any Requirement of Law or
reasonably requested by Agent or Borrowers sufficient for Agent or Borrowers to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with such applicable reporting requirements.


1.15           Illegality.
 
(a)           If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Loans or BA Rate
Loans, as applicable, then, on notice thereof by such Lender to the Borrowers
through Agent, the obligation of that Lender to make LIBOR Loans or BA Rate
Loans, as applicable, shall be suspended until such Lender shall have notified
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exists.
 
(b)           Subject to clause (d) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Loan or any BA Rate Loan, as applicable, the
Borrowers shall prepay in full all LIBOR Loans or BA Rate Loans, as applicable,
of such Lender then outstanding, together with interest accrued thereon, either
on the last day of the Interest Period thereof if such Lender may lawfully
continue to maintain such LIBOR Loans or such BA Rate Loans, as applicable, to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans or BA Rate Loans, as applicable, together with any amounts
required to be paid in connection therewith pursuant to Section 1.17.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           If the obligation of any Lender to make or maintain LIBOR Loans or
BA Rate Loans, as applicable, has been terminated, the Borrowers may elect, by
giving notice to such Lender through Agent that all Loans which would otherwise
be made by any such Lender as LIBOR Loans or BA Rate Loans, as applicable, shall
be instead US Base Rate Loans or Canadian Prime Rate Loans, as the case may be.
 
(d)           Before giving any notice to Agent pursuant to this Section 1.15,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Loans or BA Rate Loans, as applicable, if such designation will avoid
the need for giving such notice or making such demand and will not, in the
judgment of the Lender, be illegal or otherwise disadvantageous to the Lender.
 
1.16           Increased Costs and Reduction of Return
 
(a)           If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any
Requirement of Law or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the Existing
Closing Date, there shall be any increase in the cost to such Lender or L/C
Issuer of agreeing to make or making, funding or maintaining any LIBOR Loans or
BA Rate Loans, as applicable, or of issuing or maintaining any Letter of Credit,
then the Borrowers shall be liable for, and shall from time to time, within
thirty (30) days of demand therefor by such Lender or L/C Issuer (with a copy of
such demand to Agent), pay to Agent for the account of such Lender or L/C
Issuer, additional amounts as are sufficient to compensate such Lender or L/C
Issuer for such increased costs; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
1.16(a) for any increased costs incurred more than 180 days prior to the date
that such Lender or L/C Issuer notifies the Borrowers, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
(b)           If any Lender or L/C Issuer shall have determined that:
 
(i)           the introduction of any Capital Adequacy Regulation;
 
(ii)           any change in any Capital Adequacy Regulation;
 
(iii)           any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof; or
 
(iv)           compliance by such Lender or L/C Issuer (or its Lending Office)
or any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
 
 
27

--------------------------------------------------------------------------------

 
 
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer)  for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
1.16(b) for any amounts incurred more than 180 days prior to the date that such
Lender or L/C Issuer notifies the Borrowers, in writing of the amounts and of
such Lender’s or L/C Issuer’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(c)           Notwithstanding anything to the contrary herein, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
(whether or not having the force of law) and (ii) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Requirement of Law under
subsection (a) above and/or a change in a Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted,
issued, promulgated or implemented.
 
1.17           Funding Losses.
 
   The Borrowers agree to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:
 
(a)           the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Loan or any BA Rate Loan, as applicable
(including payments made after any acceleration thereof);
 
(b)           the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrowers have given (or are deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation – LIBOR or a Notice of
Borrowing or a Notice of Conversion/Continuation – BA Rate;
 
(c)           the failure of the Borrowers to make any prepayment after the
Borrowers have given a notice in accordance with Section 1.3;
 
(d)           the prepayment (including pursuant to Section 1.3) of a LIBOR Loan
or a BA Rate Loan, as applicable, on a day which is not the last day of the
Interest Period with respect thereto; or
 
 
28

--------------------------------------------------------------------------------

 
 
(e)           the conversion of any LIBOR Loan to a US Base Rate Loan or any BA
Rate Loan to a Canadian Prime Rate Loan, as applicable, on a day that is not the
last day of the applicable Interest Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Loans or BA Rate Loans, as
applicable, hereunder or from fees payable to terminate the deposits from which
such funds were obtained; provided that, with respect to the expenses described
in clauses (d) and (e) above, such Lender shall have notified Agent of any such
expense within two (2) Business Days of the date on which such expense was
incurred.  Solely for purposes of calculating amounts payable by the Borrowers
to the Lenders under this Section 1.17 and under subsection 1.16(a): each LIBOR
Loan made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR Rate
used in determining the interest rate for such LIBOR Loan by a matching deposit
or other borrowing in the interbank Eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Loan is in fact so
funded.  This covenant shall survive the termination of this Agreement and the
payment of the Obligations and all other amounts payable hereunder.  As promptly
as practicable under the circumstances, each Lender shall provide each US
Borrower or Lower Lakes, as applicable, with its written calculation of all
amounts payable pursuant to this Section 1.17, and such calculation shall be
binding on the parties hereto unless such US Borrower or Lower Lakes, as
applicable, shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.
 
1.18           Inability to Determine Rates.
 
  If Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan or that the LIBOR Rate
applicable pursuant to subsection 1.5(a) for any requested Interest Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to the Lenders of funding or maintaining such Loan, Agent will forthwith give
notice of such determination to the Borrowers and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans hereunder shall be
suspended until Agent revokes such notice in writing.  Upon receipt of such
notice, the Borrowers may revoke any Notice of Revolving Credit Advance or
Notice of Conversion/Continuation - LIBOR then submitted by it.  If the
Borrowers do not revoke such notice, the Lenders shall make, convert or continue
the Loans, as proposed by the Borrowers, in the amount specified in the
applicable notice submitted by the Borrowers, but such Loans shall be made,
converted or continued as US Base Rate Loans.
 
1.19           Reserves on LIBOR Loans.
 
The Borrowers shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each LIBOR Loan equal to actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent manifest error),
payable on each date on which interest is payable on such Loan provided the
Borrowers shall have received at least fifteen (15) days’ prior written notice
(with a copy to Agent) of such additional interest from the Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be payable fifteen (15) days from receipt
of such notice.
 
 
29

--------------------------------------------------------------------------------

 
 
1.20           Certificates of Lenders.
 
  Any Lender claiming reimbursement or compensation pursuant to this Article I
shall deliver to the Borrowers (with a copy to Agent) a certificate setting
forth in reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.
 
1.21           Currency Matters.
 
Principal, interest, reimbursement obligations, fees, and all other amounts
payable under this Agreement and the other Loan Documents to Agent and Lenders
shall be payable in the currency in which such Obligations are
denominated.  Unless stated otherwise, all amounts, calculations, comparisons,
measurements or determinations under this Agreement shall be made in US
Dollars.  For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted in
the Equivalent Amount of US Dollars on the date of calculation, comparison,
measurement or determination.  In particular, without limitation, for purposes
of valuations or computations under Sections 1.6, 1.7, 3, 5, 6 and 8 and
calculating a Borrowing Base or Borrowing Availability, unless expressly
provided otherwise, where a reference is made to a dollar amount, (a) if in
respect of Lower Lakes, the amount is to be considered as the amount in Cdn.
Dollars and, therefore, each other currency shall be converted into the
Equivalent Amount thereof in Cdn. Dollars and (b) if in respect of LLTC, the
amount is to be considered as the amount in US Dollars and, therefore, each
other currency shall be converted into the Equivalent Amount thereof in US
Dollars.
 
1.22           Replacement of Lender.
 
Within forty-five days after receipt by a Borrower of written notice and demand
from any Lender (an “Affected Lender”) for payment of additional costs as
provided in Sections 1.14, 1.16 and/or 1.19, the Borrowers may, at their option,
notify Agent and such Affected Lender of the Borrowers’ intention to obtain, at
the Borrowers’ expense, a replacement Lender (“Replace­ment Lender”) for such
Affected Lender, which Replacement Lender shall be reasonably satisfactory to
Agent.  In the event the Borrowers obtain a Replacement Lender within forty-five
(45) days following notice of their intention to do so, the Affected Lender
shall sell and assign its Loans and Commitments to such Replacement Lender, at
par, provided that the Borrowers have reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment.  In the event that a replaced
Lender does not execute an Assignment pursuant to Section 9.1 within five (5)
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 11.21 and presentation to such replaced Lender of an
Assignment evidencing an assignment pursuant to this Section 11.21, the
Borrowers shall be entitled (but not obligated) to execute such an Assignment on
behalf of such replaced Lender, and any such Assignment so executed by the
Borrowers, the Replacement Lender and Agent shall be effective for purposes of
this Section 1.22 and Section 9.1.  Notwithstanding the foregoing, with respect
to a Lender that is a Non-Funding Lender or an Impacted Lender, the Agent may,
but shall not be obligated to, obtain a Replacement Lender and execute an
Assignment on  behalf of such Non-Funding Lender or Impacted Lender at any time
with three (3) Business’ Days prior notice to such Lender (unless notice is not
practicable under the circumstances) and cause such Lender’s Loans and
Commitments to be sold and assigned, in whole or in part, at par.  Upon any such
assignment and payment and compliance with the other provisions of Section 9.1,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such replaced Lender to indemnification hereunder shall
survive.
 
 
30

--------------------------------------------------------------------------------

 
 
2.
CONDITIONS PRECEDENT

 
2.1           Conditions to the Initial Loans.  No Lender shall be obligated to
make any Loan or incur any Letter of Credit Obligations on the Restatement
Closing Date, or to take, fulfill, or perform any other action hereunder, until
(i) all conditions provided for in Annex D have been satisfied or provided for
in a manner reasonably satisfactory to Agent, or waived in writing by Agent and
Requisite Lenders and (ii) the following conditions have been satisfied or
provided for in a manner reasonably satisfactory to Agent, or waived in writing
by Agent and Requisite Lenders:
 
(a)           Credit Agreement; Loan Documents and Other Matters.  This
Agreement or counterparts hereof shall have been duly executed by, and delivered
to, each Borrower, each other Credit Party, Agent and Lenders; and Agent shall
have received such documents, instruments, agreements and legal opinions as
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including all those listed in
the Closing Checklist attached hereto as Annex D along with satisfaction of all
other matters identified in Annex D, all in form and substance satisfactory to
Agent.
 
(b)           Approvals.  Agent shall have received satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents.
 
(c)           Opening Availability, Etc.  The Eligible Accounts supporting the
initial Revolving Credit Advances and the initial Letter of Credit Obligations
incurred and the amount of the Reserves to be established on the Restatement
Closing Date shall be sufficient in value, as determined by Agent, to provide
each of Lower Lakes and LLTC with aggregate Borrowing Availability, after giving
effect to the initial Revolving Credit Advances and the incurrence of any
initial Letter of Credit Obligations (on a pro forma basis, which shall include
payment of closing costs, past due taxes, Prior Claims (other than maritime
liens applied against the Term Loans calculation) and accounts payable more than
60 days past due), and after adding thereto the amount of cash on deposit held
by the Borrowers and their Subsidiaries as of such date, of no less than US
$5,000,000 as of the Restatement Closing Date.  The aggregate of the Term Loans
and all outstanding Advances under the US Seasonal Facility and the Cdn.
Seasonal Facility (which shall be $0 on the Restatement Closing Date) shall not
exceed the sum of seventy five percent (75%) of the sum of (i) the Fair Market
Value of the US Owned Vessels (based upon the most recent appraisal received by
the Agent) less the amount of indebtedness owing and secured by Liens attaching
to the US Owned Vessels that have priority to the Liens securing the
Obligations, and (ii) the Fair Market Value of the Cdn. Vessels (based upon the
most recent appraisal received by the Agent) less the amount of indebtedness
owing and secured by Liens attaching to the Cdn. Vessels that have priority to
the Liens securing the Obligations.
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           Liquidity.  The Borrowers shall have provided Agent and Lenders
with their projected liquidity as of the end of Fiscal Year 2013 showing
compliance with the level specified in paragraph (f) of Annex G, prepared on a
basis in form and substance consistent with the requirements set forth in
paragraph (c) of Annex E hereof, reflecting the payment of accounts payable and
other expenses on a basis consistent with past practices and otherwise
reasonably satisfactory to Agent.
 
(e)           Payment of Fees.  The Borrowers shall have paid the Fees required
to be paid on the Restatement Closing Date in the respective amounts specified
in Section 1.8 (including the Fees specified in the GE Capital Fee Letter), and
shall have reimbursed Agent for all fees, costs and expenses of closing
presented as of the Restatement Closing Date.
 
(f)           Capital and Corporate Structure: Other Indebtedness.  The capital
and corporate structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party shall be acceptable to Agent in its sole
discretion.
 
(g)           Due Diligence.  Agent shall have completed its legal due
diligence, including a roll forward of its previous Collateral audit with
results reasonably satisfactory to Agent.
 
(h)           Security.  Agent shall have been delivered the items of Collateral
set forth in Annex J.
 
(i)           Payoff; Release.  All indebtedness of Black Creek under the
Existing Black Creek Credit Agreement has been (or concurrently with the
borrowing on the Restatement Date will be) paid in full.  Agent shall have
received payoff letters evidencing repayment in full of all such indebtedness of
Black Creek, termination of all agreements relating thereto and the release of
all Liens granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing.
 
2.2           Further Conditions to Each Loan.  Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:
 
(a)           (i) any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect as of such date as determined by Agent or Requisite Lenders, except to
the extent that such representation or warranty expressly relates to an earlier
date and except for changes therein expressly permitted or expressly
contemplated by this Agreement, and (ii) Agent or Requisite Lenders have
determined not to make such Advance, or continue any Loan as a LIBOR Loan or
incur such Letter of Credit Obligation as a result of the fact that such
warranty or representation is untrue or incorrect in any material respect;
 
(b)           (i) any Default or Event of Default has occurred and is continuing
or would  result after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), and (ii) Agent or Requisite Lenders shall have
determined not to make any Advance, or continue any Loan as a LIBOR Loan, as a
result of that Default or Event of Default;
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), the outstanding principal amount of the applicable
Revolving Loan would exceed the lesser of (i) the applicable Borrowing Base plus
any amounts permitted to be borrowed under the Cdn. Seasonal Facility or the US
Seasonal Facility, as applicable, and (ii) the applicable Maximum Amount, in
each case, less the then outstanding principal amount of the applicable Swing
Line Loan; or
 
(d)           after giving effect to any Advance and the uses of the proceeds
thereof to be funded within five (5) Business Days, the Credit Parties’ cash and
Cash Equivalents would exceed $5,000,000.
 
The request and acceptance by a Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligation or the continuation of any Loan
into, or as, a LIBOR Loan shall be deemed to constitute, as of the date thereof,
(i) a representation and warranty by the applicable Borrower that the conditions
in this Section 2.2  have been satisfied and (ii) a reaffirmation by the
Borrowers of the granting and continuance of Agent's Liens, on behalf of the
Secured Parties, pursuant to the Collateral Documents.
 
3.
REPRESENTATIONS AND WARRANTIES

 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
each Credit Party executing this Agreement makes the following representations
and warranties to Agent and each Lender with respect to all Credit Parties, each
and all of which shall survive the execution and delivery of this Agreement.
 
3.1           Corporate Existence; Compliance with Law.  Each Credit Party
(a) is a corporation, limited liability company, partnership or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization set forth in
Disclosure Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses or
liabilities which could reasonably be expected to have a Material Adverse
Effect; (c) has the requisite power and authority and the legal right to own,
pledge, mortgage, hypothecate or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as now
conducted and proposed to be conducted; (d) subject to specific representations
regarding Environmental Laws, has all licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct; (e) is in compliance with its constating
documents, bylaws or partnership agreement or operating agreement, as
applicable; and (f) subject to specific representations set forth herein
regarding Environmental Laws, tax and other laws, is in compliance with all
applicable provisions of law, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
3.2           Executive Offices, Collateral Locations.  As of the Restatement
Closing Date, each Credit Party's name as it appears in official filings in its
state of incorporation or organization, organization type, organization number,
if any, issued by its state incorporation or organization, and the current
location of each Credit Party's chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Quebec) and the
warehouses and premises at which any Collateral is located are set forth on
Disclosure Schedule (3.2), none of such locations has changed within the four
(4) months preceding the Restatement Closing Date and each Credit Party has only
one state of incorporation or organization.  No Credit Party keeps records in
the Province of Quebec.  In addition, Disclosure Schedule (3.2) lists the
federal employer identification number of each Credit Party.
 
 
33

--------------------------------------------------------------------------------

 
 
3.3           Corporate Power, Authorization, Enforceable Obligations.  The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein: (a)
are within such Person's power; (b) have been duly authorized by all necessary
corporate, limited liability company, partnership or limited partnership action;
(c) do not contravene any provision of such Person's constating documents,
bylaws or partnership agreement or operating agreement, as applicable; (d) do
not violate any law or regulation, or any order or decree of any court or
Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, debenture,
deed of trust, lease, agreement or other instrument to which such Person is a
party or by which such Person or any of its property is bound; (f) do not result
in the creation or imposition of any Lien upon any of the property of such
Person other than those in favor of Agent, on behalf of itself and the Secured
Parties, pursuant to the Loan Documents; and (g) do not require the consent or
approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(b), all of which will have been duly obtained, made
or complied with prior to the Restatement Closing Date.  On or prior to the
Restatement Closing Date, each of the Loan Documents to which a Credit Party is
a party shall have been duly executed and delivered by such Credit Party and
each such Loan Document shall then constitute a legal, valid and binding
obligation of such Credit Party enforceable against it in accordance with its
terms.
 
3.4           Financial Statements and Projections.  Except for the Projections
and the projected liquidity forecast, all Financial Statements that are referred
to below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.
 
(a)           Financial Statements.  The audited financial statements of Rand
and its Subsidiaries as at March 31, 2012 and the combined unaudited financial
statements of Rand and its Subsidiaries as at May 31, 2012 shall have been
delivered to the Agent.
 
(b)           Projections.  The Projections delivered to the Agent on the date
hereof have been prepared by Rand and its Subsidiaries in light of the past
operations of its businesses and reflect projections for the four (4) year
period beginning on April 1, 2012 on a month-by-month basis for the first year
and on an annual basis thereafter.  The Projections are based upon the same
accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Rand believes to be reasonable and fair in light of current conditions
and current facts known to Rand and, as of the Restatement Closing Date, reflect
Rand's good faith and reasonable estimates of the future financial performance
of Rand and its Subsidiaries, and of the other information projected therein for
the period set forth therein.  The Projections are not a guarantee of future
performance, and actual results may differ from the Projections.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           Fair Salable Balance Sheet.  The Fair Salable Balance Sheet
delivered on the date hereof and attached hereto as Disclosure Schedule 3.4(c)
was prepared by Rand and its Subsidiaries on the same basis as the Pro Forma,
except that the Credit Parties' assets are set forth therein at their fair
salable values on a going concern basis and the liabilities set forth therein
include all contingent liabilities of the Credit Parties stated at the
reasonably estimated present values thereof.
 
(d)           Liquidity.  The Borrowers’ projected liquidity as of the end of
Fiscal Year 2013 delivered to the Agent on the date hereof has been prepared by
Rand and its Subsidiaries on a basis in form and substance consistent with the
requirements set forth in paragraph (c) of Annex E hereof and reflects the
payment of accounts payable and other expenses on a basis consistent with past
practices.  The projected liquidity level is based upon the same accounting
principles as those used in the preparation of the financial statements
described in clause (a) above and the estimates and assumptions stated therein,
all of which Rand believes to be reasonable and fair in light of current
conditions and current facts known to Rand and, as of the Restatement Closing
Date, reflects Rand's good faith and reasonable estimate of such liquidity as of
such date.  The projected liquidity is not a guarantee of future performance,
and actual liquidity may differ from the projected liquidity level.
 
3.5           Material Adverse Effect.  Since March 31, 2012, (a) no Credit
Party has incurred any obligations, contingent or non-contingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments and that, alone or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (b) no contract, lease or other agreement or
instrument has been entered into by any Credit Party or has become binding upon
any Credit Party's assets and no law or regulation applicable to any Credit
Party has been adopted that has had or could reasonably be expected to have a
Material Adverse Effect, and (c) no Credit Party is in default and, to the best
of each Credit Party's knowledge, no third party is in default under any
material contract, lease or other agreement or instrument, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Since
March 31, 2012, no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect.
 
3.6           Ownership of Property; Liens.  As of the Restatement Closing Date,
the real estate ("Real Estate") listed in Disclosure Schedule (3.6) constitutes
all of the real property owned, leased, subleased, or used by any Credit
Party.  Each Credit Party owns good and marketable (and in the case of Real
Estate located outside the Province of Quebec) fee simple title to all of its
owned Real Estate and good and marketable title to the Vessels (other than the
Barge McKee, as to which it has a valid and marketable leasehold interest), and
valid and marketable leasehold interests in all of its leased Real Estate, all
as described on Disclosure Schedule (3.6), and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent.  Disclosure Schedule (3.6) further describes any Real Estate with respect
to which any Credit Party is a lessor, sublessor or assignor as of the
Restatement Closing Date.  Each Credit Party also has good and marketable title
to, or valid leasehold interests in, all of its other personal property and
assets.  As of the Restatement Closing Date, none of the Vessels, properties and
assets of any Credit Party are subject to any Liens other than Permitted
Encumbrances, and there are no facts, circumstances or conditions known to any
Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances.  Each Credit Party has
received all deeds, assignments, waivers, consents, non-disturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect, perfect and publish such Credit Party's right, title and interest in
and to all such Real Estate and other properties and assets.  Disclosure
Schedule (3.6) also describes any purchase options, rights of first refusal or
other similar contractual rights pertaining to any Real Estate.  As of the
Restatement Closing Date, no Vessel and no portion of any Credit Party's Real
Estate has suffered any material damage by fire or other casualty loss that has
not heretofore been repaired and restored in all material respects to its
original condition or otherwise remedied.  As of the Restatement Closing Date,
all material permits required to have been issued or appropriate to enable the
Real Estate to be lawfully occupied and used for all of the purposes for which
it is currently occupied and used have been lawfully issued and are in full
force and effect.
 
 
35

--------------------------------------------------------------------------------

 
 
3.7           Labor Matters.  Except as set forth on Disclosure Schedule (3.7),
as of the Restatement Closing Date: (a) no strikes or other material labor
disputes against any Credit Party are pending or, to any Credit Party's
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply in all material aspects with each federal, state,
provincial, local or foreign law applicable to such matters; (c) each Credit
Party has withheld all employee withholdings and has made all employer
contributions to be withheld and made by it pursuant to applicable law on
account of the Canada and Quebec Pension plans, employment insurance and
employee income taxes; all payments due from any Credit Party for U.S. employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Credit Party; (d) no Credit Party is a party to or bound by any
collective bargaining agreement, management agreement, consulting agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
(3.7) have been delivered to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party's knowledge,
threatened by any labor union or group of employees; (f) there are no
certification applications or representative proceedings pending or, to any
Credit Party's knowledge, threatened with any labor relations board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for certificate; and (g) there are no material complaints or charges
against any Credit Party pending or, to the knowledge of any Credit Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Credit Party of any individual.
 
3.8           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except  as set forth in Disclosure Schedule (3.8), as of the
Restatement Closing Date, no Credit Party has any Subsidiaries, is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person.  As of the Restatement Closing Date, all of the issued and
outstanding Stock of each Credit Party (other than Rand) is owned by each of the
Stockholders and in the amounts set forth in Disclosure Schedule (3.8).  Except
as set forth in Disclosure Schedule (3.8), there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries.  All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party, as of the Restatement Closing Date (except for the Obligations),
is described in Section 6.3 (including Disclosure Schedule (6.3)).
 
 
36

--------------------------------------------------------------------------------

 
 
3.9           Government Regulation.  No Credit Party is an "investment company"
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act, or
any other federal, provincial or state statute that restricts or limits its
ability to incur Indebtedness or to perform its obligations hereunder. Neither
the making of the Loans by Lenders to any Borrower, the incurrence of the Letter
of Credit Obligations on behalf of Lower Lakes nor the application of the
proceeds thereof and repayment thereof and the consummation of the Related
Transactions will violate any provision of any applicable statute or any rule,
regulation, order or policy of or issued by any securities commissions,
securities exchange or other securities regulatory authority.
 
3.10           Margin Regulations.  No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as "Margin Stock").  No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a "purpose credit" within the meaning of
Regulation T, U or X of the Federal Reserve Board.  No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
 
3.11           Taxes.  All federal, provincial, state and other material tax
returns, reports and statements, including information returns, required by any
Governmental Authority to be filed by any Credit Party have been filed with the
appropriate Governmental Authority, and all Charges have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof (except for those Taxes identified on Disclosure Schedule
(3.11)), excluding Charges or other amounts being contested in accordance with
Section 5.2(b) and unless the failure to so file or pay would not reasonably be
expected to result in fines, penalties or interest in excess of US$250,000 in
the aggregate.  Proper and accurate amounts have been withheld by each Credit
Party from its respective employees for all periods in full and complete
compliance with all applicable federal, provincial, state, local and foreign
laws and such withholdings have been timely paid to the applicable Governmental
Authorities.  Disclosure Schedule (3.11) sets forth as of the Restatement
Closing Date in respect of (i) those taxation years that have not yet been
assessed by the IRS, the CRA or the applicable provincial, state, local or
foreign Governmental Authorities, (ii) the taxation years that are currently
being audited by the IRS, the CRA or any other applicable Governmental
Authority, (iii) any assessments or threatened assessments in connection with
such audits or otherwise currently outstanding and (iv) the most recent taxation
year that an audit by the IRS, the CRA or the applicable provincial, state,
local or foreign Governmental Authorities has been completed.  Except as
described in Disclosure Schedule (3.11), as of the Restatement Closing Date, no
Credit Party has executed or filed with the IRS, the CRA or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any
Charges.  None of the Credit Parties and their respective predecessors are
liable for any Charges: (a) under any agreement (including any tax sharing
agreements) or (b) to each Credit Party's knowledge, as a transferee.  As of the
Restatement Closing Date, no Credit Party has agreed or been requested to make
any adjustment under IRC Section 481(a), by reason of a change in accounting
method or otherwise, which would reasonably be expected to have a Material
Adverse Effect.
 
 
37

--------------------------------------------------------------------------------

 
 
3.12           No Litigation.  No action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the knowledge of any Credit Party,
threatened against any Credit Party, before any Governmental Authority or before
any arbitrator or panel of arbitrators (collectively, "Litigation"), (a) that
challenges any Credit Party's right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Disclosure Schedule (3.12), as of the
Restatement Closing Date, there is no Litigation pending or threatened that
seeks damages in excess of US$500,000 or injunctive relief against, or alleges
criminal misconduct of, any Credit Party.
 
3.13           Canadian Pension Plans, Canadian Benefit Plans and ERISA Plans.
 
(a)           As of the Restatement Closing Date, Disclosure Schedule 3.13 lists
all ERISA Plans, Canadian Benefit Plans and Canadian Pension Plans currently
maintained or contributed to by any Credit Party.  No Credit Party maintains or
contributes to any defined benefit Canadian Pension Plan.
 
(b)           The Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration.  Each Credit Party has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations).  All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws.  There have been no improper withdrawals or applications of the assets of
the Canadian Pension Plans or the Canadian Benefit Plans.  Except as set forth
on Disclosure Schedule (3.13), there are no outstanding disputes concerning the
assets of the Canadian Pension Plans or the Canadian Benefit Plans.  Except as
set forth on Disclosure Schedule (3.13), each of the Canadian Pension Plans is
fully funded on a solvency basis (using actuarial methods and assumptions which
are consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with generally accepted actuarial
principles).
 
(c)           Disclosure Schedule (3.13) lists, as of the Restatement Closing
Date, (i) all ERISA Affiliates and (ii) all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, and all Retiree
Welfare Plans.  Copies of all such listed Plans, together with a copy of the
latest form IRS/DOL 5500-series, as applicable, for each such Plan, have been
delivered to Agent.  Except with respect to Multiemployer Plans, each Qualified
Plan has been determined by the IRS to qualify under Section 401 of the IRC, the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status.  Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA.  No Credit Party or ERISA Affiliate has failed to make any material
contribution or pay any material amount due as required by Section 412 of the
IRC, Section 430 of the IRC or Section 302 of ERISA or the terms of any such
Plan.  No "prohibited transaction," as defined in Section 406 of ERISA and
Section 4975 of the IRC, has occurred with respect to any Plan that would
subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.
 
 
38

--------------------------------------------------------------------------------

 
 
(d)           Except as set forth in Disclosure Schedule (3.13): (i) no Title IV
Plan has any material Unfunded Pension Liability; (ii) no ERISA Event has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened material claims (other than claims
for benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; and (v) within the last five years no Title IV Plan
of any Credit Party or ERISA Affiliate has been terminated, whether or not in a
"standard termination" as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the "controlled group" (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined at such
time).
 
3.14           Brokers.  Except as set forth on Disclosure Schedule (3.14), no
broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans, and no Credit Party
or Affiliate thereof has any obligation to any Person in respect of any finder's
or brokerage fees in connection therewith.
 
3.15           Intellectual Property.  As of the Restatement Closing Date, each
Credit Party owns or has rights to use all Intellectual Property necessary to
continue to conduct its business as now or heretofore conducted by it or
proposed to be conducted by it.  Each Patent, Trademark, Design, Copyright and
License so owned or used by a Credit Party is listed, together with application
or registration numbers, as applicable, in Disclosure Schedule (3.15).  Each
Credit Party conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect.  Except as set forth in Disclosure Schedule (3.15), no Credit Party is
aware of any material infringement claim by any other Person with respect to any
Intellectual Property.
 
3.16           Full Disclosure.  No information contained in this Agreement, any
of the other Loan Documents, any Financial Statements or Collateral Reports or
other written reports from time to time prepared by any Credit Party and
delivered hereunder or any written statement prepared by any Credit Party and
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made.  Projections from time to time
delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers' good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein.  Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of the Secured Parties, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.
 
 
39

--------------------------------------------------------------------------------

 
 
3.17           Environmental Matters.
 
(a)           Except as set forth in Disclosure Schedule (3.17), as of the
Restatement Closing Date: (i) the Real Estate is free of the presence of any
Hazardous Material except for such presence that would not adversely impact the
value or marketability of such Real Estate, that is not in breach of
Environmental Laws, and that would not result in, either individually or in the
aggregate, Material Environmental Liabilities to the Credit Parties and their
Subsidiaries; (ii) no Credit Party has caused or suffered to occur any material
Release of Hazardous Materials; (iii) the Credit Parties are, and have been in
compliance with, all Environmental Laws, except for such noncompliance that
would not result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries; (iv) the
Credit Parties have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits would not
result in, either individually or in the aggregate, Material Environmental
Liabilities to the Credit Parties and their Subsidiaries, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party is involved in operations or knows of any facts, circumstances or
conditions, including any Releases of Hazardous Materials, that are likely to
result in, either individually or in the aggregate, Material Environmental
Liabilities to the Credit Parties and their Subsidiaries; (vi) there is no
Litigation arising under or related to any Environmental Laws, Environmental
Permits or Hazardous Material that seeks damages, penalties, fines, costs or
expenses in excess of US$250,000 or injunctive relief against, or that alleges
criminal misconduct by, any Credit Party; (vii) no Credit Party has knowledge
of, nor has any Credit Party received notice of any actual, pending or
threatened investigations, claims, orders, suits, actions or proceedings
regarding the breach of any Environmental Laws or the provisions of any
Environmental Permits, or which may result in, either individually or in the
aggregate, Material Environmental Liabilities to the Credit Parties and their
Subsidiaries; (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party; (ix) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Credit Party or any Subsidiary of any Credit Party and,
to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property; and (x) no Credit Party and no Subsidiary of any Credit Party
(A) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations in violation of any Environmental Law or (B) knows of any
facts, circumstances or conditions reasonably constituting notice of a violation
of any Environmental Law, including receipt of any information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party's affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party's
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
 
3.18           Insurance.  Disclosure Schedule (3.18) lists all insurance
policies of any nature maintained, as of the Restatement Closing Date, for
current occurrences by each Credit Party, as well as a summary of the terms of
each such policy.
 
3.19           Deposit and Disbursement Accounts.  Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Credit Party
maintains lock boxes, deposit and/or other accounts as of the Restatement
Closing Date, including any Disbursement Accounts, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the lock box or account is held, a description of the purpose of the
lock box or account, and the complete lock box address or account number
therefor.
 
3.20           Government Contracts.  Except as set forth in Disclosure Schedule
(3.20), as of the Restatement Closing Date, no Credit Party is a party to any
contract or agreement with any Governmental Authority and no Credit Party's
Accounts are subject to any of the requirements or proceedings applicable to
assignments of accounts under the Financial Administration Act (Canada), the
Federal Assignment of Claims Act of 1940 (31 U.S.C. Section 3727) or any similar
provincial, local or foreign law.
 
3.21           Customer and Trade Relations.  As of the Restatement Closing
Date, there exists no actual or, to the knowledge of any Credit Party,
threatened termination or cancellation of, or any material adverse modification
or change in:  the business relationship of any Credit Party with any customer
or group of customers whose purchases during the preceding 12 months caused them
to be ranked among the ten largest customers of such Credit Party; or the
business relationship of any Credit Party with any supplier essential to its
operations.
 
3.22           Bonding; Licenses.  Except as set forth on Disclosure Schedule
(3.22), as of the Restatement Closing Date, no Credit Party is a party to or
bound by any surety bond agreement or bonding requirement with respect to
products or services sold by it or any trademark, patent or industrial design
license agreement with respect to products sold by it.
 
3.23           Solvency.  After giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Restatement Closing Date, if
any, or such other date as Loans and Letter of Credit Obligations requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of Borrowers and (c) the payment and accrual
of all transaction costs in connection with the foregoing, each Credit Party is
and will be Solvent.
 
3.24           Material Contracts.
 
(a)           Disclosure Schedule (3.24) (as amended from time to time upon
notice to the Agent) accurately sets out all Material Contracts;
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           a true and complete certified copy of each documented Material
Contract has been delivered to the Agent and each Material Contract is in full
force and effect, unamended except as permitted under this Agreement;
 
(c)           no event has occurred and is continuing which would constitute a
breach of or a default under any Material Contract except for those events of
which written notice has been provided to the Agent setting forth both the event
and the applicable breach or default or breaches which are not material and
which do not give rise to a right by the counterparty to terminate the Material
Contract;
 
(d)           each Material Contract to which a Credit Party is a party is
binding upon such Credit Party and, to its knowledge, is a binding agreement of
each other Person who is a party to the Material Contract; and
 
(e)           each Credit Party has obtained, as of the Restatement Closing
Date, all necessary consents to the granting of a security interest in each
Material Contract to which it is a party except for (i) collective bargaining
agreements and (ii) those identified in writing to the Agent and expressly
acknowledged by the Agent to not be required.
 
3.25           Citizen of the United States.  Each of LLTC, Grand River and
Black Creek is a "citizen of the United States" under Sections 2(a) and 2(c) of
the Shipping Act, 1916, as amended, and is qualified to own and operate a vessel
in the coastwise trade of the United States.
 
3.26           Vessels.  Each of the US Vessels is duly documented in the name
of its respective owner under the law and flag of the United States and is
entitled to engage in the coastwise trade of the United States.  Each of the
Cdn. Vessels is duly documented in the name of its respective owner under the
law and flag of Canada and is entitled to engage in the coastwise trade of
Canada.
 
3.27           Permitted Intercompany Indebtedness.  Disclosure Schedule (3.27)
provides a true and correct list of all Permitted Intercompany Indebtedness
along with the amount of Indebtedness existing as of the Restatement Closing
Date.
 
3.28           Time Charter Agreements.
 
(a)           Other than those that can be reasonably expected to be
commercially available when and as required on commercially reasonable terms,
the services to be performed, the materials to be supplied and the interests in
the US Vessels and other rights granted pursuant to the Time Charter Agreements
comprise all of the agreements necessary for LLTC to secure any right material
to the carrying capacity of the US Vessels in accordance with the Time Charter
Agreements.
 
(b)           There are no material permits, services, materials or rights
required by LLTC to use the carrying capacity of the US Vessels in accordance
with applicable law or the other Material Contracts other than those available
under the Time Charter Agreements.
 
3.29           Bareboat Charter Agreements.
 
(a)           Other than those that can be reasonably expected to be
commercially available when and as required on commercially reasonable terms,
the services to be performed, the materials to be supplied and the interests in
each of the Barge McKee, the Lewis J. Kuber, the James L. Kuber, the Moore and
the Victory, and other rights granted pursuant to the Bareboat Charter
Agreements:
 
 
42

--------------------------------------------------------------------------------

 
 
(i)           comprise all of the agreements necessary for Grand River or Black
Creek, as applicable, to secure any right material to the operation,
maintenance, possession and use of each of the Barge McKee, the Lewis J. Kuber,
the James L. Kuber, the Moore and the Victory, all in accordance with all
applicable law and without reference to any proprietary information not owned by
Grand River or Black Creek or available to Grand River or Black Creek, as
applicable, under the applicable Bareboat Charter Agreements; and
 
(ii)           comprise non-disturbance agreements from every Person having a
recorded or unrecorded interest in any of the Barge McKee, the Lewis J. Kuber,
the James L. Kuber, the Moore and the Victory who could in any circumstances
gain possession of any such Vessel or otherwise dispossess Grand River or Black
Creek, as applicable, therefrom.
 
(b)           There are no material permits, services, materials or rights
required by Grand River or Black Creek, as applicable, for the operation,
maintenance, possession or use of each of the Barge McKee, the Lewis J. Kuber,
the James L. Kuber, the Moore and the Victory in accordance with applicable law
or the other Material Contracts, other than those available under the Bareboat
Charter Agreements or that can reasonably be expected to be commercially
available when and as required on commercially reasonable terms.
 
3.30           Foreign Assets Control Regulations and Anti-Money Laundering.
 
(a)           Each Credit Party and each Subsidiary of each Credit Party is and
will remain in compliance in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it.  No Credit
Party and no Subsidiary or Affiliate of a Credit Party (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party and each Subsidiary of each Credit Party is and
will remain in compliance with all applicable Canadian economic sanctions laws
and all applicable anti-money laundering and counter-terrorism financing laws,
including the provisions of the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the Criminal Code (Canada), the United Nations
Act (Canada) and any other enabling legislation or executive order relating
thereto.  No Credit Party and no Subsidiary or Affiliate of a Credit Party (i)
is a Person designated by the Canadian government on any list set out in the
United Nations Al-Qaida and Taliban Regulations, the Regulations Implementing
the United Nations Resolutions on the Suppression of Terrorism or the Criminal
Code (collectively, the “Terrorist Lists”) with which a Canadian Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of Canadian economic sanctions laws such that a Canadian
Person cannot deal or otherwise engage in business transactions with such Person
or (iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on any Terrorist List or a
foreign government that is the target of Canadian economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under Canadian law.
 
3.31           Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations.  No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977 or any other applicable laws.
 
4.
FINANCIAL STATEMENTS AND INFORMATION

 
4.1           Reports and Notices.
 
(a)           Each Credit Party executing this Agreement hereby agrees that from
and after the Restatement Closing Date and until the Termination Date, it shall
deliver to Agent or to Agent and Lenders, as required, the Financial Statements,
notices, Projections and other information at the times, to the Persons and in
the manner set forth in Annex E.
 
(b)           Each Credit Party executing this Agreement hereby agrees that from
and after the Restatement Closing Date and until the Termination Date, it shall
deliver to Agent or to Agent and Lenders, as required, the various Collateral
Reports (including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at
the times, to the Persons and in the manner set forth in Annex F.
 
4.2           Communication with Accountants.  Each Credit Party (a) authorizes
(i) Agent and (ii) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its certified public
accountants, including Grant Thornton LLP, upon prior notice to Borrowers, and
(b) authorizes and shall instruct those accountants and advisors to disclose and
make available to Agent and each Lender any and all Financial Statements and
other supporting financial documents, schedules and information relating to any
Credit Party (including copies of any issued management letters) with respect to
the business, results of operations and financial condition of any Credit Party.
 
 
44

--------------------------------------------------------------------------------

 
 
5.
AFFIRMATIVE COVENANTS

 
Each Credit Party agrees as to all Credit Parties that, from and after the date
hereof and until the Termination Date:
 
5.1           Maintenance of Existence and Conduct of Business.  Each Credit
Party shall: (a) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its material rights
and franchises; (b) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; (c) at all times maintain,
preserve and protect all of its assets and properties used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (d) transact business only in such corporate and trade
names as are set forth in Disclosure Schedule (5.1).
 
5.2           Payment of Charges.
 
(a)           Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it
before any thereof shall become past due, including (i) Charges imposed upon it,
its income and profits, or any of its property (real, personal or mixed) and all
Charges with respect to employee source deduction obligations and employer
obligations to its employees, (ii) lawful claims for labor, materials, supplies
and services or otherwise, and (iii) all storage or rental charges payable to
warehousemen and bailees, in each case, before any thereof shall become past
due, except, in the case of clauses (ii) and (iii), where the failure to pay or
discharge such Charges would not result in aggregate liabilities in excess of
US$250,000.
 
(b)           Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall arise or be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees) that is superior to any of
the Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met; and (v) Agent has not advised the Borrowers in writing that Agent
reasonably believes that non-payment or non-discharge thereof could have or
result in a Material Adverse Effect.
 
5.3           Books and Records.  Each Credit Party shall keep adequate books
and records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements described in Section
3.4(a).   Each Credit Party which keeps records relating to Collateral in the
Province of Quebec shall at all times keep a duplicate copy thereof at a
location outside the Province of Quebec, as designated on Disclosure Schedule
(3.2).
 
 
45

--------------------------------------------------------------------------------

 
 
5.4           Insurance; Damage to or Destruction of Collateral.
 
(a)           The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described and detailed in Annex K, in form and amounts
and with insurers acceptable to the Lenders.  Such policies of insurance (or the
loss payable and additional insured endorsements delivered to the Agent) shall
contain provisions pursuant to which the insured agrees to provide thirty (30)
day prior written notice to the Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy.  If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
of insurance required above or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable.  Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor.  By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party's failure to maintain such insurance or pay any premiums therefor.  If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable.  All sums so disbursed, including
legal fees, court costs and other charges related thereto, shall be payable on
demand by the Borrowers to Agent and shall be additional Obligations hereunder
secured by the Collateral.
 
(b)           Agent reserves the right at any time upon any change in any Credit
Party's risk profile (including any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
Agent's opinion, adequately protect the interest of Agent, on behalf of Secured
Parties, in all or any portion of the Collateral and to ensure that each Credit
Party is protected by insurance in amounts and with coverage customary for its
industry.  If reasonably requested by Agent, each Credit Party shall deliver to
Agent from time to time a report of a reputable insurance broker reasonably
satisfactory to Agent, with respect to its insurance policies.
 
(c)           Each Credit Party irrevocably makes, constitutes and appoints
Agent (and all officers, employees or agents designated by Agent), so long as
any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed US$500,000 as true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such "All Risk" policies of insurance, endorsing the name of such Credit Party
on any check or other item of payment for the proceeds of such "All Risk"
policies of insurance and for making all determinations and decisions with
respect to such "All Risk" policies of insurance.  Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney.  Each Borrower shall promptly notify Agent of any loss,
damage, or destruction to the Collateral in the amount of US$250,000 or more,
whether or not covered by insurance.  All insurance proceeds not in excess of US
$500,000 that are to be made available to a Borrower to replace, repair, restore
or rebuild the Collateral shall be applied by Agent to reduce the outstanding
principal balance of the applicable Revolving Loan (which application shall not
result in a permanent reduction of the applicable Revolving Loan Commitment) and
upon such application, Agent shall establish a Reserve against the applicable
Borrowing Base in an amount equal to the amount of such proceeds so applied;
provided that at such time as the Borrower shall use such insurance proceeds, or
any part thereof, to replace, repair, restore or rebuild the Collateral in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction, such Reserve
against the applicable Borrowing Base shall be removed. All insurance proceeds
in excess of US $500,000 made available to a Borrower or any other Credit Party
to replace, repair, restore or rebuild Collateral shall be deposited in a cash
collateral account.  For a period of 180 days following the deposit of such
funds into a cash collateral account, such funds shall be made available to a
Borrower or such Credit Party to provide funds to replace, repair, restore or
rebuild the Collateral as follows: (i) a Borrower shall request a Revolving
Credit Advance or release from the cash collateral account be made to such
Borrower or such Credit Party in the amount requested to be released; (ii) so
long as the conditions set forth in Section 2.2 have been met, Revolving Lenders
shall make such Revolving Credit Advance or Agent shall release funds from the
cash collateral account; and (iii) in the case of insurance proceeds applied
against the Revolving Loan, the Reserve established with respect to such
insurance proceeds shall be reduced by the amount of such Revolving Credit
Advance.  To the extent not used to replace, repair, restore or rebuild the
Collateral within such time period, such insurance proceeds shall be applied in
accordance with Section 1.3(d).
 
 
46

--------------------------------------------------------------------------------

 
 
5.5           Compliance with Laws.
 
(a)           Each Credit Party shall comply with all federal, provincial,
state, local and foreign laws and regulations applicable to it, including ERISA,
those relating to employment and labor matters, and Environmental Laws and
Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(b)
 
(i)           For each existing, or hereafter adopted, Canadian Pension Plan,
Canadian Benefit Plan and ERISA Plan, each Credit Party shall in a timely
fashion comply with and perform in all material respects all of its obligations
under and in respect of such Canadian Pension Plan, Canadian Benefit Plan or
ERISA Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
 
(ii)           All employer or employee payments, contributions or premiums
required to be remitted or paid to or in respect of each Canadian Pension Plan,
Canadian Benefit Plan or ERISA Plan shall be paid or remitted by each Credit
Party in a timely fashion in accordance with the terms thereof, of any funding
agreements and of all applicable laws.
 
(iii)           Parent shall deliver to Agent (i) if requested by Agent, copies
of each annual and other return, report or valuation with respect to each
Canadian Pension Plan or ERISA Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any direction, order,
notice, ruling or opinion that any Credit Party may receive from any applicable
Governmental Authority with respect to any Canadian Pension Plan or ERISA Plan;
and (iii) notification within 30 days of any increases having a cost to one or
more of the Credit Parties in excess of US$150,000 per annum in the aggregate,
in the benefits of any existing Canadian Pension Plan, Canadian Benefit Plan or
ERISA Plan, or the establishment of any new Canadian Pension Plan, Canadian
Benefit Plan or ERISA Plan, or the commencement of contributions to any such
plan to which any Credit Party was not previously contributing.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)           Each Credit Party shall (i) at all times comply with, and perform
such acts as may be required by, all applicable laws (including all laws
relating to dealings with public officials, anti-money laundering, anti-fraud,
consumer credit protection and foreign exchange regulations) in connection with
the servicing and management of the Collateral and performance by Credit Party
under this Agreement, and (ii) maintain an effective system of audits and
controls adequate to ensure that each Credit Party and its agents,
representatives, employees and other staff are trained to and do perform their
respective obligations, meet the requirements of the Credit Party set forth in
this Agreement or pursuant to applicable laws, and comply with applicable
laws.  In furtherance thereof, each Credit Party shall obtain and maintain such
licenses, permits, and other governmental approvals or qualifications required
to enable each Credit Party to perform its obligations hereunder.  Borrowers
shall maintain a file of such documentation as may be required under applicable
laws and shall make such file available to Agent for inspection upon Agent's
reasonable request.
 
(d)           Without limiting the foregoing, each Credit Party and its
officers, directors, employees, shareholders, members, agents or Affiliates,
acting on its behalf, (i) shall not take any action that may constitute a
violation of, or cause Lender or any Affiliate thereof to be in violation of,
the FCPA or any applicable anti-bribery or related laws, and (ii) shall observe
the Compliance Procedures, and, in connection therewith, maintain, an effective
system of audits and controls, including an Anti-Money Laundering Plan, adequate
to ensure that all of their agents, representatives, employees, and other staff
are trained to ensure that any amounts paid to the Agent or to any Lender are
not derived from Illegal Proceeds or an Illegal Source.
 
5.6           Supplemental Disclosure.  From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of an Event of Default) or at
the Credit Parties' election, the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Restatement Closing Date.
 
5.7           Intellectual Property.  Each Credit Party will conduct its
business and affairs without infringement of or interference with any
Intellectual Property of any other Person in any material respect and shall
comply in all material respects with the terms of its Licenses.
 
 
48

--------------------------------------------------------------------------------

 
 
5.8           Environmental Matters.  Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate and Vessels in compliance with all Environmental Laws
and Environmental Permits except where the failure to comply would not
reasonably be expected to, individually or in the aggregate, result in a
Material Environmental Liability; (b) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
in all material respects with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material to which a Credit Party is
responsible unless the failure to do so would not have a Material Adverse
Effect; (c) notify Agent promptly after such Credit Party becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate or of any order or intention
to issue an order under any Environmental Laws that is reasonably likely to
result in Material Environmental Liabilities; and (d) promptly forward to Agent
a copy of any order, notice, request for information or any communication or
report received by such Credit Party in connection with any such violation,
Release or order or any other matter relating to any Environmental Laws or
Environmental Permits that could reasonably be expected to result in Material
Environmental Liabilities, in each case whether or not any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release, order or other matter.  Without limiting the foregoing, if
an Event of Default is continuing or if Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Credit Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate or of the issuance or threat to issue any
order under Environmental Laws, that, in each case, could reasonably be expected
to have a Material Adverse Effect, then each Credit Party shall, upon Agent's
written request, (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at the Borrowers' expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater.  The Borrowers shall be jointly and
severally responsible to reimburse Agent for the costs of such audits and tests
and the same will constitute a part of the Obligations secured hereunder.
 
5.9           Landlords' Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases.  Each Credit Party shall use commercially reasonable
efforts to obtain a landlord's agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, the mortgagee of each
owned property and the bailee with respect to each warehouse, processor or
converter facility or other location where Collateral is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord, mortgagee or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to Agent.  After the Restatement Closing Date, no real
property or warehouse space shall be leased by any Credit Party and no Inventory
shall be shipped to a processor or converter under arrangements established
after the Restatement Closing Date without the prior written consent of Agent,
unless and until a satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location.  Each
Credit Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.  To the extent permitted
hereunder, if any Credit Party proposes to acquire a fee ownership interest in
Real Estate after the Restatement Closing Date, it shall first provide to Agent
a mortgage, debenture, deed of trust or similar document granting Agent a first
priority Lien on such Real Estate, together with a real property survey, local
counsel opinion(s), and, if required by Agent, an environmental audit, mortgage
title insurance commitment, supplemental casualty insurance and flood insurance,
and such other documents, instruments or agreements reasonably requested by
Agent, in each case, in form and substance reasonably satisfactory to Agent.
 
 
49

--------------------------------------------------------------------------------

 
 
5.10           Further Assurances.  Each Credit Party agrees that it shall, and
shall cause each other Credit Party to, at such Credit Party's expense and upon
the reasonable request of Agent, duly execute and deliver, or cause to be duly
executed and delivered, to Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Agent to carry out more effectively the provisions and purposes of this
Agreement and each Loan Document.
 
5.11           Vessels.
 
(a)           Lower Lakes shall maintain the documentation of the Cdn. Vessels
under the laws of Canada and the registration of such Cdn. Vessels at any port
in the province of Ontario as Canadian Ships within the meaning of the Canada
Shipping Act.  Each of Grand River and Black Creek shall maintain the
documentation of the US Vessels that it owns under the laws of the United States
of America (and shall ensure that the owner of each US Vessel not owned by it
maintains the documentation of such US Vessels under the laws of the United
States of America) and shall maintain the qualification of the US Vessels to
operate in the US coastwide trade.  Grand River, Black Creek and LLTC will
maintain, or will cause the owners of the US Vessels to maintain, all proper
licenses and permits in force at all times, and not do or permit anything to be
done which might affect such documentation, registration or qualification.
 
(b)           Lower Lakes shall, and Grand River, Black Creek and LLTC shall or
shall cause the owner of the US Vessels to, ensure that each of them:
 
(i)           will at all times preserve, repair and keep in thoroughly good and
seaworthy repair and good order and condition the Vessels and all machinery and
equipment and appurtenances thereto up to a modern standard of usage, and
maintain the same consistently with the best practices in respect of similar
vessels; and in any event, it will maintain each Vessel in such condition as
will entitle her to be classified "+ 100 A1" by Lloyds Register of Shipping or
an equivalent classification by The American Bureau of Shipping or by another
classification society acceptable to the Lenders, and will furnish to the Agent,
upon request, the certificate evidencing such classification; and at all times
upon reasonable notice allow the Agent or its representatives access to each
Vessel in order to view the state of repair; provided, that unless an Event of
Default has occurred and is continuing, the Borrowers shall not be required to
pay the costs of such access (including liability insurance) or for more than
one inspection per year;
 
(ii)           will not suffer or permit the Vessels to be used or navigated in
any manner inconsistent with any of the marine insurance policies thereon, and
it shall comply and shall require the master, officers and engineers of the
Vessels from time to time and at all times to comply in all material respects
with all statutory rules, regulations, by-laws and ordinances relating to the
operation and navigation of the Vessels or which from time to time may be in
force and applicable thereto;
 
 
50

--------------------------------------------------------------------------------

 
 
(iii)           will warrant and defend the title to the Vessels and its
possession thereof for the benefit of the Lenders against the claims and demands
of all Persons whomsoever;
 
(iv)           will pay and discharge, upon the due date thereof, all debts,
damages and liabilities which have given rise or may give rise to maritime or
possessory liens on the Vessels or to claims enforceable by action in rem
against any thereof or to any similar process so as to keep the Vessels free
from arrest or detention, and, in the event of arrest or detention of a Vessel
being threatened or effected, it will forthwith notify the Agent and shall take
all steps and make all payments necessary to obtain the release thereof
forthwith and no later than 15 days from the date of receiving notice of any
such arrest or detention;
 
(v)           except as set forth in Section 6.9(d), will not sell, mortgage or
transfer any Vessel or any share or interest therein, in any manner, or agree to
any charter of any Vessel, without the prior written consent of the Requisite
Lenders, and any such written consent to any one mortgage, transfer or charter
shall not be construed to be a waiver of this provision in respect of any
subsequent mortgage, transfer or charter;
 
(vi)           will comply with and satisfy at all times the requirements of all
requisite laws so as to maintain the Fleet Mortgages and the Mortgages as valid
marine mortgages upon the Vessels and all of their accessories, appurtenances
and equipment and all additions, improvements and replacements made in and to
the Vessels and will not create, incur, cause or suffer to exist any Lien on the
Vessels at any time other than Permitted Encumbrances;
 
(vii)           will provide the Agent promptly with such information as may be
requested by the Agent regarding the Vessels, their location and employment, the
particulars of all tonnages, salvages and copies of all charters and contracts;
 
(viii)           will pay or cause to be paid, upon the due dates thereof, all
Taxes, rates, fees, levies, fines, tolls, charges, duties, penalties, excises,
assessments, disbursements and all other outgoings payable in respect of the
Vessels and their use, ownership, documentation, registration and maintenance
and, when requested by the Agent, produce all relevant receipts therefor:
 
(ix)           will permit Agent or its authorized representative, whenever
reasonably requested by Agent, to review the survey files of each Vessel;
 
(x)           will promptly give notice to the Agent of:
 
(A)           any notice of expropriation of a Vessel or action or proceeding
which it believes might have a materially adverse effect on the financial
condition of it or the Business;
 
(B)           all claims, proceedings or litigation in respect of a Vessel,
whether or not any such claim, proceeding or litigation is covered by insurance;
 
 
51

--------------------------------------------------------------------------------

 
 
(C)           any violation of any law, statute, rule or regulation which does
or may materially adversely affect the operation of a Vessel;
 
(D)           any Lien registered against a Vessel; and
 
(E)           any material change proposed to be made in the structure, type or
speed of a Vessel and will not permit to be made any such change which could
reasonably be expected to prejudice the interests of the Lenders;
 
(xi)           will cause to be carried with each Vessel's papers on board such
Vessel a certified copy of the applicable Fleet Mortgage or Mortgage, and of any
amendments or supplements hereto or assignments hereof, and to exhibit the same
on demand, to any person having business with such Vessel and to any
representative of the Borrowers or the Lenders. Unless otherwise approved by the
Lenders, a notice reading as follows, printed in plain type of such size that
each paragraph of reading matter shall cover a space not less than six (6)
inches wide by nine (9) inches high, and framed under glass, shall be placed and
kept prominently displayed on each Vessel:
 
NOTICE OF MORTGAGE (Canadian registered Vessels)
 
This Vessel is owned by and is covered by a statutory ship mortgage for Canadian
registered Vessels in favor of General Electric Capital Corporation, as agent
and as mortgagee, as supplemented by an agreement with such mortgagee. Except as
permitted under the terms of such mortgage or such agreement, no owner,
operator, charterer, cargo owner, subcharterer or master of this Vessel, or any
other person, has the right, power or authority to create, incur or permit to
exist on this Vessel any lien whatsoever other than liens for crew's wages and
salvage and liens for dock, harbor and canal charges.
 
NOTICE OF MORTGAGE (US registered Vessels)
 
This Vessel is covered by [a Third Amended and Restated First Preferred Fleet
Mortgage dated August 30, 2012] [a First Preferred Fleet Mortgage dated August
30, 2012] in favor of General Electric Capital Corporation, as Agent (the
"Mortgagee"), under authority of Chapter 313, Title 46 of the United States
Code.  Under the terms of said Mortgage, none of the Shipowner, any charterer,
the Master of this Vessel, or any other person or entity has any right, power or
authority to create, incur or permit to be imposed upon this Vessel any lien
whatsoever other than the lien of said Mortgage and liens for current crew's
wages, general average, salvage and liens incurred in the ordinary course of
operation of the Vessel which are not yet due and payable.
 
Such notice shall be changed to reflect the identity of any successor to a
Credit Party or the Agent.
 
(xii)           ensure that the Cdn. Vessels are employed in lawful trades
between safe ports and safe places on the Great Lakes of North America and their
connecting and tributary waters and on the St. Lawrence Seaway above the
Anticosti Island;
 
 
52

--------------------------------------------------------------------------------

 
 
(xiii)           will notify the Agent prior to entering into any contract for
the use of any Vessel in salt water; and
 
(xiv)           shall, upon request, provide Agent with information relating to
the refitting, winter work or dry dock surveying of the Vessels including
information as to the progress, timing and cost thereof.
 
5.12           Interest Rate Protection.  Within thirty (30) days after the date
hereof and at all times thereafter prior to the Commitment Termination Date,
Borrowers shall continue to maintain interest rate cap, swap or collar
agreements, or other agreements or arrangements designed to provide protection
against fluctuations in interest rates, which shall be on terms, for periods and
with counterparties reasonably acceptable to Agent, and pursuant to which
Borrowers are protected against increases in interest rates from and after the
date of such contracts as to a notional amount of not less than 40% of the
principal amount of the Term Loans funded on the Existing Closing Date.
 
5.13           OFAC; Counter-Terrorism; Patriot Act.  No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, fail to comply with the
laws, regulations and executive orders referred to in Sections 3.30 and 3.31.
 
5.14           Depository Banks.  The Credit Parties and their Subsidiaries
shall provide that (a) PNC Bank, National Association or one of its Affiliates
shall be their principal United States depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of their business, for so long as PNC
Bank, National Association or one of its Affiliates is a Lender, and (b) a
Lender or one of its Affiliates shall be their principal Canadian depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
their business, so long as there is a Lender or an Affiliate of a Lender which
is capable of providing cash management services, wishes to provides such
services and is otherwise reasonably acceptable to Agent).
 
6.
NEGATIVE COVENANTS

 
Each Credit Party agrees as to all Credit Parties that from and after the date
hereof until the Termination Date:
 
6.1           Amalgamations, Mergers, Subsidiaries, Etc.  No Credit Party shall
directly or indirectly, by operation of law or otherwise, (a) form or acquire
any Subsidiary, or (b) amalgamate or merge with, consolidate with, acquire all
or substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person.
 
6.2           Investments; Loans and Advances.  Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that:  (a) a Credit Party may hold investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to a Credit Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor's Accounts in the ordinary course of business,
consistent with past practices; and (b) each Credit Party may maintain its
existing investments, stocks, notes or securities in its Subsidiaries as of the
Restatement Closing Date.
 
 
53

--------------------------------------------------------------------------------

 
 
6.3           Indebtedness.
 
(a)           No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c), (ii)
the Loans and the other Obligations, (iii) existing Indebtedness described in
Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or accelerating the amortization thereof (other than to extend
the same) and that are otherwise on terms and conditions no less favorable to
any Credit Party, Agent or any Lender, as determined by Agent, than the terms of
the Indebtedness being refinanced, amended or modified, (iv) hedging obligations
under swaps, caps and collar arrangements pursuant to Section 5.12 arranged by
GE Capital, entered into with a Lender or one of its Affiliates or entered into
with another financial institution approved by the Agent and (v) Permitted
Intercompany Indebtedness on terms acceptable to the Lenders, and if required by
the Agent, subject to a subordination agreement acceptable to the Agent.
 
(b)           No Credit Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness, other than (i) the
Obligations; (ii) Indebtedness secured by a Permitted Encumbrance if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.8(b) or (c); and (iii) as otherwise permitted in Section 6.13 and
Section 6.14(h).
 
6.4           Employee Loans and Affiliate Transactions.
 
(a)           No Credit Party shall enter into or be a party to any transaction
with any Affiliate thereof except (i) the incurrence of Permitted Intercompany
Indebtedness, (ii) those transactions described in Disclosure Schedule 6.4 and
(iii) in the ordinary course of and pursuant to the reasonable requirements of
such Credit Party's business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm's
length transaction with a Person not an Affiliate of such Credit Party.
 
(b)           No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except (i) those
transactions described in Disclosure Schedule 6.4 and (ii) loans to its
respective employees on an arm's-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of US$50,000 to any employee and up
to a maximum of US$300,000 in the aggregate at any one time outstanding.
 
6.5           Capital Structure and Business.
 
If all or part of a Credit Party's Stock is pledged to Agent, that Credit Party
shall not issue additional Stock unless all such additional Stock is immediately
pledged and deposited with and in favor of the Agent along with the appropriate
stock powers and any other documentation that may be required by the
Agent.  Upon the request of Agent, Borrowers' Counsel shall provide an opinion
to the Agent regarding the issued and outstanding capital Stock of the Credit
Party that has issued such Stock.  No Credit Party shall amend its constituting
or constating documents, by-laws, partnership agreement or operating agreement,
as applicable, in a manner that would adversely affect Agent or Lenders or such
Credit Party's duty or ability to repay the Obligations.  No Credit Party shall
engage in any business other than the businesses currently engaged in by it. No
Credit Party shall amend its constituting or constating documents to add
provisions which require director consent only to the transfer of such Credit
Party's shares or other equity securities.
 
 
54

--------------------------------------------------------------------------------

 
 
6.6           Guaranteed Indebtedness.
 
No Credit Party shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except (a) by endorsement of instruments or items of payment for
deposit to the general account of any Credit Party, (b) for Guaranteed
Indebtedness incurred for the benefit of any other Credit Party if the primary
obligation is expressly permitted by this Agreement, (c) as set forth on
Disclosure Schedule (6.6) and (d) the guaranty by Rand of amounts owing by Black
Creek and Black Creek Holdings under the Black Creek Asset Purchase Agreement,
so long as such guaranty is subordinated to the Obligations on terms and
conditions satisfactory to the Agent and the Lenders.
 
6.7           Liens.
 
No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for (a) Permitted Encumbrances; (b)
Liens in existence on the date hereof and summarized on Disclosure Schedule
(6.7) securing Indebtedness permitted pursuant to Section 6.3(a)(iii); and (c)
Liens created after the date hereof by conditional sale or other title retention
agreements (including Capital Leases) or in connection with purchase money
Indebtedness with respect to Equipment and Fixtures acquired by any Credit Party
in the ordinary course of business, involving the incurrence of an aggregate
amount of purchase money Indebtedness and Capital Lease Obligations of not more
than US$500,000 outstanding at any one time for all such Liens (provided that
such Liens attach only to the assets subject to such purchase money debt and
such Indebtedness is incurred within ten (10) days following such purchase and
does not exceed 100% of the purchase price of the subject assets).  In addition,
no Credit Party shall become a party to any agreement, note, indenture or
instrument, or take any other action, that would prohibit the creation of a Lien
on any of its properties or other assets in favor of Agent, on behalf of Secured
Parties of, as additional Collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto.  Nothing in this Section 6.7 is intended to evidence an
intention or agreement on the part of the Lenders that the Liens securing the
Obligations or the Obligations be or have been subordinated to any of the Liens
described in paragraphs (a), (b) or (c) hereof or to cause any such
subordination to occur.
 
6.8           Operating Leases.  No Credit Party shall permit the aggregate
amount of all rental payments under Operating Leases made (or scheduled to be
made) by Borrowers and their Subsidiaries (on a consolidated basis) to exceed
US$750,000 in any Fiscal Year.
 
 
55

--------------------------------------------------------------------------------

 
 
6.9           Sale of Stock and Assets.
 
No Credit Party shall sell, transfer, convey, assign or otherwise dispose of any
of its properties or other assets, including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts, other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale or other disposition by the Credit Parties of Equipment
or Fixtures that are obsolete or no longer used or useful in the Business and
having a book value not exceeding US$250,000 in the aggregate in any Fiscal
Year, (c) the sale or other disposition of other assets having a book value not
exceeding US$25,000 in the aggregate in any Fiscal Year, and (d) the sale or
other disposition of a Vessel, provided that (i) no more than one Vessel may be
sold or disposed of in any Fiscal Year and no more than three Vessels shall be
sold or disposed of during the term of this Agreement, (ii) the net proceeds of
such sale shall not be less than the greater of: (x) 75% of the fair market
value of such Vessel as of the Restatement Closing Date (as determined by
reference to the appraisal delivered on or prior to the Restatement Closing
Date) and (y) 75% of the appraised fair market value of such Vessel at the time
of such sale and (iii) following such sale or disposition and after the net
proceeds have been applied in accordance with Section 1.3(c) hereof to prepay
the US Term Loans or the Cdn. Term Loan, as applicable, (A) if a Cdn. Vessel is
sold, the aggregate principal amount of all outstanding Cdn. Term Loans shall
not exceed 80% of the orderly liquidation value of the remaining Cdn. Vessels
and (B) if a US Owned Vessel is sold, the aggregate principal amount of all
outstanding US Term Loans shall not exceed 80% of the orderly liquidation value
of the remaining US Owned Vessels.  Without the consent of the Lenders, sales
permitted pursuant to the terms of Section 6.9(b) and (c) shall not be permitted
during the existence of a Default or an Event of Default.
 
6.10           Pension and Benefit Plans; ERISA Plans.
 
(a)           No Credit Party shall establish any new defined benefit Canadian
Pension Plan.  No Credit Party shall permit its unfunded pension fund and other
employee benefit plan obligations and liabilities to remain unfunded other than
in accordance with applicable law.  No Credit Party shall terminate or wind-up
any defined benefit Canadian Pension Plan.
 
(b)           No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 430 of the IRC or Section 303 or 4068 of
ERISA or (ii) an ERISA Event to the extent such ERISA Event would reasonably be
expected to result in taxes, penalties and other liability in excess of
US$100,000 in the aggregate.  No Credit Party shall cause or suffer to exist any
event that could result in the imposition of a Lien with respect to any ERISA
Plan.
 
6.11           Financial Covenants.  Rand and its Subsidiaries shall not breach
or fail to comply with any of the Financial Covenants.
 
6.12           Hazardous Materials.  No Credit Party shall cause or permit a
Release of any Hazardous Material where such Release would (a) violate in any
respect, or form the basis for any Environmental Liabilities under, any
Environmental Laws or Environmental Permits or (b) otherwise adversely impact
the value or marketability of any Real Estate or any of the Collateral.
 
 
56

--------------------------------------------------------------------------------

 
 
6.13           Sale-Leasebacks.  No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.
 
6.14           Restricted Payments.  No Credit Party shall make any Restricted
Payment, except (a) dividends and distributions by any Credit Party to any other
Credit Party (other than Rand, Rand Finance or Parent), (b) employee loans
permitted under Section 6.4(b), (c) payments of principal and interest of
Permitted Intercompany Indebtedness issued in accordance with Section 6.3
(provided that, upon the occurrence of a Default or Event of Default, the
Lenders may provide notice that payments may no longer be made); (d) dividends
by any Credit Party to Parent and immediately thereafter by Parent to Rand to
pay dividends with respect to the Preferred Equity required under Rand's
certificate of designations as in effect on the Restatement Closing Date so long
as (i) no Default or Event of Default is then in existence or would reasonably
be expected to result from the payment of such dividends and (ii) such dividend
has been declared and paid in compliance with all applicable laws; (e) dividends
by any Subsidiary of Parent to Parent and immediately thereafter by Parent to
Rand to pay the ratable share of taxes owed by Borrowers and their Subsidiaries,
Parent and Rand's corporate overhead and directors' fees, in each case to the
extent incurred in the ordinary course of business in accordance with a budget
previously provided to the Agent and the Lenders; (f) dividends by any
Subsidiary of Parent to Parent and immediately thereafter by Parent to Rand to
pay dividends with respect to Rand's common Stock so long as (i) the amount of
such dividends paid in any Fiscal Year does not exceed an amount equal to 50% of
Parent's consolidated Excess Cash Flow in the prior Fiscal Year (as calculated
from Parent's consolidated fiscal year-end financial statements), (ii) no
Default or Event of Default is then in existence or would reasonably be expected
to result from the payment of such dividends, (iii) both before and after giving
effect to such payment, the Senior Debt to EBITDA Ratio is less than 2.00 to
1.00 and the Fixed Charge Coverage Ratio is greater than 1.30 to 1.00, (iv) such
dividend has been declared and paid in compliance with all applicable laws, (v)
all the required dry dock and winter work has been completed, and (vi) all
Vessel certifications are current and up to date; (g) (1) the conversion of all
or any portion of the Preferred Stock into subordinated notes issued by Rand on
the terms specified in Rand’s articles of incorporation and the certificate of
designations dated August 1, 2006 relating to such Preferred Stock and on other
terms and conditions reasonably acceptable to Agent, so long as such
subordinated notes include subordination provisions substantially in the form of
Exhibit 6.14 hereof and (2) following such conversion, the payment of dividends
by any Credit Party to Parent and immediately thereafter by Parent to Rand to
allow Rand to make regularly scheduled cash interest payments on such
subordinated notes, so long as in either case no Default or Event of Default is
then in existence or would reasonably be expected to result from the payment of
such dividends or interest; (h) dividends by Black Creek Holdings to Rand so
long as such amount is contributed promptly thereafter by Rand to Parent and by
Parent to any Borrower; and (i) conversions of Permitted Intercompany
Indebtedness owing to Parent of up to $12,000,000 in the aggregate during the
term of this Agreement into preferred equity of the applicable Credit Party
having terms acceptable to the Agent, so long as such preferred equity is
pledged to the Agent, on behalf of the Secured Parties, as additional Collateral
for the Obligations.
 
 
57

--------------------------------------------------------------------------------

 
 
6.15           Change of Corporate Name or Location; Change of Fiscal Year.  No
Credit Party shall (a) change its incorporated name, or if not a corporation,
its name as it appears in official filings in the jurisdiction of its
organization, (b) change its chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Quebec), corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral, (c) change the type of entity
that it is, or (d) change its jurisdiction of incorporation or organization, in
each case without at least thirty (30) days prior written notice to Agent and
after Agent's written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection and, in the
case of the Province of Quebec, publication, of any Liens in favor of Agent, on
behalf of Secured Parties, in any Collateral, has been completed or taken;
provided, that with respect to paragraphs (b) and (d), any such new location
shall be in Canada, in the case of a Cdn. Credit Party, or the United States, in
the case of a US Credit Party.  Without limiting the foregoing, no Credit Party
shall change its name, identity or corporate or organizational structure in any
manner that might make any financing statement filed in connection herewith or
any other Loan Document materially misleading within the meaning of section
46(4) of the PPSA or of the UCC (or any comparable provision then in effect)
except upon prior written notice to Agent and after Agent's written
acknowledgement that any reasonable action requested by Agent in connection
therewith, including to continue the perfection or, in the case of the Province
of Quebec, publication, of any Liens in favor of Agent, on behalf of the Secured
Parties, in any Collateral, has been completed or taken.  No Credit Party shall
change its Fiscal Year.
 
6.16           No Impairment of Intercompany Transfers.  No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary to a Borrower.
 
6.17           Real Estate Purchases.  No Credit Party shall purchase a fee
simple ownership interest in Real Estate.
 
6.18           Material Contracts.
 
(a)           No Credit Party shall amend or terminate a Material Contract in
any way that would be materially detrimental to the business of the Credit
Parties taken as a whole.
 
(b)           No Credit Party shall amend the Management Incentive Plan in any
manner that results in an increase or acceleration of payment of any amounts
payable thereunder.
 
6.19           Lower Lakes Guarantee and Lower Lakes Mortgages.  Grand River
shall ensure that mortgages over each of the Cdn. Vessels has been granted by
Lower Lakes in favor of Grand River, each substantially in the form of the
existing Lower Lakes Mortgages, to secure its obligations under the Lower Lakes
Guarantee.  Grand River shall not permit any amendment to or release of the
Lower Lakes Guarantee or Lower Lakes Mortgages without the prior written consent
of each of the Lenders.
 
6.20           Salt Water Operation.    No Credit Party shall operate the
Vessels in (a) any manner contrary to the provisions of Sections 5.11(b)(xii)
and (xiii) and (b) salt water for any period of time, in each case, without the
consent of the Lenders.
 
6.21           Time Charters.  None of the US Borrowers shall terminate any Time
Charter Agreement or agree to amend its terms in any manner which would be
unfavorable from the perspective of such US Borrower, without the prior written
consent of the Requisite Lenders, which shall not be unreasonably
withheld.  Upon the occurrence of an Event of Default and written notice being
provided by Agent to LLTC, LLTC shall not make any payments under any Time
Charter Agreement.
 
 
58

--------------------------------------------------------------------------------

 
 
6.22           Bareboat Charter Agreements.  No Credit Party shall either (a)
permit any Bareboat Charter Agreement to be terminated or agree to amend its
terms in any manner unfavorable from the perspective of such Credit Party or (b)
permit any sub-bareboat charter of any Vessel, without in any such case first
obtaining the prior written consent of the Requisite Lenders, which consent
shall not be unreasonably withheld.
 
6.23           Capital/Corporate Structure.  No Credit Party shall make any
changes in its capital or corporate structure which would result in any US
Borrower failing to be a citizen of the United States under Section 2 of the
Shipping Act 1916, as amended, for the purpose of owning and operating a vessel
in the US coastwise trade.
 
6.24           Acquisitions.  No Credit Party shall make any Acquisition.
 
7.
TERM

 
7.1           Termination.  The financing arrangements contemplated hereby shall
be in effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
 
7.2           Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and the other Secured Parties, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.14 and 1.15, and the indemnities contained in the Loan Documents
shall survive the Termination Date.
 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
8.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an "Event
of Default" hereunder:
 
(a)           (i) Any Borrower fails to make any payment of principal (including
mandatory prepayments) of, or interest on, or Fees owing in respect of, the
Loans or any of the other Obligations when due and payable, or (ii) any Credit
Party fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document within ten (10) days following
Agent's demand for such reimbursement or payment of expenses.
 
 
59

--------------------------------------------------------------------------------

 
 
(b)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 1.4, 1.8, 5.4(a), 5.14 or 6, any of the provisions
set forth in Annex C or G or paragraph (r) of Annex E.
 
(c)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 1.2 or Section 4.1 or any provisions set forth in
Annex E (other than paragraph (r)) or F, and the same shall remain unremedied
for three (3) Business Days or more.
 
(d)           Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for twenty (20) days or more.
 
(e)           Any representation or warranty made by any Credit Party herein or
in any other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Credit Party to Agent or any Lender in connection
therewith is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.
 
(f)           A default or breach shall occur under any other agreement,
document or instrument to which any Credit Party is a party that is not cured
within any applicable grace period therefor, and such default or breach (i)
involves the failure to make any payment when due in respect of any Indebtedness
or Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of US$150,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or (ii) causes, or permits any holder of such
Indebtedness or Guaranteed Indebtedness or an agent or a trustee therefor to
cause, Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
US$250,000 in the aggregate to become due prior to its stated maturity or prior
to its regularly scheduled dates of payment, or cash collateral to be demanded
in respect thereof, in each case, regardless of whether such default is waived,
or such right is exercised, by such holder, agent or trustee.
 
(g)           Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any material respect (other than (i) inadvertent,
immaterial errors not exceeding US$50,000 in the aggregate in any Borrowing Base
Certificate, (ii) errors understating a Borrowing Base and (iii) errors
occurring when Borrowing Availability continues to exceed US$5,000,000 after
giving effect to the correction of such errors), or any representation or
warranty herein or in any Loan Document or in any written statement, report,
financial statement or certificate (other than a Borrowing Base Certificate)
made or delivered to Agent or any Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made.
 
(h)           Assets of any Credit Party with a fair market value of US$300,000
or more are attached, seized, levied upon or subjected to execution,
garnishment, distress or any other similar process, or come within the
possession of any interim receiver, receiver, receiver and manager, trustee,
custodian, liquidator, administrator, sequestrator, sheriff, bailiff or assignee
for the benefit of creditors of any Credit Party and such condition continues
for thirty (30) days or more.
 
 
60

--------------------------------------------------------------------------------

 
 
(i)           Any involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) is commenced against any Credit Party
under any Insolvency Law or other applicable law in any jurisdiction in respect
of the:
 
(i)           bankruptcy, liquidation, winding-up, dissolution or suspension of
general operations,
 
(ii)           composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations,
 
(iii)           appointment of a trustee, interim receiver, receiver, receiver
and manager, liquidator, administrator, custodian, sequestrator, agent or other
similar official for such Credit Party, or for all or a substantial part of the
assets of such Credit Party, or
 
(iv)           possession, foreclosure, seizure or retention, sale or other
disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets, of such Credit Party,
 
and such case or proceeding shall remain undismissed or unstayed for 60 days or
more or such court shall enter a decree or order granting the relief sought in
such case or proceeding.
 
(j)           Any Credit Party (i) commences on a voluntary basis, or fails to
contest in a timely and appropriate manner or consents to the institution of any
proceeding referred to in Section 8.1(i) above or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
interim receiver, receiver and manager liquidator, assignee, trustee or
sequestrator (or similar official) of such Credit Party or of all or any
substantial part of such Credit Party's assets, or (ii) take any corporate (or
analogous) action in furtherance of any of the foregoing or of any of the
proceedings referred to in Section 8.1(i), or (iii) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due
or is otherwise insolvent.
 
(k)           Final judgment or judgments for the payment of money in excess of
US$300,000 in the aggregate at any time is entered or rendered against any
Credit Party (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within thirty (30) days after the entry thereof, paid or discharged or the
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.
 
(l)           Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party or other Person  party to a Loan Document shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected or prohibited (or applicable) first
priority or ranking Lien (except as otherwise permitted herein or therein) in
any of the Collateral purported to be covered thereby.
 
(m)           Any Change of Control occurs.
 
 
61

--------------------------------------------------------------------------------

 
 
(n)           Any event occurs, whether or not insured or insurable, as a result
of which revenue-producing activities generating more than 15% of any Borrower's
revenues for the Fiscal Year preceding such event cease or are substantially
curtailed and such cessation or curtailment continues for more than thirty (30)
days.  For greater certainty, neither (i) the commencement of the winter season
and the cessation of the operation of the Vessels by the Credit Parties in
accordance with past practice as a consequence thereof or (ii) the temporary
lay-up from service of one or two Vessels in the ordinary course of business
shall constitute an Event of Default.
 
(o)           Any default or breach by a Credit Party occurs and is continuing
under any Material Contract or any Material Contract shall be terminated and not
replaced with a new contract on substantially similar terms, in either case,
where the result thereof would result in a Material Adverse Effect.
 
(p)           Any default under, breach in respect of or termination of, any
Time Charter Agreement or any Bareboat Charter Agreement shall occur that allows
any party to such agreement to terminate such agreement.
 
(q)           Any failure by a US Credit Party to be a citizen of the United
States as defined in Sections 2(a) and 2(b) of the Shipping Act, 1916, as
amended, for the purpose of owning and operating a Vessel in the US coastwise
trade.
 
(r)           Any change in the ownership structure of Grand River or Black
Creek from that existing as of the Restatement Closing Date.
 
8.2           Remedies.
 
(a)           If any Default or Event of Default shall have occurred and be
continuing, Agent may (and at the written request of the Requisite Lenders
shall), without notice, suspend the Revolving Loan facilities with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made in Agent's sole discretion (or in the sole discretion
of the Requisite Lenders, if such suspension occurred at their direction) so
long as such Default or Event of Default is continuing.
 
(b)           If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate either or both Revolving Loan Commitments with respect to further
Advances or the incurrence of further Letter of Credit Obligations; (ii) reduce
either or both Revolving Loan Commitments from time to time; (iii) declare all
or any portion of the Obligations, including all or any portion of any Loan, to
be forthwith due and payable and require that the Letter of Credit Obligations
be cash collateralized in the manner set forth in Annex B, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by each Borrower and each other Credit Party; and/or
(iv) exercise any rights and remedies provided to Agent under the Loan Documents
or at law or equity, including all remedies provided under the PPSA, the Code
and other applicable laws; provided, that upon the occurrence of an Event of
Default specified in Section 8.1(i), (i) or (m), the Commitments shall be
immediately terminated and all of the Obligations, including the Revolving
Loans, shall become immediately due and payable without declaration, notice or
demand by any Person.
 
 
62

--------------------------------------------------------------------------------

 
 
8.3           Waivers by Credit Parties.  Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents of title, instruments, chattel paper
and guarantees at any time held by Agent on which any Credit Party may in any
way be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent's taking
possession or control of, or to Agent's replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.
 
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 
9.1           Assignment and Participations.
 
(a)           Subject to the terms of this Section 9.1, any Lender may upon
notice to Borrowers make an assignment to a Qualified Assignee of, or sale of
participations in, at any time or times, the Loan Documents, Loans, Letter of
Credit Obligations and any Commitment or any portion thereof or interest
therein, including any Lender's rights, title, interests, remedies, powers or
duties thereunder.  Any assignment by a Lender shall:  (i) require the consent
of Agent (which consent shall not be unreasonably withheld or delayed with
respect to a Qualified Assignee) and the execution of an assignment agreement
(an "Assignment Agreement") substantially in the form attached hereto as Exhibit
9.1(a) and otherwise in form and substance reasonably satisfactory to, and
acknowledged by, Agent; (ii) be conditioned on such assignee Lender representing
to the assigning Lender and Agent that it is purchasing the applicable Loans to
be assigned to it for its own account, for investment purposes and not with a
view to the distribution thereof; (iii) be in a minimum aggregate amount equal
to $1,000,000 or, if less, the entire commitment or the principal amount of the
loan being assigned; (iv) include a payment to Agent of an assignment fee of
US$3,500.  Agent's refusal to accept an assignment to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon assignments to such Persons,
shall not be deemed to be unreasonable.  In the case of an assignment by a
Lender under this Section 9.1, the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as all other Lenders
hereunder; provided that so long as no Event of Default has occurred and is
continuing, in the case of an assignment by a US Revolving Lender or a US Term
Lender, if such assignee is a non-resident of the United States for purposes of
the Revenue Code in respect of any payment that may be made by any US Borrower,
such assignee shall not be entitled to any gross-up payment or indemnification
pursuant to Section 1.14 from such US Borrower on account of any withholding
taxes eligible on such payment.  So long as no Event of Default has occurred and
is continuing, without the Borrowers' consent (acting reasonably), no Lender may
assign its Commitment to any person in the business of owning or operating ships
transporting bulk cargo on the Great Lakes or any subsidiary of such a
person.  The assigning Lender shall be relieved of its obligations hereunder
with respect to its Commitments or assigned portion thereof from and after the
date of such assignment.  Each Borrower hereby acknowledges and agrees that any
assignment shall give rise to a direct obligation of such Borrower to the
assignee and that the assignee shall be considered to be a "Lender".  In all
instances, each Lender's liability to make Loans hereunder shall be several and
not joint and shall be limited to such Lender's Pro Rata Share of the applicable
Commitment.  In the event Agent or any Lender assigns or otherwise transfers all
or any part of the Obligations, Agent or any such Lender shall so notify the
applicable Borrower and such Borrower shall, upon the request of Agent or such
Lender, execute new Notes in exchange for the Notes, if any, being assigned.
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by the
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents).  No Borrower or other Credit Party shall
have any obligation or duty to any participant.  Neither Agent nor any Lender
(other than the Lender selling a participation) shall have any duty to any
participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.
 
(c)           Except as expressly provided in this Section 9.1, no Lender shall,
as between any Borrower and such Lender, or Agent and such Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer or negotiation of, or granting of participation in, all or any part of
the Loans, the Notes or other Obligations owed to such Lender.
 
(d)           Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants.  Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by a Borrower shall only be certified by such Borrower as having been
prepared by such Borrower in compliance with the representations contained in
Section 3.4(c).
 
(e)           A Lender may furnish any information concerning the Credit Parties
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) and to the other Secured
Parties; provided, that such Lender shall obtain from such assignees or
participants or such other Secured Parties confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
 
64

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPV"), identified as such in writing by the Granting Lender to Agent and the
Borrowers, the option to provide to a Borrower all or any part of any Loans that
such Granting Lender would otherwise be obligated to make to such Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan; and (ii) if an SPV elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if such Loan were made by such
Granting Lender.  No SPV shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  Any SPV may (i) with notice to, but without the prior written
consent of, the Borrowers and Agent assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrowers and Agent) providing liquidity and/or credit support to or for
the account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.  This Section 9.1(f)
may not be amended without the prior written consent of each Granting Lender,
all or any of whose Loans are being funded by an SPV at the time of such
amendment.  For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.
 
9.2           Appointment of Agent.  GE Capital is hereby appointed to act on
behalf of all Secured Parties as Agent, under this Agreement and the other Loan
Documents.  The provisions of this Section 9.2 are solely for the benefit of
Agent and the other Secured Parties and no Credit Party or any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement and the
other Loan Documents, Agent shall act solely as an agent of the Secured Parties
and does not assume, and shall not be deemed to have assumed, any obligation
toward or, relationship of agency or trust with or for any Credit Party or any
other Person.  Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents.  The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any other Secured
Party.  Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
its Subsidiaries or any Account Debtor that is communicated to or obtained by GE
Capital or any of its Affiliates in any capacity.  Neither Agent nor any of its
Affiliates nor any of its officers, directors, employees, agents or
representatives shall be liable to any Secured Party for any action taken or
omitted to be taken by it hereunder or under any other Loan Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct.
 
If Agent shall request instructions from Requisite Lenders or all Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, then Agent shall be entitled to refrain
from such act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders or all affected Lenders, as the case may be,
and Agent shall not incur liability to any Person by reason of so
refraining.  Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders or all Lenders, as applicable.
 
 
65

--------------------------------------------------------------------------------

 
 
For the purposes of holding any security granted by any Borrower or any other
Credit Party pursuant to the laws of the Province of Quebec to secure payment of
any debenture issued by a Borrower or any Credit Party, Agent is hereby
appointed to act as the person holding the power of attorney (fondé de pouvoir)
pursuant to article 2692 of the Civil Code of Quebec to act on behalf of each of
the debentureholders, initially namely GE Capital in its capacity as Agent for
Lenders.  Each Person who is or becomes a Lender and each assignee holder of any
Note issued by a Borrower or any Credit Party shall be deemed to ratify the
power of attorney (fondé de pouvoir) granted to Agent hereunder by its execution
of an Assignment Agreement.  Agent agrees to act in such capacity.  Each party
hereto agrees that, notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec), Agent, as fondé de pouvoir, shall also be
entitled to act as a debentureholder and to acquire and/or be the pledgee of any
debentures or other titles of indebtedness to be issued under any deed of
hypothec executed by or on behalf of a Borrower or any other Credit Party.
 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Documentation Agent and Syndication
Agents shall not have any duties or responsibilities, nor shall the
Documentation Agent and Syndication Agents have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Documentation Agent and Syndication Agents.  At any time that any Lender serving
(or whose Affiliate is serving) as Documentation Agent and/or Syndication Agent
shall have transferred to any other Person (other than any Affiliates) all of
its interests in the Loans and the US Revolving Loan Commitment or Cdn.
Revolving Loan Commitment, as applicable, such Lender (or an Affiliate of such
Lender acting as Documentation Agent or Syndication Agent) shall be deemed to
have concurrently resigned as such Documentation Agent and/or Syndication Agent.
 
9.3           Agents' Reliance, Etc.  Neither Agent nor any of its Affiliates
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for damages caused by its own
gross negligence or willful misconduct.  Without limiting the generality of the
foregoing, Agent:  (a)  may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form reasonably satisfactory to Agent; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by electronic mail) believed by it to
be genuine and signed or sent by the proper party or parties.
 
 
66

--------------------------------------------------------------------------------

 
 
9.4           GE Capital and Affiliates.  With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated, include GE Capital in its individual
capacity.  GE Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital was not Agent and
without any duty to account therefor to Lenders.  GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.
 
9.5           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
9.6           Indemnification.  Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of any
Credit Party hereunder), ratably according to their respective Pro Rata Shares,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent's gross
negligence or willful misconduct.  Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable legal fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.
 
 
67

--------------------------------------------------------------------------------

 
 
9.7           Successor Agent.  Agent may resign at any time by delivering
notice of such resignation to the Lenders and the Borrowers, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this Section
9.7.  Upon any such resignation, the Requisite Lenders shall have the right to
appoint a successor Agent.  If no successor Agent shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Agent's giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent which shall
be a Lender, if a Lender is willing to accept such appointment, or otherwise
shall be a commercial bank or financial institution or other entity whose
business includes making commercial loans, in each case, organized under the
laws of the United States or of any state thereof or of Canada or of any
province thereof or named in Schedule III to the Bank Act (Canada), as the case
may be, and has a combined capital and surplus of at least US$100,000,000.  If
no successor Agent has been appointed pursuant to the foregoing, within thirty
(30) days after the date such notice of resignation was given by the resigning
Agent, such resignation shall become effective and the Requisite Lenders shall
thereafter perform all the duties of Agent hereunder until such time, if any, as
the Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrowers, such approval not to be unreasonably withheld or delayed;
provided, that such approval shall not be required during such time that a
Default or an Event of Default has occurred and is continuing.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent.  Effective immediately upon its
resignation, (i) the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents, except that any indemnity rights or other
rights in favor of such resigning Agent shall continue, (ii) the Lenders shall
assume and perform all of the duties of Agent until a successor Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Agent and its Related
Persons shall no longer have the benefit of any provision of any Loan Document
other than with respect to any actions taken or omitted to be taken while such
retiring Agent was, or because such Agent had been, validly acting as Agent
under the Loan Documents and (iv) the retiring Agent shall take such actions as
may be reasonably necessary to assign to the successor Agent its rights as Agent
under the Loan Documents.  After any resigning Agent's resignation hereunder,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was acting as Agent under this
Agreement and the other Loan Documents.
 
9.8           Setoff and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without notice to any Credit Party or to any other Person
other than Agent, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account of a Borrower or any Credit Party (regardless of whether
such balances are then due to such Borrower or any Credit Party) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of a Borrower or any Credit Party against
and on account of any of the Obligations that are not paid when due.  Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender's or holder's Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares, (other than offset rights exercised by any Lender with respect
to Sections 1.14 or 1.15).  Each Lender's obligation under this Section 9.8
shall be in addition to and not in limitation of its obligations to purchase a
participation in an amount equal to its Pro Rata Share of the Swing Line Loans
under Section 1.1.  Borrowers and each other Credit Party agree, to the fullest
extent permitted by law, that (a) any Lender may exercise its right to offset
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such amounts to offset to other Lenders and holders
and (b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers' lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation.  Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.  If a Non-Funding Lender receives any
such payment as described in this Section 9.8, such Lender shall turn over such
payment to Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 9.9 (d)(iv).
 
 
68

--------------------------------------------------------------------------------

 
 
9.9           Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
 
(a)           Advances; Payments.
 
(i)           Revolving Lenders shall refund or participate in the Swing Line
Loans in accordance with clauses (iii) and (iv) of Sections 1.1(f) and (g).  If
such Swing Line Lender declines to make a Swing Line Loan or if Swing Line
Availability is zero, Agent shall notify Revolving Lenders, promptly after
receipt of a Notice of Revolving Credit Advance and in any event prior to 1:00
p.m. (New York time) on the date such Notice of Revolving Credit Advance is
received, by electronic mail, telephone or other similar form of
transmission.  Each Revolving Lender shall make the amount of such Lender's Pro
Rata Share of such Revolving Credit Advance available to Agent in same day funds
by wire transfer to Agent's applicable account as provided to such Revolving
Lender in writing by Agent from time to time not later than 3:00 p.m. (New York
time) on the requested funding date, in the case of a Canadian Prime Rate Loan,
a BA Rate Loan or a US Base Rate Loan and not later than 10:00 a.m. (New York
time) on the requested funding date in the case of a LIBOR Loan.  After receipt
of such wire transfers (or, in the Agent's sole discretion, before receipt of
such wire transfers), subject to the terms hereof, Agent shall make the
requested Revolving Credit Advance to the applicable Borrower.  All payments by
each Revolving Lender shall be made without setoff, counterclaim or deduction of
any kind.
 
(ii)           Not less than once during each calendar week or more frequently
at Agent's election (each, a "Settlement Date"), Agent shall advise each Lender
by telephone, or electronic mail of the amount of such Lender's Pro Rata Share
of principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan.  Provided that each Lender has funded all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender's Pro Rata Share of
principal, interest and Fees paid by each Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it.  To the extent that
any Lender (a "Non-Funding Lender") has failed to fund all such payments and
Advances or failed to fund the purchase of all such participations, Agent shall
be entitled to set off the funding short-fall against that Non-Funding Lender's
Pro Rata Share of all payments received from such Borrower.  Such payments shall
be made by wire transfer to such Lender's account (as specified by such Lender
to Agent in writing from time to time or the applicable Assignment Agreement)
not later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)           Availability of Lender's Pro Rata Share.  Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date.  If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent's demand, Agent shall promptly
notify the applicable Borrower and such Borrower shall immediately repay such
amount to Agent.  Nothing in this Section 9.9(b) or elsewhere in this Agreement
or the other Loan Documents shall be deemed to require Agent to advance funds on
behalf of any Revolving Lender or to relieve any Revolving Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
such Borrower may have against any Revolving Lender as a result of any default
by such Revolving Lender hereunder.  To the extent that Agent advances funds to
a Borrower on behalf of any Revolving Lender and is not reimbursed therefor on
the same Business Day as such Revolving Credit Advance is made, Agent shall be
entitled to retain for its account all interest accrued on such Revolving Credit
Advance until reimbursed by the applicable Revolving Lender.
 
(c)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to a Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(d)           Non-Funding Lenders.
 
(i)           Responsibility.  The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it, or to
make any payment required by it under any Loan Document, or to fund any purchase
of any participation to be made or funded by it (including, without limitation,
with respect to any Swing Line Loan) on the date specified therefor shall not
relieve any other Lender (each such other Revolving Lender, an “Other Lender”)
of its obligations to make such loan, fund the purchase of any such
participation, or make any other such required payment on such date, and neither
Agent nor, other than as expressly set forth herein, any other Lender shall be
responsible for the failure of any Non-Funding Lender to make a loan, fund the
purchase of a participation or make any other required payment under any Loan
Document.
 
 
70

--------------------------------------------------------------------------------

 
 
(ii)           Reallocation.  If any Revolving Lender is a Non-Funding Lender,
all or a portion of such Non-Funding Lender's Letter of Credit Obligations
(unless such Lender is the L/C Issuer that issued such Letter of Credit) and
reimbursement obligations with respect to the applicable Swing Line Loans shall,
at Agent's election at any time or upon any applicable L/C Issuer's or the
applicable Swing Line Lender's, as applicable, written request delivered to
Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders pro rata in accordance with their Pro
Rata Share of the Revolving Loan Commitment (calculated as if the Non-Funding
Lender's Pro Rata Share of the Revolving Loan Commitment was reduced to zero and
each other Revolving Lender's (other than an Impacted Lender's) Pro Rata Share
of the Revolving Loan Commitment had been increased proportionately), provided
that no Revolving Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Loans,
outstanding Letter of Credit Obligations, amounts of its participations in Swing
Line Loans and its pro rata share of unparticipated amounts in Swing Loans to
exceed its Revolving Loan Commitment.
 
(iii)           Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 11.2, a Non-Funding Lender (other than a Non-Funding
Lender who only holds Term Loans) shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a "Lender" or a
"Revolving Lender" (or be, or have its Loans and Commitments, included in the
determination of "Requisite Lenders" or "Lenders directly affected" pursuant to
Section 11.2) for any voting or consent rights under or with respect to any Loan
Document, provided that (A)  the Commitment of a Non-Funding Lender may not be
increased, extended or reinstated, (B) the principal of a Non-Funding Lender's
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders, in each case, without the consent of such Non-Funding
Lender.  Moreover, for the purposes of determining Requisite Lenders, the Loans,
Letter of Credit Obligations, and Commitments held by Non-Funding Lenders shall
be excluded from the total Loans and Commitments outstanding.
 
 
71

--------------------------------------------------------------------------------

 
 
(iv)           Borrower Payments to a Non-Funding Lender.  Agent shall be
authorized to use all portions of any payments received by Agent for the benefit
of any Non-Funding Lender pursuant to this Agreement to pay in full the
Aggregate Excess Funding Amount to the appropriate Secured Parties
thereof.  Agent shall be entitled to hold as cash collateral in a non-interest
bearing account up to an amount equal to such Non-Funding Lender's pro rata
share, without giving effect to any reallocation pursuant to subsection
9.9(d)(ii), of all Letter of Credit Obligations until the Obligations are paid
in full in cash, all Letter of Credit Obligations have been discharged or cash
collateralized and all Commitments have been terminated.  Upon any such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, Agent shall
be authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender.  With respect to such Non-Funding Lender's failure to fund
Revolving Loans or purchase participations in Letters of Credit or Letter of
Credit Obligations, any amounts applied by Agent to satisfy such funding
shortfalls shall be deemed to constitute a Revolving Loan or amount of the
participation required to be funded and, if necessary to effectuate the
foregoing, the other US Revolving Lenders or other Cdn. Revolving Lenders, as
the case may be, shall be deemed to have sold, and such Non-Funding Lender shall
be deemed to have purchased, US Revolving Loans or Cdn. Revolving Loans, as
applicable, or Letter of Credit participation interests from the other US
Revolving Lenders or other Cdn. Revolving Lenders, as the case may be, until
such time as the aggregate amount of the US Revolving Loans or Cdn. Revolving
Loans, as applicable, and participations in Letters of Credit and Letter of
Credit Obligations are held by the US Revolving Lenders or other Cdn. Revolving
Lenders, as the case may be, in accordance with their Pro Rata Share of the US
Revolving Loan Commitment or Cdn. Revolving Loan Commitment, as applicable.  Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are US Base Rate Loans or Canadian Prime Rate Loans, as
applicable.  In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The "Aggregate Excess
Funding Amount" of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to the Agent, L/C Issuers, the Swing
Line Lenders, and other Lenders under the Loan Documents, including such
Lender's pro rata share of all Revolving Loans, Letter of Credit Obligations,
and Swing Line Loans, plus, without duplication, (B) all amounts of such
Non-Funding Lender reallocated to other Lenders pursuant to subsection
9.9(d)(ii).
 
(v)           Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such (A) Lender fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender; provided, that a Non-Funding
Lender may not exercise such cure right more than one time during the term of
this Agreement.  Any such cure shall not relieve any Lender from liability for
breaching its contractual obligations hereunder.
 
(vi)           Fees.  A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and Borrowers shall not be required to pay, such Lender's
portion of the Fee required under Section 1.8(b) hereof during the time such
Lender is a Non-Funding Lender pursuant to clause (a) thereof.  In the event
that any reallocation of Letter of Credit Obligations occurs pursuant to
subsection 9.9(d)(ii), during the period of time that such reallocation remains
in effect, the Letter of Credit Fee payable with respect to such reallocated
portion shall be payable to (A) all Revolving Lenders based on their pro rata
share of such reallocation or (B) to the L/C Issuer for any remaining portion
not reallocated to any other Revolving Lenders.
 
(e)           Dissemination of Information.  Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent's gross negligence or willful
misconduct.  Lenders acknowledge that the Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.
 
 
72

--------------------------------------------------------------------------------

 
 
(f)           Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with Agent and each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or the Notes (including exercising any rights of setoff) without
first obtaining the prior written consent of Agent and Requisite Lenders, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders.
 
9.10           Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)           any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and
 
(b)           any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any Property subject to a Lien
permitted hereunder in reliance upon subsection 6.7(c)  and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all Letter of
Credit Obligations and all other Obligations under the Loan Documents, all
Obligations arising under Secured Rate Contracts and all Bank Products
Obligations, that Agent has theretofore been notified in writing by the holder
of such Obligation are then due and payable, (C) deposit of cash collateral with
respect to all contingent Obligations (or, as an alternative to cash collateral
in the case of any Letter of Credit Obligation, receipt by Agent of a back-up
letter of credit), in amounts and on terms and conditions and with parties
satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than Letter of Credit
Obligations) as to which no claim has been asserted) and (D) to the extent
requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent.
 
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrowers,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 9.10.
 
10.
SUCCESSORS AND ASSIGNS

 
10.1           Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agents, Lenders and their respective successors and permitted assigns
(including, to the extent applicable in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein.  No Credit Party may assign, transfer, hypothecate
or otherwise convey its rights, benefits, obligations or duties hereunder or
under any of the other Loan Documents without the prior express written consent
of Agent and Lenders.  Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void.  The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent and other Secured Parties with respect to the transactions
contemplated hereby and no Person (other than a participant in a credit facility
being made available hereunder, as provided in Section 9.1) shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.
 
 
73

--------------------------------------------------------------------------------

 
 
11.
MISCELLANEOUS

 
11.1           Complete Agreement; Modification of Agreement.  The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 11.2.  Any letter of interest, commitment letter, fee
letter or confidentiality agreement, if any, between any Credit Party and Agent
or any Lender or any of their respective Affiliates, predating this Agreement
and relating to a financing of substantially similar form, purpose or effect
shall be superseded by this Agreement.  Notwithstanding the foregoing, the GE
Capital Fee Letter shall survive the execution and delivery of this Agreement
and shall continue to be binding obligations of the parties.
 
11.2           Amendments and Waivers.
 
(a)           Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers and by Requisite Lenders or all
affected Lenders, as applicable.  Except to the extent that this Agreement
explicitly allows the Agent to take action without the consent of the Lenders,
all amendments, modifications, terminations or waivers shall require the written
consent of Requisite Lenders.
 
(b)           In addition, no amendment, modification, termination or waiver
shall, unless in writing and signed by Agent and each Lender directly affected
thereby:  (i) increase the principal amount of any Lender's Commitment (which
action shall be deemed to directly affect all Lenders); (ii) reduce the
principal of, rate of interest on or Fees payable with respect to any Loan or
Letter of Credit Obligations of any affected Lender; (iii) extend any scheduled
payment date (other than payment dates of mandatory prepayments under Section
1.3(b)(ii)-(vi)) or final maturity date of the principal amount of any Loan of
any affected Lender; (iv) waive, forgive, defer, extend or postpone any payment
of interest or Fees as to any affected Lender; (v) release any Guarantee or,
except as otherwise permitted herein or in the other Loan Documents, release, or
permit any Credit Party to sell or otherwise dispose of, any Collateral with a
value exceeding US$5,000,000 in the aggregate (which action shall be deemed to
directly affect all Lenders); (vi) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 11.2 or the definition of the term "Requisite Lenders" insofar as
such definition affects the substance of this Section 11.2.  Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent or L/C Issuer under this Agreement or any other Loan Document shall be
effective unless in writing and signed by Agent or L/C Issuer, in addition to
Lenders required hereinabove to take such action.  No amendment, modification or
waiver of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens in accordance with the terms hereof), in each case in a manner
adverse to any Secured Swap Provider, shall be effective without the written
consent of such Secured Swap Provider or, in the case of a Secured Rate Contract
provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note.  No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 11.2 shall be binding upon each
holder of the Notes at the time outstanding and each future holder of the Notes.
 
 
74

--------------------------------------------------------------------------------

 
 
(c)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all affected Lenders, the consent
of Requisite Lenders is obtained, but the consent of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not so obtained
being referred to as a "Non Consenting Lender"), then, so long as Agent is not a
Non Consenting Lender, at a Borrower's request, Agent, or a Person reasonably
acceptable to Agent, shall have the right, with Agent's consent and in Agent's
sole discretion (but shall have no obligation), to purchase from such Non
Consenting Lenders, and such Non Consenting Lenders agree that they shall, upon
Agent's request, sell and assign to Agent or such Person, all of the Commitments
of such Non Consenting Lenders for an amount equal to the principal balance of
all Loans held by the Non Consenting Lenders and all accrued interest and Fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.
 
(d)           Upon the indefeasible payment in full in cash and performance of
all of the Obligations (other than indemnification Obligations), termination of
the Commitments and a release of all claims against Agents and Lenders, and so
long as no suits, actions proceedings, or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, Agent shall deliver to the Borrowers financing
termination statements, mortgage releases and other documents or instruments
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.
 
11.3           Fees and Expenses.  Borrowers, on a joint and several basis,
shall reimburse (i) Agents for all fees, costs and expenses (including the
reasonable fees and expenses of all of its legal counsel, advisors, consultants
and auditors) and (ii) Agents (and, with respect to clauses (c) through (d)
below, all Lenders) for all fees, costs and expenses, including the reasonable
fees, costs and expenses of legal counsel or other advisors (including
environmental and management consultants and appraisers) incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:
 
(a)           any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or advice in connection with
the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of the Loan Documents, including any such litigation, contest,
dispute, suit, proceeding or action arising in connection with any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that no Person shall be entitled to reimbursement under this clause
(b) in respect of any litigation, contest, dispute, suit, proceeding or action
to the extent any of the foregoing results from such Person's gross negligence
or willful misconduct;
 
(c)           any attempt to enforce any remedies of Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent and its Affiliates, such reimbursement shall be limited to one counsel for
all such Lenders;
 
(d)           any work-out or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent and its Affiliates, such reimbursement
shall be limited to one counsel for all such Lenders; and
 
(e)           efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (e) above, all reasonable legal
counsels' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such legal counsel and others in any way or respect
arising in connection with or relating to any of the events or actions described
in this Section 11.3, all of which shall be payable, on demand, by Borrowers to
Agent.  Without limiting the generality of the foregoing, such expenses, costs,
charges and fees may include: fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
 
 
76

--------------------------------------------------------------------------------

 
 
11.4           No Waiver.  Agent's or any Lender's failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith.  Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type.  Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrowers specifying
such suspension or waiver.
 
11.5           Remedies.  Agent's and Lenders' rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise.  Recourse to the Collateral
shall not be required.
 
11.6           Severability.  Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.
 
11.7           Conflict of Terms.  In the event of a conflict in or between the
provisions of this Agreement and the provisions of any of the other Loan
Documents then, notwithstanding anything contained in such other Loan Document,
the provisions of this Agreement will prevail and the provisions of such other
Loan Document will be deemed to be amended to the extent necessary to eliminate
such conflict.  In particular, if any act or omission of an Credit Party is
expressly permitted under this Agreement but is expressly prohibited under
another Loan Document, such act or omission shall be permitted.  If any act or
omission is expressly prohibited under a Loan Document (other than this
Agreement), but this Agreement does not expressly permit such act or omission,
or if any act is expressly required to be performed under such Loan Document but
this Agreement does not expressly relieve the applicable Credit Party from such
performance, such circumstance shall not constitute a conflict in or between the
provisions of this Agreement and the provisions of such Loan Document.
 
 
77

--------------------------------------------------------------------------------

 
 
11.8           Confidentiality.  Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential, except that Agent and each Lender may disclose
such information (i) with the Borrowers’ consent, (ii) to Related Persons of
such Lender, L/C Issuer or Agent, as the case may be, or to any Person that any
L/C Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 11.8 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.8 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any Litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons.  In
the event of any conflict between the terms of this Section 11.8 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 11.8 shall govern.
 
11.9           Governing Law; Submission to Jurisdiction.
 
(a)           THE LOAN DOCUMENTS (OTHER THAN ANY DOCUMENTS GOVERNED BY ONTARIO
OR CANADIAN LAW) AND THE OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
(b)           THE BORROWERS AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE BORROWERS AND SUCH CREDIT PARTY, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS, THE BORROWERS AND SUCH CREDIT PARTY ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT AND LENDERS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT AND LENDERS.  THE BORROWERS AND EACH
OTHER CREDIT PARTY EXECUTING THIS AGREEMENT EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE BORROWERS AND SUCH CREDIT PARTY HEREBY WAIVE ANY OBJECTION THAT THEY MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  THE BORROWERS AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED
IN ANY SUCH ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
BORROWERS OR SUCH OTHER CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
THE BORROWERS' OR SUCH OTHER CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
78

--------------------------------------------------------------------------------

 
 
11.10           Notices.
 
(a)           Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of Borrowers and Agent, to the other parties hereto and (B) in the case
of all other parties, to Borrowers and Agent.  Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause (i)
above) shall not be sufficient or effective to transmit any such notice under
this clause (a) unless such transmission is an available means to post to any
E-System.
 
(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails and (iv) if
delivered by facsimile, upon sender's receipt of confirmation of proper
transmission.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Borrowers or Agent) designated in Annex I to receive copies shall in
no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.
 
11.11           Section Titles.  The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
 
11.12           Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
11.13           Press Releases and Related Matters.  Each Credit Party and each
Lender agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of the other or its
affiliates or referring to this Agreement, the other Loan Documents without the
consent of the other unless (and only to the extent that) such Credit Party,
Lender or Affiliate is required to do so under law and then, in any event, such
Credit Party, Lender or Affiliate will consult with the other before issuing
such press release or other public disclosure.  Agent or any Lender may publish
advertising material relating to the financing transactions contemplated by this
Agreement using a Credit Party's name, product photographs, logo or
trademark.  Agent or such Lender shall provide a draft of any advertising
material to Borrowers for review, comment and consent prior to the publication
thereof.  Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
 
79

--------------------------------------------------------------------------------

 
 
11.14           Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manger or trustee be appointed for all or any significant part of any Credit
Party's assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
11.15           Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Section 11.9, with its counsel.
 
11.16           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
11.17           Judgment Currency.
 
(a)           If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
11.17 referred to as the "Judgment Currency") an amount due under any Loan
Document in any currency (the "Obligation Currency") other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding the date of actual payment of the amount due,
in the case of any proceeding in the courts of the State of New York or in the
courts of any other jurisdiction that will give effect to such conversion being
made on such date, or  the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 11.17 being
hereinafter in this Section 11.17 referred to as the "Judgment Conversion
Date").
 
 
80

--------------------------------------------------------------------------------

 
 
(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.17(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party or Parties shall pay
such additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Credit Party under this Section 11.17(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
 
(c)           The term "rate of exchange" in this Section 11.17 means the rate
of exchange at which Agent, on the relevant date at or about 12:00 noon (New
York time), would be prepared to sell, in accordance with its or GE Corporate
Financial Services Inc.'s normal course foreign currency exchange practices, the
Obligation Currency against the Judgment Currency.
 
(d)           Unless otherwise specified, all references to dollar amounts in
this Agreement shall mean US Dollars.
 
11.18           Joint and Several Obligations.  Notwithstanding any other
provision contained in this Agreement or any other Loan Document, if a "secured
creditor" (as that term is defined under the Bankruptcy and Insolvency Act
(Canada)) is determined by a court of competent jurisdiction not to include a
Person to whom obligations are owed on a joint or joint and several basis, then
each Borrowers' Obligations (and the Obligations of its Subsidiaries), to the
extent such Obligations are secured, only shall be several obligations and not
joint or joint and several obligations.
 
11.19           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY KNOWINGLY
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
AGENT, ANY LENDER OR ANY OTHER PARTY HERETO.
 
11.20           USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Patriot Act"), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or Agent, as applicable, to identify such Borrower in accordance with the
Patriot Act.
 
11.21           Anti-Money Laundering Legislation.
 
(a)           Each Credit Party acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the Patriot Act,
and other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws, whether within Canada or elsewhere
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders and Agent may be required to obtain, verify and
record information regarding each Credit Party, its respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of such Credit Party, and the transactions contemplated
hereby.  Borrowers shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or Agent, or any prospective assign or participant of a Lender or
Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.
 
 
81

--------------------------------------------------------------------------------

 
 
(b)           If Agent has ascertained the identity of the Credit Parties or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then Agent:
 
(i)           shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and Agent within the meaning of applicable AML Legislation; and
 
(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of the Credit Parties or any authorized signatories of the Credit
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Credit Parties or any such authorized
signatory in doing so.
 
11.22           Existing Credit Agreement.
 
(a)           On the Restatement Closing Date, the Existing Credit Agreement
shall be amended, restated and superseded in its entirety.  The parties hereto
acknowledge and agree that (i) this Agreement, any Notes delivered pursuant to
Section 1.1 and the other Loan Documents executed and delivered in connection
herewith do not constitute a novation, payment and reborrowing, or termination
of the "Obligations" (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement as in effect prior to the Restatement Closing Date;
(ii) such "Obligations" are in all respects continuing with only the terms
thereof being modified as provided in this Agreement; (iii) the Liens as granted
under the Collateral Documents securing payment of such "Obligations" are in all
respects continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (iv) upon the effectiveness of this Agreement all loans and
letters of credit outstanding under the Existing Credit Agreement immediately
before the effectiveness of this Agreement will be part of the Loans and Letters
of Credit hereunder on the terms and conditions set forth in this
Agreement.  Without limitation of the foregoing, each Borrower hereby fully and
unconditionally ratifies and affirms all Collateral Documents and agrees that
all collateral granted thereunder shall from and after the date hereof secure
all Obligations hereunder.
 
(b)           Notwithstanding the modifications effected by this Agreement of
the representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, each Borrower acknowledges and agrees that any causes
of action or other rights created in favor of any Lender and its successors
arising out of the representations and warranties of the Borrowers contained in
or delivered (including representations and warranties delivered in connection
with the making of the loans or other extensions of credit thereunder) in
connection with the Existing Credit Agreement shall survive the execution and
delivery of this Agreement; provided, however, that it is understood and agreed
that the Borrowers' monetary obligations under the Existing Credit Agreement in
respect of the loans and letters of credit thereunder are evidenced by this
Agreement as provided in Article I hereof.
 
 
82

--------------------------------------------------------------------------------

 
 
(c)           All indemnification obligations of the Borrowers pursuant to the
Existing Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement.
 
(d)           On and after the Restatement Closing Date, (i) each reference in
the Loan Documents to the "Credit Agreement", "thereunder", "thereof" or similar
words referring to the Credit Agreement shall mean and be a reference to this
Agreement and (ii) each reference in the Loan Documents to a "Note" shall mean
and be a Note as defined in this Agreement.
 
12.
COLLATERAL ALLOCATION MECHANISM

 
12.1           Implementation of CAM
 
(a)           On the CAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated as provided in Section 8, (ii) the Lenders
shall automatically and without further act (and without regard to the
provisions of Section 9.1) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in which it shall participate as of such date (including such Lender's
interest in the Obligations of each Credit Party in respect of each such Credit
Facility), such Lender shall hold an interest in every one of the Credit
Facilities (including the Obligations of each Credit Party in respect of each
such Credit Facility and each L/C Reserve Account established pursuant to
Section 12.2 below), whether or not such Lender shall previously have
participated therein, equal to such Lender's CAM Percentage thereof and (iii)
simultaneously with the deemed exchange of interests pursuant to clause (ii)
above, in the case of any CAM Dollar Lender that has prior to the date thereof
notified the Agent and each of LLTC and Grand River in writing that it has
elected to have this clause (iii) apply to it, the interests in the Loans to be
received by such CAM Dollar Lender in such deemed exchange shall, automatically
and with no further action required, be converted into the Equivalent Amount in
US Dollars, determined using the rate of exchange calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to such CAM
Dollar Lender in respect of such Obligations shall accrue and be payable in US
Dollars at the rate otherwise applicable hereunder, provided that such CAM
Exchange will not affect the aggregate amount of the Obligations of the
Borrowers to the Lenders under the Loan Documents. Each Lender and each Credit
Party hereby consents and agrees to the CAM Exchange, and each Lender agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Credit Facility.
Each Credit Party agrees from time to time to execute and deliver to the Agent
all promissory notes and other instruments and documents as the Agent shall
reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Agent against delivery of new promissory notes evidencing
its interests in the Credit Facilities; provided, however, that the failure of
any Credit Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
 
 
83

--------------------------------------------------------------------------------

 
 
(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Agent pursuant to
any Loan Document in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender upon or after the CAM Exchange Date, including by
way of setoff, in respect of a Obligation shall be paid over to the Agent for
distribution to the Lenders in accordance herewith.
 
12.2           Letters of Credit.
 
(a)           In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
a Letter of Credit shall not have been reimbursed by Lower Lakes (each such
amount so paid until reimbursed, an "Unpaid Drawing"), each Cdn. Revolving
Lender  in respect of Unpaid Drawings on Letters of Credit shall, before giving
effect to the CAM Exchange, promptly pay over to the Agent, in immediately
available funds and in the currency that such Letters of Credit are
denominated, an amount equal to such Lender's Cdn. Revolving Loan Commitment
percentage (as notified to such Lender by the Agent), of such Letter of Credit's
undrawn face amount or (to the extent it has not already done so) such Letter of
Credit's Unpaid Drawing, as the case may be, together with interest thereon from
the CAM Exchange Date to the date on which such amount shall be paid to the
Agent at the rate that would be applicable at the time to a Cdn. Revolving Loan
that is a Canadian Prime Rate Loan in a principal amount equal to such amount,
as the case may be. The Agent shall establish a separate account or accounts for
each Cdn. Revolving Lender (each, an "L/C Reserve Account") for the amounts
received with respect to each such Letter of Credit pursuant to the preceding
sentence. The Agent shall deposit in each Cdn. Revolving Lender's L/C Reserve
Account such Lender's CAM Percentage of the amounts received from the Cdn.
Revolving Lenders as provided above. The Agent shall have sole dominion and
control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraph (b), (c), or (d) below. The Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the L/C
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letter of Credit attributable to each Cdn. Revolving Lender's
CAM Percentage. The amounts held in each Cdn. Revolving Lender's L/C Reserve
Account shall be held as a reserve against the Letter of Credit Obligations,
shall be the property of such Lender, shall not constitute Loans to or give rise
to any claim of or against any Credit Party and shall not give rise to any
obligation on the part of the Borrowers to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in Annex
B.
 
(b)           In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Agent shall, at the request of the
L/C Issuer withdraw from the L/C Reserve Account of each Cdn. Revolving Lender
any amounts, up to the amount of such Lender's CAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the L/C Issuer in satisfaction of the reimbursement
obligations of the Cdn. Revolving Lenders under Annex B (but not of Lower Lakes
under Annex B). In the event any Cdn. Revolving Lender shall default on its
obligation to pay over any amount to the Agent in respect of any Letter of
Credit as provided in this Section 12.2, the L/C Issuer shall, in the event of a
drawing thereunder, have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 9.9, but shall have
no claim against any other Cdn. Revolving Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 12.1. Each other Cdn. Revolving Lender shall
have a claim against such defaulting Cdn. Revolving Lender for any damages
sustained by it as a result of such default, including, in the event such Letter
of Credit shall expire undrawn, its CAM Percentage of the defaulted amount.
 
 
84

--------------------------------------------------------------------------------

 
 
(c)           In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Agent shall withdraw from the L/C Reserve Account of
each Cdn. Revolving Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.
 
(d)           With the prior written approval of the Agent and the L/C Issuer,
any Cdn. Revolving Lender may withdraw the amount held in its L/C Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Cdn.
Revolving Lender making such a withdrawal shall be unconditionally obligated, in
the event there shall subsequently be a drawing under such Letter of Credit, to
pay over to the Agent, for the account of the L/C Issuer on demand, its CAM
Percentage of such drawing.
 
12.3           Net Payments Upon Implementation of CAM
Exchange.  Notwithstanding any other provision of this Agreement, if, as a
direct result of the implementation of the CAM Exchange, any Borrower is
required to withhold Taxes from amounts payable to the Agent, any Lender or any
participant hereunder, the amounts so payable to the Agent, such Lender or such
participant shall be increased to the extent necessary to yield to the Agent,
such Lender or such participant (after payment of all Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided, however, that no Borrower shall be required to
increase any such amounts payable to such Lender or participant under this
Section 12.3 (but, rather, shall be required to increase any such amounts
payable to such Lender or participant to the extent required by Section 1.16) if
such Lender or participant was prior to or on the CAM Exchange Date already a
Lender or participant with respect to such Borrower. If a Cdn. Lender (or Cdn.
Participant), in its good faith judgment, is eligible for an exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by LLTC or Grand River
under this Agreement, neither LLTC or Grand River shall be required to increase
any such amounts payable to such Cdn. Lender (or Cdn participant) if such Cdn.
Lender (or Cdn. Participant) fails to comply with the requirements of Section
1.14(f). Upon a CAM Exchange, a Lender (or participant) will use commercially
reasonable efforts, and complete any procedural formalities necessary, to become
an eligible Lender with respect to Lower Lakes and, if such Lender (or
participant) fails to do so, Lower Lakes shall not be required to increase any
such amounts payable to such Lender (or participant). If LLTC or Grand River, as
the case may be, fails to pay any such Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, LTTC or Grand River, as the case may be, shall indemnify
the Agent, the Lenders and the participants for any incremental taxes, interest,
costs or penalties that may become payable by the Agent, such Lenders or such
participants as a result of any such failure.
 
 
85

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
LOWER LAKES TOWING LTD.
 
By:
/s/ Joseph W. McHugh Jr.
 
Name:
Joseph W. McHugh Jr.
 
Title:
Vice President
             
LOWER LAKES TRANSPORTATION COMPANY
 
By:
/s/ Joseph W. McHugh Jr.
 
Name:
Joseph W. McHugh Jr.
 
Title:
Vice President
             
GRAND RIVER NAVIGATION COMPANY, INC.
 
By:
/s/ Joseph W. McHugh Jr.
 
Name:
Joseph W. McHugh Jr.
 
Title:
Vice President
           
BLACK CREEK SHIPPING COMPANY, INC.
  By:  /s/ Joseph W. McHugh Jr.   Name: Joseph W. McHugh Jr.   Title: 
Vice President
       

 
Signature page to Third Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, L/C Guarantor, Documentation
Agent and Lender
 
By:
/s/ Joseph Tunney
 
Name:
Joseph Tunney
 
Title:
Duly Authorized Signatory
 

 
Signature page to Third Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and as a Lender
 
By:
/s/ Matthew J. Gausman
 
Name:
Matthew J. Gausman
 
Title:
Vice President
             
PNC BANK CANADA BRANCH,
as a Lender
 
By:
/s/ Mike Danby
 
Name:
Mike Danby
 
Title:
Assistant Vice President
         

 
Signature page to Third Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
CAPITALSOURCE BANK,
as a Lender
 
By:
/s/ Robert S. Wille    
 
Name:
Robert S. Wille
 
Title:
Senior Vice President
   


Signature page to Third Amended and Restated Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
AMALGAMATED BANK,
as a Lender
 
By:
/s/ Robert Love
 
Name:
Robert Love
 
Title:
Executive Vice President
   


Signature page to Third Amended and Restated Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
The following Persons are signatory to this Agreement in their capacity as a
Credit Party and not as a Borrower.
 
RAND LOGISTICS, INC.
 
By:
/s/ Joseph W. McHugh Jr.
 
Name:
Joseph W. McHugh Jr.
 
Title:
Vice President
             
RAND LL HOLDINGS CORP.
 
By:
/s/ Joseph W. McHugh Jr.
 
Name:
Joseph W. McHugh Jr.
 
Title:
Vice President
             
RAND FINANCE CORP.
 
By:
/s/ Joseph W. McHugh Jr.
 
Name:
Joseph W. McHugh Jr.
 
Title:
Vice President
           
BLACK CREEK SHIPPING HOLDING COMPANY, INC.
  By:  /s/ Joseph W. McHugh Jr.   Name: Joseph W. McHugh Jr.   Title: 
Vice President
       

 
Signature page to Third Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A (Recitals)
to
CREDIT AGREEMENT

 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
"Account Debtor" means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account.
 
"Accounting Changes" has the meaning ascribed thereto in Annex G.
 
"Accounts" means all "accounts" (as such term is defined in (i) the PPSA in the
case of any of the Cdn. Credit Parties and (ii) the Code in the case of any of
the US Credit Parties), now owned or hereafter acquired by a Credit Party and,
in any event, includes (a) all accounts receivable, other receivables, book
debts and other forms of obligations (other than forms of obligations evidenced
by Chattel Paper (as such term is defined in (i) the PPSA in the case of a Cdn.
Credit Party and (ii) the Code in the case of a US Credit Party), securities or
Instruments) now owned or hereafter received or acquired by or belonging or
owing to a Credit Party, whether arising out of goods sold or services rendered
by it or from any other transaction, (b) all of each Credit Party's rights in,
to and under all purchase orders or receipts now owned or hereafter acquired by
a Credit Party for goods or services, (c) all of each Credit Party's rights to
any goods represented by any of the foregoing (including unpaid sellers' rights
of rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to such
Person for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Person or in connection with any other transaction (whether or not yet earned by
performance on the part of such Person), and (e) all collateral security of any
kind given by any Account Debtor or any other Person with respect to any of the
foregoing.
 
"Acquisition" shall mean, with respect to any Person, any purchase or other
acquisition, regardless of how accomplished or effected (including any such
purchase or other acquisition effected by way of amalgamation, merger,
arrangement, business combination or other form of corporate reorganization or
by way of purchase, lease or other acquisition arrangements), of (a) any other
Person (including any purchase or acquisition of such number of the issued and
outstanding securities of, or such portion of an equity interest in, such other
Person that such other Person becomes a Subsidiary of the purchaser or of any of
its Affiliates) or of all or substantially all of the Collateral of any other
Person, or (b) any division, business, operation or undertaking of any other
Person or of all or substantially all of the Collateral of any division,
business, operation or undertaking of any other Person.  For greater certainty,
the purchase of a vessel shall constitute an Acquisition.
 
 
A-1

--------------------------------------------------------------------------------

 
 
"Advance" means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
 
"Affected Lender" has the meaning ascribed to it in Section 1.22.
 
"Affiliate" means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.  For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
"Agent" means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
"Agreement" has the meaning ascribed to it in the recitals to the Agreement.
 
"Anti-Money Laundering Plan" means a plan or program that shall at a
minimum:  (i) establish and implement policies, procedures, and internal
controls reasonably designed to prevent the debtor from being used to facilitate
money laundering; (ii) provide for independent testing for compliance to be
conducted by the debtor's personnel or by a qualified outside party; (iii)
designate a person or persons responsible for implementing and monitoring the
operations and internal controls of the Compliance Procedures; and (iv) provide
ongoing training for appropriate persons.
 
"Appendices" has the meaning ascribed to it in the recitals to the Agreement.
 
"Appraiser" means the appraiser from time to time retained by the Agent to
provide an appraisal of the value of specified Collateral of the Credit Parties.
 
“Ashtabula” means the Ashtabula (formerly the Mary Turner), a documented vessel
of the United States bearing U.S. Official Number 646730.
 
"Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).
 
"BA Period" means with respect to any BA Rate Loan bearing interest at a rate
based on the BA Rate, a period of 30 days commencing on a Business Day selected
by Lower Lakes in an irrevocable notice with respect to such BA Rate Loan
delivered to Agent in accordance with Section  1.5(e)(i), provided that the
foregoing provision relating to BA Periods is subject to the following:
 
(a)           any BA Period that would otherwise extend beyond the Commitment
Termination Date shall end two Business Days immediately preceding such
Commitment Termination Date;
 
 
A-2

--------------------------------------------------------------------------------

 
 
(b)           Lower Lakes shall not request a BA Rate Loan so as to require a
payment or prepayment of such BA Rate Loan during a BA Period for such; and
 
(c)           Lower Lakes shall not request a BA Rate Loan so there shall be
more than five separate BA Rate Loans in existence at any one time.
 
"BA Rate" means, in respect of any BA Period applicable to a BA Rate Loan, the
higher of (a) the rate per annum determined by Agent by reference to the average
rate quoted on the Reuters Monitor Screen (Page CDOR, or such other Page as may
replace such Page on such Screen for the purpose of displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances) applicable to
Canadian Dollars bankers’ acceptances with a term comparable to such BA Period
as of 10:00 a.m. (Toronto time) two (2) Business Days before the first day of
such BA Period, and (b) the rate per annum determined by Agent by reference to
the average rate quoted on the Reuters Monitor Screen (Page CDOR, or such other
Page as may replace such Page on such Screen for the purpose of displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances)
applicable to Canadian Dollars bankers’ acceptances with a term of 90 days as of
10:00 a.m. (Toronto time) two (2) Business Days before the first day of such BA
Period.  If for any reason the Reuters Monitor Screen rates are unavailable BA
Rate means the rate of interest determined by Agent that is equal to the
arithmetic mean (rounded upwards to the nearest basis point) of the rates quoted
by The Bank of Nova Scotia, Royal Bank of Canada and Canadian Imperial Bank of
Commerce in respect of Canadian Dollar bankers’ acceptances with a term
comparable to such BA Period.  No adjustment shall be made to account for the
difference between the number of days in a year on which the rates referred to
in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.
 
"BA Rate Loan" means a Loan denominated in Canadian Dollars that bears interest
at a rate based on the BA Rate.
 
"Bank Products" means any service or facility extended to Rand or any of its
Subsidiaries by any Lender or its Affiliates including: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards and (e)
cash management, including controlled disbursement, accounts or services, and
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system.
 
"Bank Products Obligations" means any and all obligations of the Credit Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Bank Products.
 
"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978.
 
"Bareboat Charter Agreements" means, collectively, (i) the bareboat charter
party agreement between Lake Service Shipping Co. and Grand River dated March 3,
2006 with respect to the Barge McKee, as amended on February 22, 2008, and (ii)
each of the Charter Party Agreements between Black Creek and Grand River dated
February 11, 2011 with respect to the Lewis J. Kuber, the James L. Kuber, the
Moore and the Victory.
 
 
A-3

--------------------------------------------------------------------------------

 
 
"Barge McKee" means the McKee Sons, a documented vessel of the United States
bearing U.S. Official Number 247490.
 
“Black Creek” means Black Creek Shipping Company, Inc., a Delaware corporation,
being the US BC Term Loan Borrower hereunder, and includes its successors by
merger or otherwise.
 
“Black Creek Holdings” means Black Creek Shipping Holding Company, Inc., a
Delaware corporation.
 
“Black Creek Asset Purchase Agreement” means that certain Asset Purchase
Agreement dated as of February 11, 2011 by and among Black Creek Holdings, Black
Creek and the Sellers.
 
"Blocked Accounts" has the meaning ascribed to it in Annex C.
 
"Borrowers" means, collectively, Lower Lakes, LLTC, Grand River and Black Creek
and "Borrower" means any one of them.
 
"Borrowers' Counsel" means the firms of Katten Muchin Rosenman LLP, Seward &
Kissel LLP and Norton Rose and/or or such other firm or firms of legal counsel
as the Borrowers may from time to time designate.
 
"Borrowing Availability" means either Cdn. Borrowing Availability or US
Borrowing Availability.
 
"Borrowing Base Certificate" means a certificate to be executed and delivered
from time to time by each of Lower Lakes and LLTC in the form attached to the
Agreement as Exhibit 4.1(b).
 
"Borrowing Bases" means, collectively, the Cdn. Borrowing Base and the US
Borrowing Base and "Borrowing Base" means either one of them.
 
"Business" means the business carried on by the Credit Parties consisting of
providing bulk freight services throughout the Great Lakes of Canada and the
United States.
 
"Business Day" means, for all purposes other than in respect of a Loan to any US
Borrower, a day on which banks are generally open for business in Toronto,
Ontario and New York, New York and, in respect of a Loan to any US Borrower, any
day that is not a Saturday, Sunday or a day on which banks are required or
authorized to close in New York City and, when determined in connection with
notices and determinations in respect of LIBOR or any LIBOR Loan or any funding,
conversion, continuation, Interest Period or payment of any LIBOR Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
 
"CAM" shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 12.
 
"CAM Dollar Lender" shall mean any Lender that has made or holds no Cdn. Term
Loans and has no Cdn. Revolving Loan Commitment.
 
 
A-4

--------------------------------------------------------------------------------

 
 
"CAM Exchange" shall mean the exchange of the Lender's interests provided for in
Section 12.1.
 
"CAM Exchange Date" shall mean the date on which (a) any event referred to in
Section 8.1(i) or (j) shall occur in respect of any Credit Party or (b) an
acceleration of the maturity of the Loans pursuant to Section 8 shall occur.
 
"CAM Percentage" shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Equivalent Amount of
US Dollars of the Obligations owed to such Lender and such Lender's
participation in the aggregate Letter of Credit Obligations immediately prior to
the CAM Exchange Date and (b) the denominator shall be the aggregate Equivalent
Amount of US Dollars of the Obligations owed to all the Lenders and the
aggregate Letter of Credit Obligations immediately prior to such CAM Exchange
Date. For purposes of computing each Lender's CAM Percentage, all Obligations
and Letter of Credit Obligations which are denominated in a currency other than
US Dollars shall be translated into US Dollars at the rate of exchange in effect
on the CAM Exchange Date.
 
"CRA" means the Canada Revenue Agency.
 
"Calumet" means the Calumet (formerly the David Z. Norton), a documented vessel
of the United States bearing U.S. Official Number 549231.
 
"Canada Shipping Act" means the Canada Shipping Act, 2001, as it may be amended,
re-enacted or replaced from time to time.
 
"Canadian Benefit Plans" means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
 
"Canadian Dollars", "Cdn. Dollars", or "Cdn.$" shall mean the lawful currency of
Canada.
 
"Canadian Pension Plans" means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
 
"Canadian Prime Rate" means, for any day, a rate per annum equal to the higher
of (a) the annual rate of interest last quoted in the “Report on Business”
section of The Globe and Mail as being “Canadian prime”, “chartered bank prime
rate” or words of similar description or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by Agent) and (b) the BA
Rate existing on such day in respect of a BA Period of 30 days plus 1.35% per
annum.  Any change in any interest rate provided for in the Agreement based upon
the Canadian Prime Rate shall take effect at the time of such change in the
Canadian Prime Rate.  No adjustments shall be made to account for the difference
between the number of days in a year on which the rates referred to in this
definition are based and the number of days in a year on the basis of which
interest is calculated in the Agreement.
 
 
A-5

--------------------------------------------------------------------------------

 
 
"Canadian Prime Rate Loan" means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Prime Rate.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
"Capital Expenditures" means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided, that for the
purposes of paragraphs (a) and (d) of Annex G, Capital Expenditures shall
include both paid and accrued amounts, including such amounts relating to
deferred dry dock expenses, and exclude amounts financed by the proceeds of the
incremental US GR Term Loan advanced on the date hereof (less the portion
thereof used to prepay the Cdn. Term Loan on the date hereof), whether incurred
prior to or after the Restatement Closing Date.
 
"Capital Expenditures Reporting Plan" has the meaning set forth in Section (p)
of Annex E.
 
"Capital Lease" means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 
"Capital Lease Obligation" means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
"Cash Collateral Accounts" has the meaning ascribed to it Annex B.
 
"Cash Equivalents" means cash or investments in (A) marketable direct
obligations issued or unconditionally guaranteed by Canada, any agency thereof,
the United States of America or any agency thereof maturing within one year from
the date of acquisition thereof, (B) commercial paper maturing no more than one
year from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor's Ratings Group or Moody's Investors
Service, Inc., (C) certificates of deposit, maturing no more than one year from
the date of creation thereof, issued by commercial banks incorporated under the
laws of Canada or the United States of America or a State thereof, each having
combined capital, surplus and undivided profits of not less than US$300,000,000
and having a senior unsecured rating of "A" or better by a nationally recognized
rating agency (an "A Rated Bank"), (D) time deposits, maturing no more than 30
days from the date of creation thereof with A Rated Banks and (E) mutual funds
that invest solely in one or more of the investments described in clauses (A)
through (D) above.
 
"Cash Management Systems" has the meaning ascribed to it in Section 1.7.
 
 
A-6

--------------------------------------------------------------------------------

 
 
"Cdn. Borrowing Availability" means, as of any date of determination, the lesser
of (i) the Cdn. Maximum Amount and (ii) the Cdn. Borrowing Base, in each case,
less the sum of the Cdn. Revolving Loans and the Cdn. Swing Line Loans then
outstanding.
 
"Cdn. Borrowing Base" means, in respect of Lower Lakes, as of any date of
determination thereof by the Agent from time to time, an amount equal to (a)
eighty five percent (85%) of the amount of Eligible Cdn. Accounts, less (b) any
Reserves established in accordance with Section 1.6, in each case as at the date
of determination.
 
"Cdn. Collection Accounts" shall mean Agent's Canadian Dollar account number
1132703 in the name of GE Capital Corporation at Royal Bank of Canada, 200 Bay
Street, Main Branch, Toronto, Ontario, BSLA: C58CLG, Swift ID: ROYCCAT2-00002,
Ref: CND4068 and Lower Lakes or such other account(s) as may be specified in
writing by Agent as the "Cdn. Collection Accounts".
 
"Cdn. Credit Parties" means all Credit Parties that exist pursuant to the laws
of any Province of Canada or the federal laws of Canada and "Cdn. Credit Party"
means any one of them.
 
"Cdn. Lenders" means those Lenders having either Cdn. Revolving Loan Commitments
or Cdn. Term Loan Commitments.
 
"Cdn. Maximum Amount" means, as of any date of determination, an amount equal to
the aggregate of the Cdn. Revolving Loan Commitments of all Cdn. Revolving
Lenders as of that date.
 
"Cdn. Notice of Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(a)(i).
 
"Cdn. Participant" means a Person having participations in the Cdn. Revolving
Loans or Cdn. Term Loans.
 
"Cdn. Refunded Swing Line Loan" has the meaning ascribed to it in Section
1.1(f)(iii).
 
"Cdn. Revolving Credit Advance" has the meaning ascribed to it in Section
1.1(a)(i).
 
"Cdn. Revolving Credit Facility" has the meaning ascribed to it in Section
1.1(a)(i).
 
"Cdn. Revolving Lenders" means those Lenders having Cdn. Revolving Loan
Commitments.
 
"Cdn. Revolving Loan" means, at any time, the sum of (i) the aggregate amount of
Cdn. Revolving Credit Advances outstanding to Lower Lakes and (ii) the aggregate
Letter of Credit Obligations incurred on behalf of Lower Lakes.  Unless the
context otherwise requires, references to the outstanding principal balance of
the Cdn. Revolving Loans shall include the outstanding balance of Letter of
Credit Obligations.
 
"Cdn. Revolving Loan Commitment" means (a) as to any Cdn. Revolving Lender, the
aggregate commitment of such Cdn. Revolving Lender to make Cdn. Revolving Credit
Advances or incur Letter of Credit Obligations as set forth on Annex I to the
Agreement or in the most recent Assignment Agreement executed by such Cdn.
Revolving Lender and (b) as to all Cdn. Revolving Lenders, the aggregate
commitment of all Cdn. Revolving Lenders to make Cdn. Revolving Credit Advances
or incur Letter of Credit Obligations, which aggregate commitment shall be
Thirteen Million Five Hundred Thousand Canadian Dollars (Cdn.$13,500,000), as
such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.
 
 
A-7

--------------------------------------------------------------------------------

 
 
"Cdn. Revolving Notes" has the meaning ascribed to it in Section 1.1(a)(ii).
 
"Cdn. Seasonal Facility" has the meaning set forth in Section 1.1(a)(ii).
 
"Cdn. Swing Line Advance" has the meaning ascribed to it in Section 1.1(f)(i).
 
"Cdn. Swing Line Availability" has the meaning ascribed to it in Section
1.1(f)(i).
 
"Cdn. Swing Line Lender" means GE Capital.
 
"Cdn. Swing Line Loan" means, at any time, the aggregate amount of Cdn. Swing
Line Advances outstanding to Lower Lakes.
 
"Cdn. Swing Line Loan Commitment" means, as to the Cdn. Swing Line Lender, the
commitment of the Cdn. Swing Line Lender to make Cdn. Swing Line Advances as set
forth on Annex I to the Agreement, which commitment constitutes a subfacility of
the Cdn. Revolving Loan Commitment of the Cdn. Swing Line Lender.
 
"Cdn. Swing Line Note" has the meaning ascribed to it in Section 1.1(f)(ii).
 
"Cdn. Term Lenders" means those Lenders having Cdn. Term Loan Commitments.
 
"Cdn. Term Loan" has the meaning ascribed to it in Section 1.1(b)(i).
 
"Cdn. Term Loan Commitment" means (a) as to any Cdn. Term Lender with a Cdn.
Term Loan Commitment, the commitment of such Lender to make its Pro Rata Share
of the Cdn. Term Loan as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement executed by such Lender, and (b) as to all Cdn. Term
Lenders with a Cdn. Term Loan Commitment, the aggregate commitment of all
Lenders to make the Cdn. Term Loan.  After advancing the Cdn. Term Loan, each
reference to a Lender's Cdn. Term Loan Commitment shall refer to that Lender's
Pro Rata Share of the outstanding Cdn. Term Loan.
 
"Cdn. Term Notes" has the meaning assigned to it in Section 1.1(b)(i).
 
"Cdn. Vessels" means, collectively, the Cuyahoga, the Saginaw, the Mississagi,
the Michipicoten, the Ojibway, the Kaministiqua, the Pierson, the Manitoba and
the Tecumseh.
 
 
A-8

--------------------------------------------------------------------------------

 
 
"Change of Control" means, with respect to Parent on or after the Restatement
Closing Date, (i) that any change in the composition of such Borrower's
shareholders as of the Restatement Closing Date shall occur which would result
in any shareholder or group acquiring 50.1% or more of any class of shares of
such Borrower (whether directly or indirectly), or that any Person (or group of
Persons acting in concert) shall otherwise acquire, directly or indirectly
(including through Affiliates), the power to elect a majority of the board of
directors of such Borrower or otherwise direct the management or affairs of such
Borrower by obtaining proxies, entering into voting agreements or trusts,
acquiring securities or otherwise, (ii) Scott Bravener ceases to be directly and
actively involved in the Business on a full time basis unless Lower Lakes has,
within 90 days of the date on which he ceases to be directly and actively
involved in the Business, replaced him with a person reasonably acceptable to
the Lenders (provided, that after a period of 30 days, an interim replacement
reasonably acceptable to the Agent and Requisite Lenders has been appointed),
(iii) Rand ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital stock of each of Parent, Rand
Finance and Black Creek Holdings, (iv) Parent ceases to own and control all of
the economic and voting rights associated with all of the outstanding capital
stock of each Borrower (other than Black Creek), (v) Black Creek Holdings ceases
to own and control all of the economic and voting rights associated with all of
the outstanding capital stock of Black Creek or (vi) Borrowers cease to own and
control all of the economic and voting rights associated with all of the
outstanding capital stock of any of their Subsidiaries.
 
"Charges" means all Taxes assessed, levied or imposed against a Credit Party or
upon or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts or capital of a Credit Party, (d) any Credit
Party's ownership or use of any properties or other assets, or (e) any other
aspect of any Credit Party's business.
 
"Chattel Paper" means any "chattel paper," as such term is defined in the PPSA
in the case of Cdn. Credit Parties and as such term is defined in the Code in
the case of US Credit Parties, now owned or hereafter acquired by any Credit
Party, wherever located.
 
"Closing Checklist" means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
"Code" means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Lenders' Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term "Code" shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern.
 
"Collateral" means the property covered by the Security and the other Collateral
Documents and any other property, real or personal, tangible or intangible,
movable or immovable, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or other Lien in favor of Agent, on
behalf of itself and Lenders, to secure the Obligations.
 
"Collateral Documents" means the Security Agreements, the Pledge Agreements, the
Guarantees, the Lower Lakes Guarantee, the Fleet Mortgages, the Mortgages, the
Lower Lakes Mortgages and all similar agreements entered into guaranteeing
payment of, or granting a Lien upon property as security for payment of, the
Obligations.
 
 
A-9

--------------------------------------------------------------------------------

 
 
"Collateral Reports" means the reports with respect to the Collateral referred
to in Annex F.
 
"Collection Account" means any of the Cdn. Collection Accounts or the US
Collection Accounts and "Collection Accounts" means all of them.
 
"Commitment Termination Date" means the earliest of (a) August 1, 2016, (b) the
date of termination of Lenders' obligations to make Advances or permit existing
Loans to remain outstanding pursuant to Section 8.2(b), and (c) the date of
indefeasible prepayment in full by Borrowers of the Loans and the cancellation
and return of all Letters of Credit or the cash collateralization of all Letter
of Credit Obligations pursuant to Annex B, and the permanent reduction of the
Commitments to zero dollars (Cdn.$0/US$0).
 
"Commitments" means (a) as to any Cdn. Lender, the aggregate of such Lender's
Cdn. Revolving Loan Commitment (including without duplication the Cdn. Swing
Line Lender’s Cdn. Swing Line Loan Commitment as a subset of its Cdn. Revolving
Loan Commitment) and Cdn. Term Loan Commitment and as to any US Lender, the
aggregate of such Lender's US Revolving Loan Commitment (including without
duplication the US Swing Line Lender’s US Swing Line Loan Commitment as a subset
of its US Revolving Loan Commitment), US GR Term Loan Commitment and US BC Term
Loan Commitment, all as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate of all Lenders' Revolving Loan Commitments (including without
duplication the Swing Line Lender’s Swing Line Loan Commitment as a subset of
its Revolving Loan Commitment) and Term Loan Commitments, as to each of clauses
(a) and (b), as such Commitments may be reduced, amortized or adjusted from time
to time in accordance with the Agreement.
 
"Compliance Certificate" has the meaning ascribed to it in Annex E.
 
"Compliance Procedures" means the memorandum or other writing delivered by the
Borrowers to the Agent setting forth the Borrowers' compliance procedures and
intended plan of action for the ongoing investigation and diligence of Money
Laundering Activities and Racketeering Activities with respect to the Assets.
 
"Concentration Account" has the meaning ascribed to it in Annex C.
 
"Contracts" means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, securities or Instruments) in or under which a
Borrower may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.
 
"Contractual Obligations" means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.
 
"Control Agreement" means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the Code of the applicable jurisdiction or the PPSA, as
applicable) over such account to Agent.
 
 
A-10

--------------------------------------------------------------------------------

 
 
"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control, which together with a Borrower and any of
its subsidiaries, are treated as a single employer under Section 414 of the
Revenue Code or Section 4001 of ERISA.
 
"Copyright License" means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
"Copyrights" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and intangibles of like nature
(whether registered or unregistered) now owned or existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the US or Canadian Copyright Office or in any similar office or agency in any
other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
"Credit Facility" shall mean a category of Commitments and extensions of credit
thereunder.
 
"Credit Parties" means, collectively, the Borrowers and the Guarantors and their
respective successors and assigns and "Credit Party" means any one of them.
 
"Cuyahoga" means the Cuyahoga, a single screw steam propulsion self-unloading
bulk carrier of 10,532 gross tons built in 1943 and bearing Canadian Certificate
of Registry Official Number 815560.
 
"Cuyahoga Mortgage" means the statutory ship mortgage of the Cuyahoga, made by
Lower Lakes in favor of the Agent, dated as of March 3, 2006, as amended,
restated, modified or supplemented from time to time.
 
"Default" means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.
 
"Default Rate" has the meaning ascribed to it in Section 1.5(d).
 
“Defiance”  means the  Defiance (formerly the Beverly Anderson), a documented
vessel of the United States bearing U.S. Official Number 646729.
 
"Design License" means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to use any Design.
 
"Designs" means all of the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Industrial Design Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
 
A-11

--------------------------------------------------------------------------------

 
 
"Disbursement Accounts" has the meaning ascribed to it in Annex C.
 
"Disclosure Schedules" means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.
 
"Document of Title" means any "document of title", as such term is defined in
the Code or the PPSA, now owned or hereafter acquired by any Credit Party.
 
"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation and
amortization for such period, (iv) amortized debt discount for such period, (v)
any non-cash (valuation) losses that have been deducted in determining
consolidated net income (including losses on interest rate swap contract
valuations, write-offs of assets to fair value, write-offs of goodwill to fair
value and valuation allowances for deferred taxes), in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, (vi) any non-cash lease
deferrals in such period, (vii) the amount of any deduction to consolidated net
income as the result of any grant of any Stock to any member of the management,
any director or any other employee of such Person, and (viii) the financing fees
and out-of-pocket third party expenses paid in connection with the Existing
Credit Agreement, the Existing Black Creek Credit Agreement and this Agreement
to the extent that they are treated as an expense upon the effectiveness of this
Agreement, in an amount not to exceed $4,000,000 in the aggregate, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication.  For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
amalgamated or consolidated into, such Person or any of such Person's
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or amalgamation or as a transferee of its assets, any earnings of
such successor prior to such consolidation, amalgamation or transfer of assets;
and (9) any deferred credit representing the excess of equity in any Subsidiary
of such Person at the date of acquisition of such Subsidiary over the cost to
such Person of the investment in such Subsidiary.
 
 
A-12

--------------------------------------------------------------------------------

 
 
"E-Fax" means any system used to receive or transmit faxes electronically.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
"ERISA Affiliate" means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
"ERISA Event" means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(b) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days; (g)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (i) the loss of a Qualified Plan's qualification or tax exempt status;
or (j) the termination of a Plan described in Section 4064 of ERISA.
 
"ERISA Plan" mean, at any time, an "employee benefit plan," as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.
 
"E-System" means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person's
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
 
"Eligible Accounts" has the meaning ascribed to it in Section 1.6 of the
Agreement.
 
"Eligible Cdn. Accounts" means Eligible Accounts that are owing to Lower Lakes.
 
"Eligible US Accounts" means Eligible Accounts that are owing to LLTC.
 
 
A-13

--------------------------------------------------------------------------------

 
 
"Environmental Laws" means all applicable federal, provincial, state,
territorial, municipal, local and foreign laws (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, standards,
orders-in-council, and regulations, now or hereafter in effect, and in each case
as amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human,
plant or animal health or safety, the environment or natural resources
(including air, surface water, groundwater, wetlands, land, soil, land surface
or subsurface strata, wildlife, aquatic species and vegetation).  Environmental
Laws include, without limitation, the Canadian Environmental Protection Act,
1999, Fisheries Act, Transportation of Dangerous Goods Act, 1992, the Migratory
Birds Protection Act, 1994, the Species At Risk Act, the Hazardous Products Act,
the Canada Shipping Act (including for certainty the International Conventions
listed in Schedule 1 thereto) and the Canada Wildlife Act.
 
"Environmental Liabilities" means, with respect to any Person, all liabilities,
obligations, responsibilities, costs (including any response, remedial and
removal costs, investigation and feasibility study costs, capital costs,
operation and maintenance costs), losses, damages (including any punitive
damages, property damages, natural resource damages, consequential damages,
treble damages) and expenses (including all reasonable fees, disbursements and
expenses of legal counsel, experts and consultants), fines, penalties, sanctions
and interest incurred as a result of or related to any claim, suit, action,
administrative order, investigation order (including judicial and administrative
orders), proceeding or demand by any Person, whether based in contract, tort,
implied or express warranty, strict liability, statute regulation, equity or
common law, including any arising under or related to any Environmental Laws,
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Material, whether on, at, in, under, from or about or
in the vicinity of any real or personal property.
 
"Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
"Equipment" means all "equipment," (as such term is defined in (i) the PPSA in
the case of any of the Cdn. Credit Parties and (ii) the Code in the case of any
of the US Credit Parties), now owned or hereafter acquired by any Credit Party,
wherever located and, in any event, including all such Credit Party's machinery
and equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property, all
whether now owned or hereafter acquired, and wherever situated, together with
all additions and accessions thereto, replacements therefor, all parts therefor,
all substitutes for any of the foregoing, fuel therefor, and all manuals,
drawings, instructions, warranties and rights with respect thereto, and all
products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.
 
 
A-14

--------------------------------------------------------------------------------

 
 
"Equivalent Amount" means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the "first currency"),
the amount of another currency (the "second currency") which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displaying such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between the Borrowers and Agent.
 
"Event of Default" has the meaning ascribed to it in Section 8.1.
 
"Excess Cash Flow" means, without duplication, with respect to any Fiscal Year
of Parent on a consolidated basis, EBITDA plus decreases in Working Capital
minus (a) Capital Expenditures paid in cash or accrued during such Fiscal Year,
minus (b) cash paid Interest Expense and scheduled and mandatory principal
payments paid or payable in respect of Funded Debt, (c) cash Taxes, (d)
increases in Working Capital and (e) semi-annual cash dividend payments payable
to Parent in connection with the issuance of the Preferred Equity.
 
"Excluded Tax" means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a "Secured Party" under this Agreement in the capacity
under which such Person makes a claim under Section 1.14(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.1) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 1.14(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 1.14(f), and (d) in the case of a
Non-U.S. Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party's failure to comply with FATCA to establish a complete exemption
from withholding thereunder.
 
"Existing Black Creek Credit Agreement" has the meaning assigned to it in the
recitals to the Agreement.
 
"Existing Closing Date" means September 28, 2011.
 
"Existing Credit Agreement" has the meaning assigned to it in the recitals to
the Agreement.
 
“Existing US GR Term Loan” has the meaning assigned to it in Section 1.1(d)(i).
 
"Eurocurrency liabilities" has the meaning assigned to it in Section 1.19.
 
"Fair Market Value" means the fair market value of the asset in question, as
determined by the Agent in good faith and in accordance with its customary
practices, less any costs, fees or expenses associated with the disposition of
such asset.
 
 
A-15

--------------------------------------------------------------------------------

 
 
"FATCA" means sections 1471, 1472, 1473 and 1474 of the Revenue Code, the United
States Treasury Regulations promulgated thereunder and published guidance with
respect thereto.
 
"FCPA" means the United States Foreign Corrupt Practices Act of 1977, as
amended.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
"Fees" means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
"Financial Covenants" means the financial covenants set forth in Annex G.
 
"Financial Statements" means the income statements, statements of cash flows and
balance sheets of a Person delivered in accordance with Section 3.4 and Annex 
E.
 
"Fiscal Month" means any of the monthly accounting periods of Parent and its
Subsidiaries.
 
"Fiscal Quarter" means each three month period of Parent's Fiscal Year ending on
June 30, September 30, December 31 and March 31.
 
"Fiscal Year" means, in respect of Parent, the twelve month period ending on the
last day of March in any year.
 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any fiscal
period, the ratio of EBITDA less Capital Expenditures (excluding Capital
Expenditures financed by specifically arranged financings approved of by the
Lenders in writing) to Fixed Charges; provided, that for calculations made as of
the end of each Fiscal Year, Capital Expenditures incurred in the first Fiscal
Quarter of such Fiscal Year shall not be deducted from EBITDA; provided,
further, that with respect to calculation of the amounts set forth above, (x)
for the period commencing July 1, 2012 and ending September 30, 2012, such
amounts shall be deemed to be the actual amounts thereof for the Fiscal Quarter
ending September 30, 2012 multiplied by 4, (y) for the period commencing October
1, 2012 and ending December 31, 2012, such amounts shall be deemed to be the
actual amounts thereof for the two consecutive Fiscal Quarters ending December
31, 2012 multiplied by 2 and (z) for the period commencing January 1, 2013 and
ending March 31, 2013, such amounts shall be deemed to be the actual amounts
thereof for the three consecutive Fiscal Quarters ending March 31, 2013
multiplied by 1.3333.
 
"Fixed Charges" means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) Taxes paid in cash with respect to such fiscal period (excluding
franchise taxes paid which are accounted for as a general and administrative
expense and are included in EBITDA), plus (d) dividends paid in cash in such
period in respect of the Preferred Equity.
 
 
A-16

--------------------------------------------------------------------------------

 
 
"Fixtures" means all fixtures (including trade fixtures), facilities and
equipment, howsoever affixed or attached to real property or buildings or other
structures on real property, now owned or hereafter acquired by any Credit
Party.
 
"Fleet Mortgages" means, collectively, (i) the Third Amended and Restated First
Preferred Fleet Mortgage, dated as of the Restatement Closing Date, as further
amended, restated, modified or supplemented from time to time, given by Grand
River in favor of GE Capital on Grand River's U.S. Flag Vessels named the
Invincible, the Manistee, the Calumet, the Manitowoc, the Defiance and the
Ashtabula, respectively, and (ii) the First Preferred Fleet Mortgage, dated as
of the Restatement Closing Date, as amended, restated, modified or supplemented
from time to time, given by Black Creek in favor of GE Capital on Black Creek’s
U.S. Flag Vessels named the James L. Kuber, the Lewis J. Kuber, the Victory and
the Moore, respectively.
 
"Funded Debt" means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
the Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
"GE Capital" means General Electric Capital Corporation and its successors and
assigns.
 
"GE Capital Fee Letter" means that certain letter, dated August 30, 2012,
between GE Capital and the Borrowers with respect to certain Fees to be paid
from time to time by the Borrowers to GE Capital, as such letter may be amended,
supplemented or replaced from time to time.
 
"Governmental Authority" means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any agency,
authority or instrumentality thereof and any entity or authority exercising
executive, legislative, taxing, judicial, regulatory or administrative functions
of or pertaining to government, including any central bank, stock exchange,
regulatory body, arbitrator, public sector entity, supra-national entity
(including the European Union and the European Central Bank) and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
 
"Government Blacklist" means (i) The Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, U.S. Department
of the Treasury, or (ii) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the rules and regulations
of Office of Foreign Assets Control, U.S. Department of the Treasury, (iii) any
similar list maintained by the U.S. Department of State, the U.S. Department of
Commerce or pursuant to any Executive Order of the President of the United
States, or (iv) any similar list maintained by any state or applicable foreign
jurisdiction.
 
 
A-17

--------------------------------------------------------------------------------

 
 
"Grand River" means Grand River Navigation Company, Inc., a Delaware
corporation, and includes its successors by merger or otherwise.
 
"Grand River Subordination Agreement" means the subordination agreement made by
Grand River in favor of the Agent on behalf of the Lenders in which it
subordinates its interest in the Lower Lakes Guarantee and the Lower Lakes
Mortgages to all indebtedness owing by Lower Lakes to the Lenders.
 
"Guaranteed Indebtedness" means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation ("primary obligation") of any other Person (the
"primary obligor") in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
"Guarantees" means, collectively, each of the guarantees executed on the date
hereof by a Guarantor and any other guarantee executed from time to time by any
other Person in favor of Agent and other Secured Parties in respect of the
Obligations of a Borrower.
 
"Guarantors" means each US Borrower, Parent, Rand, Rand Finance, Black Creek
Holdings and each other Person that may from time to time become a guarantor
hereunder and their successors and assigns and "Guarantor" means any one of
them.
 
"Hazardous Material" means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any applicable
Environmental Laws, including any material or substance that is (a) defined as a
"solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"dangerous goods", "extremely hazardous waste,"  "restricted hazardous waste,"
"pollutant," "contaminant," "hazardous constituent," "special waste," "toxic
substance" or other similar term or phrase under any applicable Environmental
Laws, or (b) petroleum or any fraction or by-product thereof, asbestos,
polychlorinated biphenyls (PCB's), or any radioactive substance.
 
 
A-18

--------------------------------------------------------------------------------

 
 
"IRS" means the Internal Revenue Service of the United States of America.
 
"ITA" means the Income Tax Act (Canada).
 
"Illegal Proceeds" means any proceeds (i) derived from Money Laundering
Activities and/or Racketeering Activities; (ii) procured in violation of the
FCPA or applicable Mexican anti-bribery, or similar laws; or (iii) derived from
an Illegal Source.
 
"Illegal Source" means any individual or entity on a Government Blacklist.
 
"Immaterial Lien" means all Liens described in the definition of "Permitted
Encumbrances" other than in clause (i) thereof.
 
"Impacted Lender" means any Lender that fails to provide Agent, within three (3)
Business Days following Agent's written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person (a)
becomes subject to a voluntary or involuntary case under the Bankruptcy Code or
any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person's assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding
Lender.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.
 
"Indebtedness" means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers' acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the US Base
Rate as in effect on the Restatement Closing Date) of future rental payments
under all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
Indebtedness referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, and (i) the Obligations.
 
 
A-19

--------------------------------------------------------------------------------

 
 
"Indemnified Liabilities" has the meaning ascribed to it in Section 1.12.
 
"Indemnified Person" has the meaning ascribed to it in Section 1.12.
 
"Insolvency Laws" shall mean any of the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), the Winding Up and
Restructuring Act (Canada) and the Bankruptcy Code of 1978, as amended, 11
U.S.C. Section 101 et seq., each as now and hereafter in effect, any successors
to such statute and any other applicable insolvency or other similar law of any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it.
 
"Instruments" shall mean in the case of the Cdn. Credit Parties any
"instrument", as such term is defined in the PPSA, and in the case of the US
Credit Parties any "instrument", as such term is defined in the Code, in each
case now owned or hereafter acquired by a Borrower or a Credit Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all notes and other evidences of indebtedness,
other than instruments that constitute, or are a part of a group of writings
that constitute, Chattel Paper.
 
"Intellectual Property" means any and all Licenses, Patents, Designs,
Copyrights, Trademarks, trade secrets and customers lists.
 
"Interest Expense" means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including (x)
interest expense with respect to any Funded Debt of such Person (including any
subordinated notes issued upon the conversion of Preferred Stock), and (y)
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person, and, solely for purposes of calculating the Fixed
Charge Coverage Ratio, excluding any accrued and unpaid interest on any
subordinated notes issued upon the conversion of Preferred Stock.
 
"Interest Payment Date" means (a) as to any Canadian Prime Rate Loan, BA Rate
Loan and US Base Rate Loan, the first Business Day of each month to occur while
such Loan is outstanding, beginning October 1, 2012 (for all accrued interest
from and after the Restatement Closing Date), and (b) as to any LIBOR Loan, the
last day of the applicable LIBOR Period; provided, that, in addition to the
foregoing, each of (x) the date upon which all of the Commitments have been
terminated and the Loans have been paid in full and (y) the Commitment
Termination Date shall be deemed to be an "Interest Payment Date" with respect
to any interest that has then accrued under the Agreement.
 
"Inventory" shall mean in the case of the Cdn. Credit Parties any "inventory",
as such term is defined in the PPSA, and in the case of the US Credit Parties
any "inventory", as such term is defined in the Code, now or hereafter owned or
acquired by any Credit Party, wherever located, and in any event including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party's business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
 
 
A-20

--------------------------------------------------------------------------------

 
 
 "Invincible" means the Invincible, a documented vessel of the United States
bearing U.S. Official Number 610267.
 
"Issue" means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.
 
“James L. Kuber” means the barge James L. Kuber, a documented vessel of the
United States bearing U.S. Official Number 265360.
 
"Kaministiqua" means the Kaministiqua, a self-propelled steel cargo vessel
bearing Canadian Certificate of Registry Official Number 395510.
 
"Kaministiqua Mortgage" means the statutory ship mortgage of the Kaministiqua
made by Lower Lakes in favor of the Agent, dated as of August 27, 2007, as
amended, restated, modified or supplemented from time to time.
 
“Lewis J. Kuber” means the barge Lewis J. Kuber, a documented vessel of the
United States bearing U.S. Official Number 264391.
 
"L/C Guarantor" has the meaning ascribed to it in Annex B.
 
"L/C Issuer" has the meaning ascribed to it in Annex B.
 
"L/C Sublimit" has the meaning ascribed to it in Annex B.
 
"Lenders" means (a) GE Capital, the other Lenders named on the signature pages
of the Agreement, and, if any such Lender shall assign all or any portion of the
Obligations, such term shall include any assignee of such Lender, and (b) solely
for the purpose of obtaining the benefit of the Liens granted to the Agent for
the benefit of the Lenders under the Collateral Documents, a Person to whom any
Obligations in respect of a Secured Rate Contract are owed.  For the avoidance
of doubt, any Person to whom any Obligations in respect of a Secured Rate
Contract are owed and which does not hold any Loans or Commitments shall not be
entitled to any other rights as a "Lender" under this Agreement or any other
Loan Document.
 
"Lenders' Counsel" means the firms of McCarthy Tétrault LLP and Winston & Strawn
LLP or such other firm of legal counsel as the Agent may from time to time
designate and any and all local agent counsel retained by Winston & Strawn LLP
for and on behalf of the Agent.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” on Annex H hereto, or such other
office or offices of such Lender as it may from time to time notify the
Borrowers and Agent.
 
"Letter of Credit Fee" has the meaning ascribed to it in Annex B.
 
 
A-21

--------------------------------------------------------------------------------

 
 
"Letter of Credit Obligations" means all outstanding obligations incurred by
Agent and Lenders at the request of Lower Lakes, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by the L/C Issuer or the purchase of a participation as set
forth in Annex B with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent or Lenders thereupon or pursuant thereto.
 
"Letters of Credit" means documentary or standby letters of credit issued for
the account of Lower Lakes by any L/C Issuer for which Agent and Lenders have
incurred Letter of Credit Obligations.
 
 "Liabilities" means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.
 
"LIBOR Business Day" means a Business Day on which banks in the City of London,
England are generally open for interbank or foreign exchange transactions.
 
"LIBOR Loan" means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
"LIBOR Period" means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by LLTC, Grand River or Black Creek, as
applicable, pursuant to the Agreement and ending one, two or three months
thereafter, as selected by LLTC's, Grand River's or Black Creek’s irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:
 
(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
(b)           any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
 
 
A-22

--------------------------------------------------------------------------------

 
 
(d)           LLTC, Grand River or Black Creek, as the case may be, shall select
LIBOR Periods so as not to require a payment or prepayment of any LIBOR Loan
during a LIBOR Period for such Loan; and
 
(e)           LLTC, Grand River or Black Creek, as the case may be, shall select
LIBOR Periods so that there shall be no more than 5 separate LIBOR Loans in
existence at any one time.
 
"LIBOR Rate" means, for each LIBOR Period, the offered rate per annum for
deposits of Dollars for the applicable LIBOR Period that appears on Reuters
Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such LIBOR Period.  If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by Agent
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
LIBOR Period by major financial institutions reasonably satisfactory to Agent in
the London interbank market for such LIBOR Period for the applicable principal
amount on such date of determination.
 
"License" means any Copyright License, Design License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
 
"Lien" means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the PPSA, the Code or
comparable notice filing under the law of any other jurisdiction).
 
"Liquidity" means the sum of (a) unrestricted cash and Cash Equivalents, plus
(b) US Borrowing Availability (after giving effect to the US Seasonal Facility),
plus (c) Cdn. Borrowing Availability (after giving effect to the Cdn. Seasonal
Facility).
 
"Litigation" has the meaning ascribed to it in Section 3.12.
 
"LLTC" means Lower Lakes Transportation Company, a Delaware corporation, being
the US Revolving Loan borrower hereunder, and includes its successors by merger
or otherwise.
 
"Loan Account" has the meaning ascribed to it in Section 1.11.
 
"Loan Documents" means the Agreement, the Notes, the Security, the Collateral
Documents, the Secured Rate Contracts, the Grand River Subordination Agreement,
any agreements in respect of  Bank Products and all other agreements,
instruments, documents and certificates whether or not identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Agent, any Lender or any Secured Swap Provider in
connection with the Agreement or the transactions contemplated thereby.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
 
A-23

--------------------------------------------------------------------------------

 
 
"Loans" means the Revolving Loans, the Swing Line Loans and the Term Loans.
 
"Lock Boxes" has the meaning ascribed to it in Annex C.
 
"Lower Lakes" means Lower Lakes Towing Ltd. as the corporation continuing from
an amalgamation on March 1, 2007 between Port Dover Steamship Company Inc. and
Lower Lakes Towing Ltd., being the Canadian borrower hereunder, and includes its
successors by amalgamation or otherwise.
 
"Lower Lakes Guarantee" means the guarantee by Lower Lakes in favor of Grand
River dated as of the March 3, 2006 in which it guarantees the obligations of
LLTC to Grand River pursuant to the Time Charter Agreements, as such guarantee
may be amended, restated, supplemented or replaced from time to time.
 
"Lower Lakes Mortgages" means the mortgages over each of the Cdn. Vessels
granted by Lower Lakes in favor of Grand River to secure its obligations under
the Lower Lakes Guarantee, as such mortgages may be amended, restated,
supplemented or replaced from time to time.
 
"Management Incentive Plan" means the management incentive plan of Rand adopted
by Rand as of July 26, 2007, as such plan may be subsequently amended or
replaced with the consent of the Lenders.
 
"Manistee" means the Manistee (formerly the Richard Reiss), a documented vessel
of the United States bearing U.S. Official Number 243406.
 
"Manitoba" means the Manitoba (formerly the Maritime Trader), a documented
vessel of Canada bearing Canadian International Maritime Organization Number
0325744.
 
"Manitoba Mortgage" means the statutory ship mortgage of the Manitoba, made by
Lower Lakes in favor of the Agent, dated as of July 20, 2011, as amended,
restated, modified or supplemented from time to time.
 
"Manitowoc" means the Manitowoc (formerly the Earl W. Oglebay), a documented
vessel of the United States bearing U.S. Official Number 552395.
 
"Margin Stock" has the meaning ascribed to it in Section 3.10.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities, operations, prospects, properties or other condition
(financial or otherwise) of a Credit Party, (b) a Borrower's ability to pay or
perform any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement or any Credit Party's ability to honor its guarantee
obligations, (c) the Collateral or Agent's Liens, on behalf of the Secured
Parties, on the Collateral or the priority of such Liens, (d) the ability of the
Agent or any Lender to enforce its rights and remedies under the Agreement and
the other Loan Documents, or (e) the validity or enforceability of this
Agreement or any Loan Document.
 
 
A-24

--------------------------------------------------------------------------------

 
 
"Material Contracts" means, collectively, each written agreement, arrangement or
understanding entered into by an Credit Party which:
 
 
(a)
if not complied with or expires, could reasonably be expected to have a Material
Adverse Effect; or

 
 
(b)
provides for a binding obligation from the Credit Party to make annual
expenditures of an amount greater than US$500,000 or a binding obligation from
the other contract party to purchase services from the Credit Party in volumes
generating annual receipts to such Credit Party of an amount greater than
US$1,000,000, which has a term of more than one year or has a lesser term with
rights of renewal that, if renewed, would result in a term of more than one
year; or

 
 
(c)
provides for the time charter or the bareboat charter of a Vessel, including the
Time Charter Agreements and the Bareboat Charter Agreements.

 
"Material Environmental Liabilities" means Environmental Liabilities exceeding
US$250,000  in the aggregate.
 
"Maximum Amount" means either of the Cdn. Maximum Amount or the US Maximum
Amount.
 
"Michipicoten" means the Michipicoten , a self-propelled steam turbine cargo
vessel bearing Canadian Certificate of Registry Official Number 825098.
 
"Michipicoten Mortgage" means the statutory ship mortgage of the Michipicoten
made by Lower Lakes in favor of the Agent, dated as of March 3, 2006, as
amended, restated, modified or supplemented from time to time.
 
"Mississagi" means the Mississagi (formerly the George A. Sloan), a
self-propelled cargo vessel and bearing Canadian Certificate of Registry
Official Number 822914.
 
"Mississagi Mortgage" means the statutory ship mortgage of the Mississagi made
by Lower Lakes in favor of the Agent, dated as of March 3, 2006, as amended,
restated, modified or supplemented from time to time.
 
"Money Laundering Activities" means activities involving funds which are (i)
proceeds of crime in violation of law or (ii) derived or potentially derived
from any Illegal Source.
 
“Moore” means the tug Olive L. Moore, a documented vessel of the United States
bearing U.S. Official Number 227740.
 
 
A-25

--------------------------------------------------------------------------------

 
 
"Mortgages" means, collectively, the Fleet Mortgages, the Cuyahoga Mortgage, the
Saginaw Mortgage, the Mississagi Mortgage, the Ojibway Mortgage, the
Kaministiqua Mortgage, the Michipicoten Mortgage, the Pierson Mortgage, the
Manitoba Mortgage and the Tecumseh Mortgage.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
"Non-Funding Lender" means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations  under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has or any Person that directly or indirectly
controls such Lender has (i) become subject to a voluntary or involuntary case
under the Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of such Person's assets, or (iii) made a general assignment for the benefit
of creditors, been liquidated, or otherwise been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, and for clause (d), and Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.  For purposes of this
definition, control of a Person shall have the same meaning as in the second
sentence of the definition of Affiliate.
 
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Revenue Code.
 
"Notes" means, collectively, the Revolving Notes, the Swing Line Notes and the
Term Notes.
 
"Notice of Conversion/Continuation-LIBOR" has the meaning ascribed to it in
Section 1.5(e)(ii).
 
"Notice of Conversion/Continuation-BA Rate" has the meaning ascribed to it in
Section 1.5(e)(iii).
 
"Notice of Revolving Credit Advance" means either a Cdn. Notice of Revolving
Credit Advance or a US Notice of Revolving Credit Advance and "Notice of
Revolving Credit Advances" means both of them.
 
 
A-26

--------------------------------------------------------------------------------

 
 
"Obligations" means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent, any Lender,
or any Secured Swap Provider and all Bank Products Obligations, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement, letter of credit
agreement or other instrument, arising under the Agreement, any of the other
Loan Documents, any Secured Rate Contract or any agreement in respect of Bank
Products.  This term includes all principal, interest (including all interest
that accrues after the commencement of any bankruptcy or insolvency proceeding
upon or after the insolvency of a Credit Party, whether or not allowed in such
proceeding), Fees,  expenses, legal fees and any other sum chargeable to any
Credit Party under the Agreement, any of the other Loan Documents, any Secured
Rate Contract or any agreement in respect of Bank Products.
 
"Ojibway" means the Ojibway, a self-propelled steel cargo vessel bearing
Canadian Certificate of Registry Official Number 827118.
 
"Ojibway Mortgage" means the statutory ship mortgage of the Ojibway made by
Lower Lakes in favor of the Agent, dated as of August 27, 2007, as amended,
restated, modified or supplemented from time to time.
 
"Operating Lease" means any lease of (or other agreement conveying the right to
use) any real or personal property by any Borrower or any Subsidiary thereof, as
lessee, other than any Capital Lease and other than any time charter or bareboat
charter.
 
"Operating Plan" has the meaning set forth in Section (c) of Annex E.
 
"Organizational Documents" means, with respect to any Person, such Person's
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement, joint venture agreement, operating agreement, limited
liability company agreement or trust agreement, as applicable, and any and all
other similar agreements, documents and instruments relative to such Person.
 
"Original Credit Agreement" means the Credit Agreement dated as of March 3, 2006
by and among Lower Lakes, Grand River, LLTC, Agent, GE Capital and GE Canada
Finance Holding Company, as amended and restated by that certain Amended and
Restated Credit Agreement dated as of February 13, 2008 and amended as of June
24, 2008, June 23, 2009, August 9, 2010 and June 28, 2011.
 
"Other Taxes" has the meaning ascribed to it in Section 1.14(c).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"PPSA" shall mean the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Agent's security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.
 
"Parent" means Rand LL Holdings Corp., a Delaware corporation.
 
 
A-27

--------------------------------------------------------------------------------

 
 
"Patent License" means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
"Patents" means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of invention and all
applications for letters patent, all design patents and all registrations and
recordings thereof, including registrations, recordings and applications in the
Canadian or US Patent and Trademark Office or in any similar office or agency in
any other country or political subdivision thereof, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.
 
"Patriot Act" has the meaning ascribed to it in Section 11.20.
 
"Permitted Encumbrances" means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen's compensation, employment
insurance, social security or public liability laws or similar legislation; (c)
pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money) or leases to which any Credit Party is a
party as lessee made in the ordinary course of business; (d) inchoate and
unperfected workers', mechanics' or similar liens arising in the ordinary course
of business, so long as such Liens attach only to Equipment, Fixtures, Vessels
and/or Real Estate; (e) deposits securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which any Credit Party is a party; (f) any
attachment or judgment lien not constituting an Event of Default under Section
8.1(l); (g) zoning restrictions, easements, licenses, or other restrictions on
the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate; (h) presently existing or hereafter
created Liens in favor of Agent, on behalf of the Secured Parties; (i) Liens
expressly permitted under clauses (b) and (c) of Section 6.7 of the Agreement,
the Fleet Mortgages and the Lower Lakes Mortgages; (j) to the extent not
included in clause (a) or (d), Prior Claims that are unregistered and secure
amounts that are not yet due and payable or being contested in good faith with
adequate reserves therefor in accordance with GAAP; (k) Liens for wages claimed
by masters and seamen, claims for salvage expenses, claims for damage and
masters disbursements so long as such amounts owed are not past due or being
contested in good faith with adequate reserves therefor in accordance with GAAP;
(l) Liens for dock, harbor and canal charges and claims in respect of pollution
damage so long as such amounts owed are not past due or being contested in good
faith with adequate reserves therefor in accordance with GAAP;  and (m) other
maritime Liens so long as the indebtedness to which such Liens relate are not
past due or being contested in good faith with adequate reserves therefor in
accordance with GAAP.
 
"Permitted Intercompany Indebtedness" means any indebtedness owing by a Credit
Party to an Affiliate (including another Credit Party) that is listed on
Disclosure Schedule (3.27) or has been approved of in writing by the Lenders.
 
"Person" means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
 
A-28

--------------------------------------------------------------------------------

 
 
"Pierson" means the Robert S. Pierson (formerly known as the Wolverine), a
documented vessel of Canada bearing Canadian International Maritime Organization
Number 7366403.
 
"Pierson Mortgage" means the statutory ship mortgage of the Pierson made by
Lower Lakes in favor of the Agent, dated as of February 13, 2008, as amended,
restated, modified or supplemented from time to time.
 
"Pledge Agreements" means the Amended and Restated Pledge Agreements delivered
by the applicable Credit Parties on the Existing Closing Date and reaffirmed on
the Restatement Closing Date pursuant to the Reaffirmation Agreement, and any
other pledge agreement entered into after the Restatement Closing Date by any
Credit Party (as required by the Agreement or any other Loan Document).
 
"Preferred Equity" means the 300,000 shares of Series A Convertible Preferred
Stock issued by Rand pursuant to the Preferred Stock Purchase Agreement.
 
"Preferred Stock Purchase Agreement" means the Preferred Stock Purchase
Agreement dated as of September 2, 2005 by and among Parent, Knott Partners LP
and Bay Resource Partners L.P.
 
"Prior Claims" shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Agent's security interests (or interests similar thereto under
applicable law) against all or part of the Collateral, including for amounts
owing for employee source deductions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers' compensation, Quebec corporate
taxes, pension fund obligations, Wage Earner Protection Program Act (Canada)
obligations and overdue rents.
 
"Pro Rata Share" means with respect to all matters relating to any Lender (a)
with respect to a Revolving Loan, the percentage obtained by dividing (i) the
corresponding Revolving Loan Commitment of that Lender by (ii) the aggregate
Revolving Loan Commitments of all applicable Lenders, (b) with respect to a Term
Loan, the percentage obtained by dividing (i) the corresponding Term Loan
Commitment of that Lender by (ii) the aggregate Term Loan Commitments of all
applicable Lenders, as any such percentages may be adjusted by assignments
permitted pursuant to Section 9.1, (c) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (d) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing (i)
the aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders.
 
"Proceeds" means "proceeds," as such term is defined in the Code, and in any
event shall include (a) any and all proceeds of any insurance, indemnity,
warranty or guarantee payable to any Credit Party from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) recoveries from any claim of any Credit
Party against third parties (i) for past, present or future infringement of any
Patent or Patent License, or  (ii) for past, present or future infringement or
dilution of any Copyright, Copyright License, Design, Design License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Credit Party against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or non-conformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition or dealing with any of the
Collateral and all rights arising out of Collateral.
 
 
A-29

--------------------------------------------------------------------------------

 
 
"Projections" means the Borrowers' four (4) year forecasted consolidated:  (a)
balance sheets; (b) profit and loss statements; and (c) cash flow statements and
otherwise consistent with the historical Financial Statements of Parent and its
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
"Qualified Assignee" means (a) any Lender (other than a Non-Funding Lender or
Impacted Lender), any Affiliate of any Lender (other than a Non-Funding Lender
or Impacted Lender) and, with respect to any Lender that is an investment fund
that invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor, and (b) any
"accredited investor" (as defined under Regulation D, Rule 501, promulgated
under the US Securities Act of 1933, as amended) which extends credit or buys
loans as one of its businesses, including a mutual fund, lease financing company
and commercial finance company, in each case, which has a rating of BBB or
higher from Standard & Poor's Ratings Group or Dominion Bond Rating Service
Limited or a rating of Baa2 or higher from Moody's Investor Services Inc. at the
date that it becomes a Lender and which, through its applicable lending office,
is capable of lending to the applicable Borrower; provided, that absent Agent's
prior consent, (x) no Person proposed to become a Lender after the Restatement
Closing Date and determined by Agent to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee, (y) no Person
or Affiliate of such Person proposed to become a Lender other than a Person that
is already a Lender after the Restatement Closing Date and that holds Stock
issued by any Credit Party shall be a Qualified Assignee and (z) any assignments
by Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent's prior written consent in all
instances, unless in connection with such assignment, such Non-Funding Lender
cures, or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 9.9(d)(v).
 
"Racketeering Activities" means involvement or affiliation with any
organization, group or individual that engages in or encourages its members to
engage in any illegal activities specified in (i) Title 18 of the U.S. Code,
(ii) the Mexican Federal Penal Code (Codigo Penal Federal) or the local penal
codes of the States of Mexico, or (iii) any other similar state or applicable
foreign criminal law
 
"Rand" means Rand Logistics, Inc., a Delaware corporation.
 
 
A-30

--------------------------------------------------------------------------------

 
 
"Rand Finance" means Rand Finance Corp., a Delaware corporation.
 
"Rate Contracts" means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Reaffirmation Agreement” means those certain Reaffirmation Agreements dated as
of the Restatement Closing Date by and among the Credit Parties and the Agent.
 
"Real Estate" has the meaning ascribed to it in Section 3.6.
 
"Related Persons" means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
 
"Related Transactions" means the payment of all fees, costs and expenses
associated with the Related Transaction Documents and the execution and delivery
of all of the Related Transactions Documents.
 
"Related Transactions Documents" means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.
 
"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
"Relevant Jurisdiction" means, from time to time, with respect to a Person that
is granting Security hereunder, any province or territory of Canada, any state
of the United States or any other country, political subdivision thereof, in
which such Person has its jurisdiction of formation, chief executive office or
chief place of business or has Collateral.
 
"Replacement Lender" has the meaning ascribed to it in Section 11.21.
 
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any  Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.
 
"Requisite Lenders" means two or more Lenders (including, in any event, the
Agent) which are not Affiliates (which, for purposes of this definition, shall
include any joint venture in which any Lender or Affiliate is a member or
partner) of each other having (a) more than 50% of the Commitments of all
Lenders, or (b) if the Commitments have been terminated, more than 50% of the
aggregate outstanding amount of the Loans; provided, that if there are only two
Lenders, then Requisite Lenders means both such Lenders.
 
 
A-31

--------------------------------------------------------------------------------

 
 
"Reserves" means, with respect to the Borrowing Base of Lower Lakes or LLTC,
reserves established pursuant to Section 5.4(c), and such other reserves
(including on account of Prior Claims) against Eligible Accounts or Borrowing
Availability of such Borrower that Agent may, in its reasonable credit judgment,
establish from time to time.
 
"Restatement Closing Date" means the date on which all conditions precedent set
forth in Section 2.1 and in Annex D are satisfied or waived by the Agent and all
Lenders.
 
"Restricted Payment" means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party's Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, the Permitted Intercompany Indebtedness; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party's Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Credit Party; and (g) any payment of
management fees (or other fees of a similar nature) by such Credit Party to any
Stockholder of such Credit Party or its Affiliates.
 
"Revenue Code" means the United States Internal Revenue Code of 1986, as
amended.
 
"Revolving Credit Advance" means either a Cdn. Revolving Credit Advance or a US
Revolving Credit Advance and "Revolving Credit Advances" means both of them.
 
"Revolving Lenders" means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
"Revolving Loan" means either of the Cdn. Revolving Loan or the US Revolving
Loan and "Revolving Loans" means both of them.
 
"Revolving Loan Commitment" means either of the Cdn. Revolving Loan Commitment
or the US Revolving Loan Commitment and "Revolving Loan Commitments" means both
of them.
 
"Revolving Notes" means the Cdn. Revolving Notes and the US Revolving Notes.
 
 
A-32

--------------------------------------------------------------------------------

 
 
"Saginaw" means the Saginaw (formerly the John J. Boland), a single screw steam
propulsion self-unloading bulk carrier of 14,066 gross tons built in 1953 and
bearing Canadian Certificate of Registry Official Number 822418.
 
"Saginaw Mortgage" means the statutory ship mortgage of the Saginaw made by
Lower Lakes in favor of the Agent, dated as of March 3, 2006, as amended,
restated, modified or supplemented from time to time.
 
"Seasonal Facilities" means the Cdn. Seasonal Facility and the US Seasonal
Facility.
 
"Secured Parties" means (1) the Agent on behalf of (a) itself, (b) the Cdn.
Revolving Lenders, (c) the Cdn. Term Lenders, (d) the US Revolving Lenders, (e)
the US GR Term Lenders, (f) the US BC Term Lenders, (g) the L/C Guarantor, (h)
each Secured Swap Provider and (i) each provider of Bank Products, (2) the
Revolving Lenders, (3) the Term Lenders and (4) the L/C Guarantor.
 
"Secured Rate Contract" means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
 
"Secured Swap Provider" means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom a Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
 
"Security" means all security (including guarantees) held from time to time by
or on behalf of the Lenders or the Agent on behalf of the Lenders, securing or
intended to secure directly or indirectly repayment of the Obligations and
includes, without limitation, all security described in Annex J.
 
"Security Agreements" means the security agreements dated as of the Restatement
Closing Date (or March 3, 2006, in the case of Lower Lakes) entered into between
Agent, on behalf of Secured Parties, and each Credit Party that is a signatory
thereto.
 
“Sellers” means Reserve Holdings, LLC and Buckeye Holdings, LLC.
 
"Senior Funded Debt to EBITDA Ratio" means, with respect to Parent and its
Subsidiaries, on a consolidated basis, the ratio of (a) Funded Debt as of any
date of determination (including the average daily closing balance of the
Revolving Loan for the thirty day period ending on (and including) the date of
determination, but excluding any Funded Debt which is subordinated to the
Loans), to (b) EBITDA for the twelve months ending on that date of
determination.
 
"Solvent" shall mean, with respect to any Person on a particular date, that on
such date (i) the property of such Person is sufficient, if disposed of at a
fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due, (ii) the property of such Person is, at a
fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of such Person; (iii) such Person has not ceased paying
its current obligations in the ordinary course of business as they generally
become due; and (iv) such Person is not for any reason unable to meet its
obligations as they generally become due.  The amount of contingent liabilities
(such as litigation, guarantees and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
 
A-33

--------------------------------------------------------------------------------

 
 
"SPV" has the meaning ascribed to it in Section 9.1(f).
 
"Stock" means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or non-voting, participating or
non-participating, including common stock, preferred stock or any other equity
security.
 
"Stock Equivalents" means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
"Stockholder" means, with respect to any Person, each holder of Stock of such
Person.
 
"Subsidiary" means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.
 
"Swing Line Advance" means either a Cdn. Swing Line Advance or a US Swing Line
Advance and "Swing Line Advances" means both of them.
 
"Swing Line Advance" means either Cdn. Swing Line Availability or US Swing Line
Availability.
 
"Swing Line Lenders" means, as of any date of determination, Lenders having a
Swing Line Loan Commitment.
 
"Swing Line Loan" means either of the Cdn. Swing Line Loan or the US Swing Line
Loan and "Swing Line Loans" means both of them.
 
"Swing Line Loan Commitment" means either of the Cdn. Swing Line Loan Commitment
or the US Swing Line Loan Commitment and "Swing Line Loan Commitments" means
both of them.
 
 
A-34

--------------------------------------------------------------------------------

 
 
"Swing Line Notes" means the Cdn. Swing Line Notes and the US Swing Line Notes.
 
"Tax" and "Taxes" have the meaning ascribed to them in Section 1.14(a).
 
“Tecumseh” means the Tecumseh (formerly the Tina Litrico), a self-propelled
steel cargo vessel bearing Canadian Certificate of Registry Official Number
836045.
 
“Tecumseh Mortgage” means the statutory ship mortgage of the Tecumseh, made by
Lower Lakes in favor of the Agent, dated as of October 25, 2011, as amended,
restated, modified or supplemented from time to time.
 
"Term Lenders" means, as of any date of determination, Lenders holding any Term
Loan.
 
"Term Loan" means the Cdn. Term Loan, the US GR Term Loan or the US BC Term Loan
and “Term Loans” means all of them.
 
“Term Loan Commitment” means the Cdn. Term Loan Commitment, the US GR Term Loan
Commitment or the US BC Term Loan Commitment and "Term Loan Commitments" means
all of them.
 
“Term Notes” means, collectively, the Cdn. Term Notes, the US GR Term Notes and
the US BC Term Notes.
 
"Termination Date" means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged, (c) all Letter of Credit Obligations
have been cash collateralized, cancelled or backed by standby letters of credit
in accordance with Annex B, and (d) Borrowers shall not have any further right
to borrow any monies under the Agreement.
 
"Time Charter Agreements" means, collectively, (i) the time charter agreement
dated as of September 22, 2004 (as amended on April 22, 2005) between Grand
River and LLTC in respect of the Invincible, (ii) the time charter agreement
dated as of September 22, 2004 between Grand River and LLTC in respect of the
Barge McKee,  (iii) the time charter agreement dated as of September 22, 2004
(as amended on April 22, 2005) between Grand River and LLTC in respect of the
Manistee, (iv) the time charter agreement dated as of February 29, 2008 between
Grand River and LLTC in respect of the Calumet and (v) the time charter
agreement dated as of February 29, 2008 between Grand River and LLTC in respect
of the Manitowoc.
 
"Trademark License" means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
"Trademarks" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and Intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the Canadian or US Patent and Trademark Office or in any similar office or
agency in any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.
 
 
A-35

--------------------------------------------------------------------------------

 
 
“Unfunded Pension Liability” means the excess of a US Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
US Pension Plan’s assets, determined in accordance with the assumptions used for
funding the US Pension Plan pursuant to Section 430 of the IRC for the
applicable plan year.
 
"US Base Rate" means, for any day, a rate per annum equal to the highest of (a)
the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.50% per annum
and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated for each
such day based on a LIBOR Period of three months determined two (2) Business
Days prior to such day plus (y) the excess of the Applicable Margin for LIBOR
Rate Loans over the Applicable Margin for US Base Rate Loans, in each instance,
as of such day.  Any change in the US Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the “bank
prime loan” rate, the Federal Funds Rate or LIBOR for a LIBOR Period of three
months.
 
"US Base Rate Loan" means a Loan denominated in US Dollars that bears interest
by reference to the US Base Rate.
 
"US BC Term Lenders" means those Lenders having US BC Term Loan Commitments.
 
"US BC Term Loan" has the meaning assigned to it in Section 1.1(e)(i).
 
"US BC Term Loan Commitment" means (a) as to any Term Lender, such Lender's Pro
Rata Share of the outstanding US BC Term Loan as set forth on Annex I to the
Agreement or in the most recent Assignment Agreement executed by such Lender,
and (b) as to all U.S. BC Term Lenders, the aggregate outstanding US BC Term
Loans.
 
"US BC Term Notes" has the meaning assigned to it in Section 1.1(e)(ii).
 
"US Borrowers" means LLTC, Grand River and Black Creek.
 
"US Borrowing Availability" means, as of any date of determination, the lesser
of (i) the US Maximum Amount and (ii) the US Borrowing Base, in each case, less
the sum of the US Revolving Loans and the US Swing Line Loans then outstanding.
 
"US Borrowing Base" means, in respect of LLTC, as of any date of determination
thereof by the Agent from time to time, an amount equal to eighty five percent
(85%) of the amount of Eligible US Accounts less any Reserves established in
accordance with Section 1.6, as at the date of determination.
 
 
A-36

--------------------------------------------------------------------------------

 
 
"US Collection Accounts" shall mean Agent's US Dollar account number 50-279-523
in the name of Agent at Deutsche Bank Trust Company Americas, New York, NY,
ABA# 021-001-033, Account Name:  GECC CFS CIF Collection A/C, Ref:  CFN8857 and
Lower Lakes, or such other account(s) as may be specified in writing by Agent as
the "US Collection Accounts".
 
"US Credit Parties" means all Credit Parties that exist pursuant to the laws of
any State of the United States and "US Credit Party" means any one of them.
 
"US Dollars" or "US$" shall mean the lawful currency of the United States of
America.
 
"US GR Term Lenders" means those Lenders having US GR Term Loan Commitments.
 
"US GR Term Loan" has the meaning assigned to it in Section 1.1(d)(i).
 
"US GR Term Loan Commitment" means (a) as to any Term Lender, such Lender's Pro
Rata Share of the outstanding US GR Term Loan as set forth on Annex I to the
Agreement or in the most recent Assignment Agreement executed by such Lender,
and (b) as to all U.S. GR Term Lenders, the aggregate outstanding US GR Term
Loans.
 
"US GR Term Notes" has the meaning assigned to it in Section 1.1(d)(i).
 
"U.S. Lender Party" means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Revenue Code.
 
"US Maximum Amount" means, as of any date of determination, an amount equal to
the aggregate of the US Revolving Loan Commitments of all US Revolving Lenders
as of that date.
 
"US Notice of Revolving Credit Advance" has the meaning ascribed to it in
Section 1.1(c)(i).
 
"US Owned Vessels" means, collectively, the Invincible, the Manistee, the
Calumet, the Manitowoc, the Defiance, the Ashtabula, the James L. Kuber, the
Lewis J. Kuber, the Moore and the Victory.
 
"US Pension Plan" means a "pension plan", as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in Section 4001(a)(3) of ERISA), and to which a Credit Party, or
any corporation, trade or business that is, along with any other Person, a
member of a Controlled Group, may reasonably be expected to have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
 
"US Refunded Swing Line Loan" has the meaning ascribed to it in Section
1.1(g)(iii).
 
"US Revolving Credit Advance" has the meaning ascribed to it in Section
1.1(c)(i).
 
"US Revolving Credit Facility" has the meaning ascribed to it in Section
1.1(c)(i).
 
 
A-37

--------------------------------------------------------------------------------

 
 
"US Revolving Lenders" means those Lenders having US Revolving Loan Commitments.
 
"US Revolving Loan" means, at any time, the sum of the aggregate amount of US
Revolving Credit Advances outstanding to LLTC.
 
"US Revolving Loan Commitment" means (a) as to any US Revolving Lender, the
aggregate commitment of such US Revolving Lender to make US Revolving Credit
Advances as set forth on Annex I to the Agreement or in the most recent
Assignment Agreement executed by such US Revolving Lender and (b) as to all US
Revolving Lenders, the aggregate commitment of all US Revolving Lenders to make
US Revolving Credit Advances, which aggregate commitment shall be Thirteen
Million Five Hundred Thousand US Dollars (US$13,500,000), as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.
 
"US Revolving Notes" has the meaning ascribed to it in Section 1.1(c)(iii).
 
"US Seasonal Facility" has the meaning set forth in Section 1.1(c)(ii).
 
"US Swing Line Advance" has the meaning ascribed to it in Section 1.1(h)(i).
 
"US Swing Line Availability" has the meaning ascribed to it in Section
1.1(h)(i).
 
"US Swing Line Lender" means GE Capital.
 
"US Swing Line Loan" means, at any time, the aggregate amount of US Swing Line
Advances outstanding to LLTC.
 
"US Swing Line Loan Commitment" means, as to the US Swing Line Lender, the
commitment of the US Swing Line Lender to make US Swing Line Advances as set
forth on Annex I to the Agreement, which commitment constitutes a subfacility of
the US Revolving Loan Commitment of the US Swing Line Lender.
 
"US Swing Line Note" has the meaning ascribed to it in Section 1.1(h)(ii).
 
“US Term Loans” means, collectively, the US GR Term Loan and the US BC Term
Loan.
 
"US Vessels" means, collectively, the Invincible, the Barge McKee, the Manistee,
the Calumet, the Manitowoc, the Defiance, the Ashtabula, the James L. Kuber, the
Lewis J. Kuber, the Moore and the Victory.
 
"US Welfare Plan" means a "welfare plan", as such term is defined in Section
3(1) of ERISA.
 
"Unpaid Drawing" has the meaning assigned to it in Section 12.2(a).
 
"Vessels" means, collectively, the Cdn. Vessels and the US Vessels.
 
“Victory” means the tug Victory, a documented vessel of the United States
bearing U.S. Official Number 637185.
 
 
A-38

--------------------------------------------------------------------------------

 
 
"Working Capital" means, on a consolidated basis, Parent and its Subsidiaries'
current assets (excluding cash balances, interest rate swap valuation assets and
deferred income tax assets) less current liabilities (excluding Revolving Loan
Advances, interest rate swap valuation liabilities, liabilities converted to
equity, deferred income tax liabilities, the current portion of long-term debt,
deferred payment liabilities and amounts owing under any subordinated notes
issued upon the conversion of Preferred Stock).
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words "herein," "hereof" and "hereunder" and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words "including", "includes" and "include"
shall be deemed to be followed by the words "without limitation"; the word "or"
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.
 
 
A-39

--------------------------------------------------------------------------------

 
 


ANNEX B (Section 1.2A)
to
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
(a)           Issuance.  Subject to the terms and conditions of the Agreement,
Agent and Cdn. Revolving Lenders agree to incur, from time to time prior to the
date which is seven (7) days prior to the Commitment Termination Date, upon the
request of Lower Lakes and for Lower Lakes' account, Letter of Credit
Obligations by causing Letters of Credit denominated in United States or
Canadian Dollars to be Issued by a bank or other legally authorized Person
selected by or acceptable to Agent in its sole discretion (each, an "L/C
Issuer") for Lower Lakes' account and guaranteed by Agent or one of its
Affiliates, including GE Canada Finance Holding Company (each, an "L/C
Guarantor"); provided, that if the L/C Issuer is a Cdn. Revolving Lender, then
such Letters of Credit shall not be guaranteed by Agent but rather each Cdn.
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit Issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below.  The aggregate amount of all such Letter
of Credit Obligations shall not at any time exceed the least of (i)
Cdn$3,000,000  (the "L/C Sublimit"), (ii) the Cdn. Maximum Amount less the
aggregate outstanding principal balance of the Cdn. Revolving Credit Advances
and the Cdn. Swing Line Loans and (iii) the Cdn. Borrowing Base less the
aggregate outstanding principal balance of the Cdn. Revolving Credit Advances
and the Cdn. Swing Line Loans.  No such Letter of Credit shall have an expiry
date that is more than one year following the date of issuance thereof, unless
otherwise determined by Agent in its sole discretion (including with respect to
customary evergreen provisions), and neither Agent nor Cdn. Revolving Lenders
shall be under any obligation to incur Letter of Credit Obligations in respect
of, or purchase risk participations in, any Letter of Credit having an expiry
date that is later than seven (7) days prior to the Commitment Termination Date.
 
(b)(i)           Cdn. Revolving Credit Advances Automatic; Participations.  In
the event that any L/C Guarantor or any Cdn. Revolving Lender shall make any
payment on or pursuant to any Letter of Credit Obligation, such payment shall
then be deemed automatically to constitute a Cdn. Revolving Credit Advance under
Section 1.1(a) of the Agreement regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding Lower Lakes' failure
to satisfy the conditions precedent set forth in Section 2, and each Cdn.
Revolving Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement.  The failure of any Cdn. Revolving Lender to make
available to Agent for Agent's own account its Pro Rata Share of any such Cdn.
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Cdn. Revolving Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof, but no Cdn.
Revolving Lender shall be responsible for the failure of any other Cdn.
Revolving Lender to make available such other Cdn. Revolving Lender's Pro Rata
Share of any such payment.
 
 
B-1

--------------------------------------------------------------------------------

 
 
(ii)           If it shall be illegal or unlawful for Lower Lakes to incur Cdn.
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Section 8.1(i) or (j) or otherwise or if it
shall be illegal or unlawful for any Cdn. Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Cdn. Revolving Lender, then (i) immediately and
without further action whatsoever, each Cdn. Revolving Lender shall be deemed to
have irrevocably and unconditionally purchased from Agent or such other
applicable L/C Guarantor (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Cdn. Revolving Lender's Pro Rata Share
(based on the Cdn. Revolving Loan Commitments) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and (ii)
thereafter, immediately upon issuance of any Letter of Credit, each Cdn.
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent or such other applicable L/C Guarantor (or such L/C Issuer,
as the case may be) an undivided interest and participation in such Cdn.
Revolving Lender's Pro Rata Share (based on the Cdn. Revolving Loan Commitments)
of the Letter of Credit Obligations with respect to such Letter of Credit on the
date of such issuance.  Each Cdn. Revolving Lender shall fund its participation
in all payments or disbursements made under the Letters of Credit in the same
manner as provided in the Agreement with respect to Cdn. Revolving Credit
Advances.
 
(c)           Cash Collateral.  (i) If Lower Lakes is required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, Lower Lakes will pay to Agent for the ratable benefit of itself and Cdn.
Revolving Lenders cash or Cash Equivalents in an amount equal to 105% of the
maximum amount then available to be drawn under each applicable Letter of Credit
outstanding.  Such funds or Cash Equivalents shall be held by Agent in one or
more cash collateral accounts (the "Cash Collateral Accounts") maintained at a
bank or financial institution acceptable to Agent.  The Cash Collateral Accounts
shall be in the name of Lower Lakes and shall be pledged to, and subject to the
control of, Agent, for the benefit of Agent and Lenders, in a manner
satisfactory to Agent.  Lower Lakes hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Accounts from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then
due.  The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.
 
(ii)           If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Lower Lakes shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be cancelled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor (including
currency) and duration (plus thirty (30) additional days) as, and in an amount
equal to 105% of the aggregate maximum amount then available to be drawn under,
the Letters of Credit to which such outstanding Letter of Credit Obligations
relate and shall be Issued by a Person, and shall be subject to such terms and
conditions, as are be satisfactory to Agent in its sole discretion.
 
(iii)           From time to time after funds are deposited in the Cash
Collateral Accounts by Lower Lakes, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Accounts to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by Lower Lakes to
Agent and Lenders with respect to such Letter of Credit Obligations of Lower
Lakes and, upon the satisfaction in full of all Letter of Credit Obligations of
Lower Lakes, to any other Obligations then due and payable.
 
 
B-2

--------------------------------------------------------------------------------

 
 
(iv)           Neither Lower Lakes nor any Person claiming on behalf of or
through Lower Lakes shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Accounts, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Lower Lakes to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Accounts shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations any remaining
amount shall be paid to Lower Lakes or as otherwise required by law.  Interest
earned on deposits in the Cash Collateral Account shall be held as additional
collateral.
 
(d)           Fees and Expenses.  Lower Lakes agrees to pay to Agent, for the
benefit of Cdn. Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) all costs and expenses incurred by
Agent, any L/C Guarantor or any Lender on account of such Letter of Credit
Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the "Letter of Credit Fee") in an
amount equal to three percent (3%) per annum multiplied by the maximum amount
available from time to time to be drawn under the applicable Letter of
Credit.  Such fee shall be paid to Agent, for the benefit of the Cdn. Revolving
Lenders, in arrears, on the first Business Day of each month (beginning on
October 1, 2012 for all amount accrued from and after the Restatement Closing
Date) and on the Commitment Termination Date and shall be calculated on the
basis of the actual number of days elapsed in the previous month on which the
Letter of Credit Obligations were outstanding and a year of 360 days.  In
addition, Lower Lakes shall pay to Agent, for the account of any L/C Issuer, on
demand, such reasonable and customary fees (including all per annum fees),
charges and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is Issued.  All "Letter of Credit Fees" as defined
in the Existing Credit Agreement that shall have accrued under the Existing
Credit Agreement and remain unpaid immediately prior to the effectiveness of
this Agreement shall be paid in full to the applicable Lender on the Restatement
Closing Date.
 
(e)           Request for Incurrence of Letter of Credit Obligations. Lower
Lakes shall give Agent at least 3 Business Days' prior written notice requesting
the incurrence of any Letter of Credit Obligation, specifying the date such
Letter of Credit Obligation is to be incurred identifying the beneficiary to
which such Letter of Credit relates and describing the nature of the transaction
proposed to be supported thereby.  Such notice shall be in such form as may be
required by Agent from time to time.  The notice shall be accompanied by the
form of the Letter of Credit (which shall be acceptable to the L/C Issuer) to be
guaranteed and, to the extent not previously delivered to Agent, copies of all
agreements between Lower Lakes and L/C Issuer pertaining to the issuance of the
Letters of Credit.   Notwithstanding anything contained herein to the contrary,
Letter of Credit applications by Lower Lakes and approvals by Agent and the L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among Lower Lakes, Agent
and the L/C Issuer.
 
(f)           Obligation Absolute.  The obligation of Lower Lakes to reimburse
Agent and Revolving Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Cdn. Revolving Lender to make payments to Agent with respect
to Letters of Credit shall be unconditional and irrevocable.  Such obligations
of Lower Lakes and Cdn. Revolving Lenders shall be paid strictly in accordance
with the terms hereof under all circumstances including the following:
 
 
B-3

--------------------------------------------------------------------------------

 
 
(i)           any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;
 
(ii)           the existence of any claim, setoff, defense or other right that
Lower Lakes or any of its Affiliates or any Lender may at any time have against
a beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any L/C Guarantor,
any Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between Lower Lakes
or any of its Affiliates and the beneficiary for which the Letter of Credit was
procured);
 
(iii)           any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
(iv)           payment by Agent, any L/C Guarantor (except as otherwise
expressly provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any
Letter of Credit or guarantee thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guarantee;
 
(v)           any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
 
(vi)           the fact that a Default or an Event of Default has occurred and
is continuing.
 
(g)           Indemnification; Nature of Lenders' Duties.
 
(i)           In addition to amounts payable as elsewhere provided in the
Agreement, Lower Lakes hereby agrees to pay and to protect, indemnify, and save
harmless Agent, L/C Guarantor and each Lender from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable legal fees and allocated costs of internal counsel) that
Agent, L/C Guarantor or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or guarantee
thereof, or (B) the failure of Agent, L/C Guarantor or any Lender seeking
indemnification or of any L/C Issuer to honor a demand for payment under any
Letter of Credit or guarantee thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case, other than to the extent as
a result of the gross negligence or willful misconduct of Agent or such Lender
(as finally determined by a court of competent jurisdiction).
 
 
B-4

--------------------------------------------------------------------------------

 
 
(ii)           As between Agent, L/C Guarantor and any Lender and Lower Lakes,
Lower Lakes assumes all risks of the acts and omissions of, or misuse of any
Letter of Credit by beneficiaries of any Letter of Credit.  In furtherance and
not in limitation of the foregoing, to the fullest extent permitted by law, none
of Agent, L/C Guarantor nor any Lender shall be responsible for:  (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
issued by any party in connection with the application for and issuance of any
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (C) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to demand payment under
such Letter of Credit; provided, that in the case of any payment by Agent under
any Letter of Credit or guarantee thereof, Agent shall be liable to the extent
such payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit or guarantee
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guarantee thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher; (E)
errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guarantee thereof or of the proceeds thereof; (G)
the credit of the proceeds of any drawing under any Letter of Credit or
guarantee thereof; and (H) any consequences arising from causes beyond the
control of Agent, L/C Guarantor or any Lender. None of the above shall affect,
impair, or prevent the vesting of any of Agent's, L/C Guarantor's or any
Lender's rights or powers hereunder or under the Agreement.
 
(iii)           Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by Lower Lakes in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between Lower Lakes and such L/C Issuer.
 
(iv)           Notwithstanding anything else to the contrary herein, if any
Lender is a Non-Funding Lender or Impacted Lender, no L/C Issuer shall be
obligated to Issue any Letter of Credit unless (w) the Non-Funding Lender or
Impacted Lender has been replaced in accordance with Section 11.21 or 9.1, (x)
the Letter of Credit Obligations of such Non-Funding Lender or Impacted Lender
have been cash collateralized, (y) the Revolving Loan Commitments of the other
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all Revolving Lenders
that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Revolving Lenders in a manner consistent with subsection
9.9(d)(ii),
 
(h)           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
issued in connection with such Letter of Credit, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
 
 
B-5

--------------------------------------------------------------------------------

 
 


ANNEX C (Section 1.7)
to
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Subject to Section 5.14 hereof, each Credit Party shall establish and maintain
the Cash Management Systems described below:
 
(a)           On or before the Restatement Closing Date and until the
Termination Date, each Credit Party shall (i) establish lock boxes ("Lock
Boxes") or, at Agent's discretion, blocked accounts ("Blocked Accounts") at one
or more of the banks set forth in Disclosure Schedule (3.19), and shall request
in writing and otherwise take such reasonable steps to ensure that all Account
Debtors forward payment directly to such Lock Boxes, and (ii) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral (whether or not otherwise delivered to a Lock Box) into one or
more Blocked Accounts in such Credit Party's name and at a bank identified in
Disclosure Schedule (3.19) (each, a "Relationship Bank").  On or before the
Restatement Closing Date, each Borrower shall have established a concentration
account in its name (each, a "Concentration Account" and collectively, the
"Concentration Accounts") at the bank that shall be designated as the
Concentration Account bank for each such Borrower in Disclosure Schedule (3.19)
(the "Concentration Account Bank"), which bank shall be reasonably satisfactory
to Agent.
 
(b)           Each of Lower Lakes and LLTC may maintain, in its name, an account
(each a "Disbursement Account" and collectively, the "Disbursement Accounts") at
a bank acceptable to Agent into which Agent shall, from time to time, deposit
proceeds of Revolving Credit Advances and Swing Line Advances made to such
Borrower pursuant to Section 1.1 for use by such Borrower in accordance with the
provisions of Section 1.4.
 
(c)           On or before the Restatement Closing Date (or such later date as
Agent shall consent to in writing), the Concentration Account Bank, each bank
where a Disbursement Account is maintained and all other Relationship Banks,
shall have entered into tri-party blocked account agreements with Agent, for the
benefit of itself and Lenders, and the Credit Parties, as applicable, in form
and substance reasonably acceptable to Agent, which shall become operative on or
prior to the Restatement Closing Date.  Each such blocked account agreement
shall provide, among other things, that (i) all items of payment deposited in
such account and proceeds thereof deposited in the Concentration Account are
subject to such agreement held by such bank as agent or bailee-in-possession for
Agent, on behalf of itself and Lenders, (ii) the bank executing such agreement
has no rights of setoff or recoupment or any other claim against such account,
as the case may be, other than (1) for payment of its service fees and other
charges directly related to the administration of such accounts and (if the
Relationship Bank is located in Canada) the Disbursement Accounts maintained
with such Relationship Bank, (2) (in the cases of Blocked Accounts and
Disbursement Accounts maintained in Canada) for the amount of any required
adjustments due to clerical error or calculation errors directly relating to
such accounts or the Disbursement Accounts, (3) for returned checks or other
items of payment, or (4) in accordance with any court order, notice of
garnishment or applicable law binding on such Relationship Bank; and (iii) from
and after the Restatement Closing Date (A) with respect to banks at which a
Blocked Account is maintained, such bank agrees, from and after the receipt of a
notice (an "Activation Notice") from Agent (which Activation Notice may be given
by Agent at any time at which an Event of Default has occurred and is continuing
(an "Activation Event")), to forward immediately all amounts in each Blocked
Account to the Concentration Account Bank and to commence the process of daily
sweeps from such Blocked Account into the Concentration Account and (B) with
respect to the Concentration Account Bank, such bank agrees from and after the
receipt of an Activation Notice from Agent upon the occurrence of an Activation
Event, to immediately forward all amounts received in the Concentration Account
to the Collection Account through daily sweeps from such Concentration Account
into the Collection Account.  From and after the date Agent has delivered an
Activation Notice to any bank with respect to any Blocked Account(s), no Credit
Party shall accumulate or maintain cash in Disbursement Accounts or payroll
accounts as of any date of determination in excess of checks outstanding against
such accounts as of that date and amounts necessary to meet minimum balance
requirements.
 
 
C-1

--------------------------------------------------------------------------------

 
 
(d)           So long as no Event of Default has occurred and is continuing, the
Borrowers may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, Lock Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, a Credit
Party and such bank shall have executed and delivered to Agent a tri-party
blocked account agreement, in form and substance reasonably satisfactory to
Agent.  A Credit Party shall close any of its accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly and in
any event within thirty (30) days following notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent's reasonable judgment, or as promptly as practicable and in any event
within sixty (60) days following notice from Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts or Lock Boxes of the bank holding such accounts or Agent's
liability under any tri-party blocked account agreement with such bank is no
longer acceptable in Agent's reasonable judgment.
 
(e)           The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which a Credit Party shall have granted
a Lien to Agent, on behalf of itself and Lenders, pursuant to the Collateral
Accounts.
 
(f)           All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.9 and shall be applied (and
allocated) by Agent in accordance with Section 1.10.  In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.
 
(g)           Each Credit Party shall, and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Credit Party (each a "Related Person") to (i) hold in trust for Agent, for the
benefit of Secured Parties, all checks, cash and other items of payment received
by such Credit Party or any such Related Person, and (ii) within one (1)
Business Day after receipt by such Credit Party or any such Related Person of
any checks, cash or other items of payment, deposit the same into a Blocked
Account.  Each Credit Party on behalf of itself and each Related Person
acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral.  Except as
otherwise provided in this Agreement, all proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into Blocked
Accounts.
 
 
C-2

--------------------------------------------------------------------------------

 
 


ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Restatement Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):
 
A.           All Appendices to the Agreement, in form and substance satisfactory
to Agent.
 
B.           A duly executed original of each of the Reaffirmation Agreements,
and all instruments, documents and agreements executed pursuant thereto.
 
C.           Duly executed originals of the Guarantees and the Security
Agreements, dated the Restatement Closing Date or such earlier date acceptable
to Agent, and all instruments, documents and agreements executed pursuant
thereto.
 
D.           Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Secured Parties.
 
E.           Evidence satisfactory to Agent that Agent (for the benefit of
itself and the other Secured Parties) has a valid and perfected first priority
security interest in the Collateral, including (i) such documents duly executed
by each Credit Party (including financing statements under the PPSA or the Code
and other notice filings and applicable documents under the laws of any
jurisdiction with respect to the perfection and publication of Liens) as Agent
may reasonably request in order to perfect and publish its security interests in
the Collateral, and (ii) copies of search reports listing all effective
financing statements and other applicable notice of lien filings that name any
Credit Party as debtor, together with certificates of the applicable
Governmental Authority constituting evidence thereof, none of which shall cover
the Collateral, except for those relating to Permitted Encumbrances.
 
F.           Duly executed originals of initial Borrowing Base Certificates from
Lower Lakes and LLTC, dated as of August 5, 2012, reflecting information
concerning Eligible Accounts of Lower Lakes and LLTC as of a date not more than
thirty (30) days prior to the Restatement Closing Date, but giving effect on a
pro forma basis to any pay downs of the Revolving Loans occurring on the
Restatement Date.
 
G.           Evidence satisfactory to Agent that, as of the Restatement Closing
Date, Cash Management Systems complying with Annex C to the Agreement have been
established and are currently being maintained in the manner set forth in such
Annex C, together with copies of duly executed tri-party blocked account and
lock box agreements with PNC Bank, National Association, reasonably satisfactory
to Agent, with the banks as required by Annex C.
 
 
D-1

--------------------------------------------------------------------------------

 
 
H.           For each Credit Party, such Person's (a) constating documents and
all amendments thereto (including any shareholders agreements), and (b)
certificates of compliance or status (or applicable equivalent thereof)
evidencing each Borrower's qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Restatement Closing Date and certified by the applicable authorized Governmental
Authority.
 
I.           For each Credit Party, (a) such Person's bylaws, together with all
amendments thereto and (b) resolutions of such Person's Board of Directors and
shareholders (where necessary), approving and authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and the transactions to be consummated in connection therewith, each certified
as of the Restatement Closing Date by such Person's corporate secretary or an
assistant secretary as being in full force and effect without any modification
or amendment and also approving, in the case of Cdn. Credit Parties whose shares
are pledged, the pledge of such Credit Party's shares by way of security to the
Agent pursuant to the Pledge Agreements, and the transfer of such shares
pursuant to such Pledge Agreements.
 
J.           For each Credit Party, signature and incumbency certificates of the
officers of each such Person executing any of the Loan Documents, certified as
of the Restatement Closing Date by such Person's corporate secretary or an
assistant secretary as being true, accurate, correct and complete.
 
K.           Duly executed originals of opinions of Katten Muchin Rosenman LLP,
Seward & Kissel LLP and Norton Rose, counsel for the Credit Parties, together
with any local counsel opinions reasonably requested by Agent, each in form and
substance reasonably satisfactory to Agent and its counsel, dated the
Restatement Closing Date.
 
L.           Agent shall have received duly executed originals of a certificate
of an officer of Lower Lakes, dated the Restatement Closing Date, stating that,
since March 31, 2012, (a) no event or condition has occurred or is existing
which could reasonably be expected to have a Material Adverse Effect; (b) there
has been no material adverse change in the industry in which Borrowers operate;
(c) no Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Credit Party; (e) after giving effect to the transactions
contemplated by the Credit Agreement, each Credit Party will be Solvent; and (f)
there has been no material increase in liabilities, liquidated or contingent,
and no material decrease in assets of the Borrowers or any of their
Subsidiaries.
 
M.           Agent, on behalf of Lenders, shall have received all requested
landlord agreements, mortgagee agreements and bailee letters in form and
substance satisfactory to Agent, in each case as required pursuant to Section
5.9.
 
N.           Agent shall have received confirmation of projected dry-dock and
winter work expenses and schedule which shall be in form and substance
reasonably satisfactory to Agent.
 
 
D-2

--------------------------------------------------------------------------------

 
 
O.           Agent shall have received the Financial Statements, Projections and
other materials set forth in Section 3.4, in each case in form and substance
reasonably satisfactory to Agent and Agent shall be satisfied, in its sole
discretion with all of the foregoing.  Agent shall have further received a
certificate of the Chief Executive Officer and/or the Chief Financial Officer of
Rand, based on such Projections, to the effect that the Projections are based
upon estimates and assumptions stated therein, all of which Rand believes to be
reasonable and fair in light of current conditions and current facts known to
Rand and, as of the Restatement Closing Date, reflect Rand's good faith and
reasonable estimates of its future financial performance and of the other
information projected therein for the period set forth therein.
 
P.           This Agreement shall have been executed and delivered by all
parties hereto.
 
Q.           The Agent shall have received a source and use of funds statement.
 
R.           Each Credit Party shall be in compliance in all material respects
with all Material Contracts.
 
S.           Copies of all documented Material Contracts of the Credit Parties
certified by the Credit Parties to be true copies, shall have been delivered to
the Agent.
 
T.           There shall not exist or have occurred a Material Adverse Effect.
 
U.           The Borrowers shall have received all necessary or required
consents from Governmental Authorities and third parties in respect to
completion of the transactions contemplated herein.
 
V.           Receipt by the Agent of an updated monthly Operating Plan
(including budgeted Capital Expenditures) (which shall also be broken down for
each of the Borrowers) for the Fiscal Year ending March 31, 2013, which shall
include a calculation of anticipated Excess Cash Flow for such Fiscal Year and
shall otherwise be reasonably satisfactory to the Lenders.
 
W.           Agent shall have received payoff letters evidencing repayment in
full of all indebtedness of Black Creek in respect of the Existing Black Creek
Credit Agreement, termination of all agreements relating thereto and the release
of all Liens granted in connection therewith, with Uniform Commercial Code or
other appropriate termination statements and documents effective to evidence the
foregoing, and the letter of credit issued in connection with the Existing Black
Creek Credit Agreement shall have been returned to Black Creek and cancelled.
 
X.           Duly executed originals of the Revolving Notes, the Swing Line
Notes and the Term Notes for each applicable Lender, dated the Restatement
Closing Date.
 
Y.           Such other certificates, documents and agreements respecting any
Credit Party as Agent may reasonably request.
 
All documents delivered shall be in full force and effect, and in form and
substance satisfactory to the Lenders.
 
 
D-3

--------------------------------------------------------------------------------

 
 
ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
The Borrowers shall deliver, or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:
 
(a)           Monthly Financials.  To Agent and Lenders, within thirty-five (35)
days after the end of each Fiscal Month, financial information regarding Parent
and its Subsidiaries, certified by the Chief Financial Officer of Parent,
consisting of consolidated and consolidating (i) unaudited balance sheets as of
the close of such Fiscal Month and the related statements of income and cash
flows for that portion of the Fiscal Year ending as of the close of such Fiscal
Month; (ii) unaudited statements of income and cash flows for such Fiscal Month,
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments); and (iii) a summary of the outstanding balance of all Permitted
Intercompany Debt as of the last day of that Fiscal Month; provided, that such
financial information shall be delivered within sixty (60) days after the first
month in each Fiscal Year.  Such financial information shall be accompanied by
the certification of the Chief Financial Officer of Parent that (i) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes) the financial position and
results of operations of Parent and its Subsidiaries, on an unconsolidated and
combined basis, in each case as at the end of such Fiscal Month and for that
portion of the Fiscal Year then ended and (ii) any other information presented
is true, correct and complete in all material respects and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default shall have occurred and be continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.  In
addition, Parent shall deliver to Agent and Lenders, within thirty-five (35)
days after the end of each Fiscal Month, a management discussion and analysis
that includes a comparison to budget for that Fiscal Month and a comparison of
performance for that Fiscal Month to the corresponding period in the prior year.
 
(b)           Quarterly Financials.  To Agent and Lenders, within forty-five
(45) days after the end of each Fiscal Quarter, consolidated and consolidating
financial information for Parent and its Subsidiaries, certified by the Chief
Financial Officer of Parent, including (i) unaudited balance sheets as of the
close of such Fiscal Quarter and the related statements of income and cash flow
for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments and the absence of footnotes).  Such financial
information shall be accompanied by (A) a statement in reasonable detail (each,
a "Compliance Certificate") showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis and (B) the certification of the Chief Financial Officer of Parent that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position, results of operations
and statements of cash flows of Parent and its Subsidiaries, as at the end of
such Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects, (iii) all current and special payments required to have been made
pursuant to applicable law in respect of Canadian Pension Plans and all ERISA
Plans have been made and (iv) that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.  In addition, Parent shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
 
 
E-1

--------------------------------------------------------------------------------

 
 
(c)           Operating Plan.  To Agent and Lenders, as soon as available, but
not later than thirty (30) days after the end of each Fiscal Year, an annual
combined operating plan (the "Operating Plan") for Parent and its Subsidiaries,
approved by the Board of Directors of Parent, for the following Fiscal Year,
which (i) includes a statement of all of the material assumptions on which such
plan is based, (ii) includes projected monthly income statement, balance sheets
and source and use of funds for the following year and (iii)  Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management's good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.
 
(d)           Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited consolidated Financial
Statements for Rand and the unaudited management prepared Financial Statements
of Parent and its Subsidiaries on a consolidating basis, consisting of balance
sheets and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with U.S. GAAP;
provided, that if Rand acquires any operating entity that is not a Subsidiary of
Parent, then the audited Financial Statements shall be delivered with respect to
Parent and its Subsidiaries.  The consolidated Financial Statements shall be
certified annually without qualification, by an independent accounting firm of
national standing or otherwise acceptable to Agent.  Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that an Event of Default has occurred with respect to the
Financial Covenants (or specifying those Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Events of Default, (iii) the annual letters to such accountants
in connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Parent that all such Financial Statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Parent and its Subsidiaries, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Event of Default in existence as of such time or, if an Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Event of Default.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(e)           Management Letters.  To Agent and Lenders, within five (5)
Business Days after receipt thereof by any Credit Party, copies of all
management letters, exception reports or similar letters or reports received by
such Credit Party from its independent chartered accountants.
 
(f)           Default Notices.  To Agent and Lenders, as soon as practicable,
and in any event within five (5) Business Days after an executive officer of a
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event which has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
 
(g)           Securities Filings and Press Releases.  To Agent and Lenders,
promptly upon their becoming available, copies of:  (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; (ii) all regular and periodic reports and
all prospectuses and registration statements, if any, filed by any Credit Party
with any securities exchange or securities commission or any governmental or
private regulatory authority; and (iii) all press releases and other statements
made available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.
 
(h)           Subordinated Indebtedness and Equity Notices.  To Agent, as soon
as practicable, copies of all material written notices given or received by any
Credit Party with respect to any subordinated Indebtedness or Stock of such
Person, and, within two (2) Business Days after any Credit Party obtains
knowledge of any matured or unmatured event of default with respect to any
subordinated Indebtedness, notice of such event of default.
 
(i)           Supplemental Schedules.  To Agent, supplemental disclosures, if
any, required by Section 5.6.
 
(j)           Litigation.  To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of US$500,000, (ii) seeks injunctive relief, (iii)
is asserted or instituted against any Canadian Pension Plan or ERISA Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Canadian Pension Plan or ERISA Plan, (iv) alleges criminal
misconduct by any Credit Party, or (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities.
 
(k)           Insurance Notices.  To Agent, disclosure of losses or casualties
required by Section 5.4.
 
(l)           Environmental Notices.  To Agent in writing, promptly upon (i) the
receipt by any Credit Party of any notice of violation of or potential liability
or similar notice under any Environmental Law, (ii) learning of or receipt by
any Credit Party of any notice of (A) unpermitted Releases, (B) the existence of
any condition that could reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in Material Environmental
Liabilities, (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv)
learning of or receipt by any Credit Party of any notice of any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities.
 
 
E-3

--------------------------------------------------------------------------------

 
 
(m)           Lease Default Notices.  To Agent, (i) within two (2) Business Days
after receipt thereof, copies of any and all default notices received under or
with respect to any leased location or public warehouse where Collateral is
located, and (ii) such other notices or documents as Agent may reasonably
request.
 
(n)           Lease Amendments.  To Agent, within two (2) Business Days after
receipt thereof, copies of all material amendments to real estate leases.
 
(o)           Hedging Agreements.  To Agent, within two (2) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
 
(p)           Material Contracts. To Agent, (i) within fifteen (15) Business
Days after entering into any new Material Contract or any amendment,
restatement, extension or renewal of an existing Material Contract, an executed
copy of such Material Contract and (ii) within thirty (30) days after entering
into any new Material Contract or any amendment, restatement, extension or
renewal of an existing Material Contract, a specific assignment to Agent
constituting a first-priority Lien (subject only to Permitted Encumbrances) of
the rights, entitlements and benefits of any Credit Party under such Material
Contract and/or the earnings of any Credit Party in respect thereof, duly
acknowledged by each counter-party thereto, in form and substance reasonably
satisfactory to Agent.
 
(q)           Capital Expenditures Reporting Plan.  To Agent and Lenders, on
December 31 of each Fiscal Year and with updated reports due on the fifteenth
day and the final day of each Fiscal Month through and including April 15 of
such Fiscal Year, a capital expenditures, dry-dock and winter work reporting
plan (the "Capital Expenditures Reporting Plan") for Parent and its
Subsidiaries, which shall be in form and substance reasonably satisfactory to
Agent and in the form of Schedule I to this Annex E.
 
(r)           Liquidity Report.  To Agent and Lenders, within five (5) Business
Days after the end of each month, a projected liquidity level as of the end of
the current Fiscal Year showing compliance with the level specified in paragraph
(f) of Annex G hereof, prepared on a basis in form and substance consistent with
the requirements set forth in paragraph (c) of Annex E hereof, which reflects
the payment of accounts payable and other expenses on a basis consistent with
past practices, represents management's good faith estimates of future financial
performance based on historical performance and is otherwise reasonably
satisfactory to Agent.
 
(s)           Other Documents.  To Agent and Lenders, such other financial and
other information respecting any Credit Party's business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
 
 
E-4

--------------------------------------------------------------------------------

 
 
Any materials delivered to the Agent pursuant to the foregoing provisions and
not otherwise delivered to the Lenders shall be made available to any Lender by
the Agent promptly following its request therefor.
 
 
E-5

--------------------------------------------------------------------------------

 
 
Schedule I


Form of Capital Expenditures Reporting Plan
 
[table1.jpg]

 
 
 

--------------------------------------------------------------------------------

 

 
 
ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Parent shall deliver or cause to be delivered the following:
 
(a)           With each revolving borrowing request, a Notice of Revolving
Credit Advance with respect to Lower Lakes and LLTC, accompanied by such
supporting detail and accommodation as shall be requested by the Agent in its
reasonable discretion.
 
(b)           To Agent, upon its reasonable request, and in any event at least
once every month (together with a copy of all or any part of the following
reports requested by any Lender in writing after the Restatement Closing Date),
at the time of delivery of each of the monthly Financial Statements delivered
pursuant to Annex E, each of the following reports, each of which shall be
prepared by the applicable Borrower as of the last day of the immediately
preceding month or the date two (2) days prior to the date of any such request:
 
(i)           a Borrowing Base Certificate with respect to Lower Lakes and LLTC,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; provided, that with respect to the Borrowing
Base Certificate required to be prepared for the Fiscal Month ending June 30th
of each Fiscal Year, such Borrowing Base Certificate shall instead include the
period commencing on June 1st and ending on July 1st of such Fiscal Year and
shall be delivered no later than July 15th of each Fiscal Year;
 
(ii)           with respect to each Borrower, a monthly trial balance showing
Accounts outstanding aged from invoice date as follows:  1 to 30 days past due,
31 to 60 days past due, 61 to 90 days past due and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.
 
(iii)           with respect to each Borrower, a monthly trial balance showing
payables outstanding aged from invoice date as follows:  1 to 30 days past due,
31 to 60 days past due, 61 to 90 days past due and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.
 
(c)           To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E (or as otherwise requested by Agent in
its reasonable discretion):
 
(i)           a reconciliation of the most recent Borrowing Base and general
ledger of Lower Lakes and LLTC to their respective general ledger and monthly
Financial Statements delivered pursuant to such Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
 
 
F-1

--------------------------------------------------------------------------------

 
 
(ii)           an aging of accounts payable and a reconciliation of that
accounts payable aging to each Borrower's general ledger and monthly Financial
Statements delivered pursuant to Annex E in the form set out in Exhibit 4.1(b),
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(iii)           an aging of accounts receivable and a reconciliation of that
accounts receivable aging to each Borrower's general ledger and monthly
Financial Statements delivered pursuant to Annex E in the form set out in
Exhibit 4.1(b), in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(iv)           a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to each Borrower's general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(d)           To Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E, (i) a list of government
contracts of the Borrowers subject to any of the requirements or procedures
applicable to assignments of accounts under the Financial Administration Act
(Canada), as amended, the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727), as amended, or any similar provincial, local or foreign law; and
(ii) a list of any applications for the registration of any Intellectual
Property with the Canadian or US Industrial Design Office, Canadian or US Patent
and Trademark Office, Canadian or US Intellectual Property Office, Canadian or
US Copyright Office or any similar office or agency in which a Borrower has
filed during the prior Fiscal Month; and a statement as to the amount of each
Account owed by such Account Debtor that is insured by a credit insurance
provider, and if so insured, the name of such insurance provider;
 
(e)           Prior to the occurrence of an Event of Default, the Agent and the
Lenders shall be entitled at the expense of the Borrowers, to cause one (1)
appraisal by an Appraiser to be conducted of the Collateral.  The appraisal
shall determine the Fair Market Value (and any other valuation as may be
required by the Lenders) of the Collateral and the Vessels for the period from
the date on which such appraisal is accepted by the Agent until the date on
which the Agent accepts the next such appraisal.  In addition, prior to the
occurrence of an Event of Default, the Agent and the Lenders shall be entitled
to cause semi-annual desktop appraisals to be conducted of the Vessels by an
Appraiser acceptable to the Agent, one at the expense of the Borrowers and a
second at the expense of the Agent and the Lenders.  Following the occurrence of
an Event of Default, the Borrowers shall be responsible for the cost of all such
appraisals and there shall be no limit on the number of appraisals that may be
conducted at the request of the Agent; and
 
(f)           Such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral or Obligations of any or all Credit Parties as
Agent shall from time to time request in its reasonable discretion.
 
 
F-2

--------------------------------------------------------------------------------

 
 
Any materials delivered to the Agent pursuant to the foregoing provisions and
not otherwise delivered to the Lenders shall be made available to any Lender by
the Agent promptly following its request therefor.
 
 
F-3

--------------------------------------------------------------------------------

 
 
ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
The Credit Parties shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)           Minimum Fixed Charge Coverage Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending in the periods set
forth below, a Fixed Charge Coverage Ratio for the 12-month period (or other
applicable period) then ended of not less than the following:
 
Period
Ratio
September 30, 2012 through March 31, 2013
1.15:1.0
June 30, 2013 and for each Fiscal Quarter ending thereafter
1.20:1.0



 
(b)           Minimum EBITDA.  Rand shall have on a consolidated basis, at the
end of each Fiscal Quarter ending on the dates set forth below, EBITDA for the
12-month period then ended of not less than the following:
 
Fiscal Quarter End Dates
EBITDA
   
September 30, 2012
US$34,600,000
   
December 31, 2012 and March 31, 2013
US$36,200,000
   
June 30, 2013
US$37,700,000
   
September 30, 2013, December 31, 2013 and March 31, 2014
US$39,000,000
   
June 30, 2014
US$40,200,000
   
September 30, 2014, December 31, 2014 and March 31, 2015
US$41,000,000
   
June 30, 2015
US$41,800,000
   
September 30, 2015
US$42,000,000
   
December 31, 2015
US$42,600,000
   
March 31, 2016 and the last day of each Fiscal Quarter ending thereafter
US$43,200,000

 
 
G-1

--------------------------------------------------------------------------------

 
 
(c)           Maximum Senior Funded Debt to EBITDA Ratio.  Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending on the dates set
forth below, a Senior Funded Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of less than the
following:
 
Fiscal Quarter End Dates
Ratio
   
September 30, 2012
4.75: 1.00
   
December 31, 2012
4.00: 1.00
   
March 31, 2013
4.00: 1.00
   
June 30, 2013
4.50: 1.00
   
September 30, 2013
4.00: 1.00
   
December 31, 2013
3.75: 1.00
   
March 31, 2014
3.75: 1.00
   
June 30, 2014
3.75: 1.00
   
September 30, 2014
3.50: 1.00
   
December 31, 2014
3.50: 1.00
   
March 31, 2015
3.21: 1.00
   
June 30, 2015
3.50: 1.00
   
September 30, 2015
3.50: 1.00
   
December 31, 2015
3.25: 1.00
   
March 31, 2016
3.21: 1.00
   
June 30, 2016 and for each Fiscal Quarter ending thereafter
3.25: 1.00

 
 (d)           Maximum Capital Expenditures.  Rand and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures on any of the test dates
set forth below for the period of four Fiscal Quarters ending on such date that
exceed in the aggregate the amounts set forth opposite such periods:
 
 
G-2

--------------------------------------------------------------------------------

 
 
Test Date
Maximum Capital
Expenditures per Period
   
June 30, 2013
US$20,000,000
   
June 30, 2014
US$17,000,000
   
June 30, 2015
US $13,000,000
   
Each June 30 thereafter
US$18,000,000

 
(e)           Minimum Appraised Value to Term Loan Outstandings.  Rand shall
have on a consolidated basis, as of June 30th of each Fiscal Year, a ratio of
(i) the aggregate appraised orderly liquidation value of the Vessels (other than
each Vessel as to which any of the requirements of Section 5.11 are not
satisfied and each Vessel for which Agent has not received an appraisal
(including the appraised value determined thereby) in form and substance
reasonably satisfactory to Agent) as of such date to (ii) the aggregate
principal amount outstanding of the Term Loans as of such date of not less than
1.25 to 1.00.
 
(f)           Minimum Liquidity.  Rand and its Subsidiaries on a consolidated
basis shall maintain Liquidity of not less than $5,000,000 on the last day of
each Fiscal Year.
 
 
G-3

--------------------------------------------------------------------------------

 
 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase "in accordance with GAAP" shall in no way be
construed to limit the foregoing.  If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then the Borrowers, Agent and Lenders agree to enter into negotiations
in order to amend such provisions of the Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
Rand and its Subsidiaries' financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made; provided,
however, that the agreement of Requisite Lenders to any required amendments of
such provisions shall be sufficient to bind all Lenders.  "Accounting Changes"
means (i) changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board (or successor thereto or any comparable body or agency with similar
functions), (ii) changes in accounting principles concurred in by Rand's
independent chartered accountants; and (iii) the reversal of any reserves
established as a result of purchase accounting adjustments.  All such
adjustments resulting from expenditures made subsequent to the Restatement
Closing Date (including capitalization of costs and expenses or payment of
pre-Restatement Closing Date liabilities) shall be treated as expenses in the
period the expenditures are made and deducted as part of the calculation of
EBITDA in such period.  If Agent, Borrowers and Requisite Lenders agree upon the
required amendments (and all other Credit Parties shall be deemed to agree to
such amendments so agreed to by Borrowers), then after appropriate amendments
have been executed and the underlying Accounting Change with respect thereto has
been implemented, any reference to GAAP contained in the Agreement or in any
other Loan Document shall, only to the extent of such Accounting Change, refer
to GAAP, consistently applied after giving effect to the implementation of such
Accounting Change.  If Agent, Borrowers and Requisite Lenders cannot agree upon
the required amendments within thirty (30) days following the date of
implementation of any Accounting Change, then all Financial Statements delivered
and all calculations of financial covenants and other standards and terms in
accordance with the Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting
Change.  Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Article VI and this Annex G
shall be made, without giving effect to any election under  Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value” and (ii) any
obligations of a Person under a lease (whether now existing or entered into in
the future) that is not (or would not be) a capitalized lease obligation under
GAAP as in effect on the Restatement Date, shall not be treated as a capitalized
lease obligation solely as a result of the adoption of changes in GAAP outlined
by the Financial Accounting Standards Board in its press release dated March 19,
2009.  For purposes of Section 8.1, a breach of a Financial Covenant contained
in this Annex G shall be deemed to have occurred as of any date of determination
by Agent or as of the last day of any specified measurement period, regardless
of when the Financial Statements reflecting such breach are delivered to Agent.
 
For the purposes of calculating the Financial Covenants, conversions from US
Dollars to Canadian Dollars or from Canadian Dollars to US Dollars, as
applicable, shall be done using the overnight spot rate; provided that with
respect to Interest Expense, EBITDA, Capital Expenditures, preferred dividend
payments, principal amortization and average revolver balance, such conversions
shall be determined using the monthly average exchange rates in accordance with
GAAP.
 
 
G-4

--------------------------------------------------------------------------------

 
 
ANNEX H (Section 11.10)
to
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
(A)           If to Agent at:


General Electric Capital Corporation
401 Merritt 7, Second Floor
Norwalk, Connecticut  06851-1000
Attention:  Lower Lakes Account Manager


Telecopier No.                                (203) 229-1415
Telephone No.                                (203) 229-1803


with copies to


Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
Attention:  Loren Weil


Telecopier No.:                                (312) 558-5700
Telephone No.:                                (312) 558-6133


and


McCarthy Tétrault LLP
Suite 4700
Toronto Dominion Bank Tower
Toronto-Dominion Centre
Toronto, Ontario
M5K 1E6
Attention:                      Joel Scoler


Telecopier No.:                                (416) 868-0673
Telephone No.:                                (416) 362-1812
 
 
H-1

--------------------------------------------------------------------------------

 

 
(B)           If to Borrowers, at:


c/o Rand Logistics, Inc.
500 Fifth Avenue
50th Floor
New York, NY 10110
Attention:  President


Telecopier No.:                                (212) 644-6262
Telephone No.:                                (212) 644-3450
 
with copies to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Attention:  Todd Emmerman


Telecopier No.:                                (212) 935-8405
Telephone No.:                                (212) 940-8873
 
(C)           If to PNC Bank, National Association, at:
 
1900 East 9th Street; Locator: B7-YB13-34-3
Cleveland, Ohio 44114
Attention:  Matthew Gausman


Telecopier No.: (216) 222-9396
Telephone No.:  (216) 222-5016
 
If to PNC Bank Canada Branch, at:
 
130 King Street West, Suite 2140
P.O. Box 462
Toronto, Ontario  M5X 1E4
Attention:  Nazmin Adatia


Telecopier No.: (416) 361-1744
Telephone No.:  (416) 361-0085
 
(D)           If to CapitalSource Bank, at:
 
CapitalSource Bank
30 South Wacker Drive, 35th Floor
Chicago, Illinois  60606
Attention:  Robert Wille


Telecopier No.: (312) 577-9624
Telephone No.:  (312) 706-2162
 
 
H-2

--------------------------------------------------------------------------------

 
 
(E)           If to Amalgamated Bank at:
 
275 Seventh Avenue
12th Floor
New York, New York  10001
Attention:  Matthew Seif


Telecopier No.: (212) 895-4778
Telephone No.:  (212) 895-4492
 
 
H-3

--------------------------------------------------------------------------------

 
 
ANNEX I (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 
Lender(s):
 
US GR Term Loan
Commitment:                                                                                                
US$64,126,923.91
General Electric Capital
Corporation                                                                                                          
US$33,709421.20
PNC Bank, National
Association                                                                                                
US$1,184,195.69
CapitalSource
Bank                                                                                               
US$18,000,000.00
Amalgamated
Bank                                                                                                
US$11,233,307.02    
US BC Term Loan
Commitment:                                                                                                
US$28,933,332.00    
General Electric Capital
Corporation                                                                                                           
US$28,933,332.00    
Cdn. Term Loan
Commitment:                                                                                                
Cdn$52,979,000.04    
General Electric Capital
Corporation                                                                                                           
Cdn$31,921,170.11
PNC Bank Canada
Branch                                                                                                
Cdn$21,057,829.93    
US Revolving Loan Commitment
 
(including a US Swing Line Loan Commitment
 
of
$50,000):                                                                                               
 US$13,500,000.00    
General Electric Capital
Corporation                                                                                                           
US$12,556,616.29
PNC Bank, National
Association                                                                                                
US$943,383.71    
Cdn. Revolving Loan Commitment
 
(including a Cdn. Swing Line Loan Commitment
 
of
$4,000,000):                                                                                                
Cdn$13,500,000.00    
General Electric Capital
Corporation                                                                                                          
Cdn$8,753,799.39
PNC Bank Canada
Branch                                                                                                
Cdn$4,746,200.61

 
 
I-1

--------------------------------------------------------------------------------

 


ANNEX J

 
Collateral
 
On the Restatement Closing Date, as continuing collateral security for the
payment and satisfaction of all Obligations of the Borrowers to the Agents and
the Lenders, each Borrower and Guarantor shall deliver or cause to be delivered
to the Agent for itself and on behalf of the Lenders the following items of
Collateral, all of which shall be in form and substance satisfactory to the
Agent:
 
 
(a)
a general security agreement from each Borrower and each Guarantor in favor of
Agent constituting a first-priority Lien (subject only to Permitted
Encumbrances) on all of the present and future Collateral of such Borrower;

 
 
(b)
a guarantee from each US Borrower, Black Creek Holdings, Parent, Rand and Rand
Finance guaranteeing the due payment and performance to Agent and the Lenders of
all present and future Obligations of the Cdn. Borrower and each other US
Borrower to Agent and the Lenders under the Loan Documents;

 
 
(c)
an assignment by Lower Lakes in favor of Agent constituting a first-priority
Lien (subject only to Permitted Encumbrances) in respect of all indebtedness
owing to it by LLTC and all security granted in connection therewith;

 
 
(d)
the third amended and restated first preferred fleet mortgage with respect to
the US Vessels owned by Grand River, with such mortgage constituting a
first-priority Lien (subject only to Permitted Encumbrances) on each of the US
Vessels being so mortgaged;

 
 
(e)
the first preferred fleet mortgage with respect to the US Vessels owned by Black
Creek, with such mortgage constituting a first-priority Lien (subject only to
Permitted Encumbrances) on each of the US Vessels being so mortgaged;

 
 
(f)
a securities pledge agreement from each of Rand, Parent, Black Creek Holdings,
each Borrower and each other Guarantor in favor of Agent constituting a
first-priority Lien on all the shares of its present and future Subsidiaries;

 
 
(g)
a specific assignment to Agent constituting a first-priority Lien (subject only
to Permitted Encumbrances) of the rights, entitlements and benefits of any
Credit Party under any Material Contract and/or the earnings of any Credit Party
in respect thereof, duly acknowledged by each counter-party thereto;

 
 
(h)
deposit control agreements delivered by each Credit Party that maintains bank
accounts in the United States and Canada; and

 
 
(i)
an assignment by the Credit Parties of all proceeds under their insurance
policies as required hereunder in favor of Agent.

 
 
J-1

--------------------------------------------------------------------------------

 
 
ANNEX K (Section 5.4)
to
CREDIT AGREEMENT
 
Insurance
 
1.
Non-Marine Insurance  Maintain insurance with reputable insurance companies or
associations reasonably acceptable to the Lenders in such amounts and covering
such risks as are usually carried by corporations with established reputations
engaged in similar businesses and owning similar properties in the same general
areas in which it operates including, without limitation, environmental
insurance and directors and officers liability insurance, and as the Lenders may
reasonably require, such insurance policies shall name the Agent for and on
behalf of the Lenders as an additional named insured in respect of all third
party liability insurance and as a loss payee in respect of all other insurance
under a mortgage clause in the standard form which shall contain a requirement
that thirty (30) days prior written notice of the proposed cancellation thereof
and ten (10) days prior written notice of any material amendment thereto be
given to the Agent by the underwriter of such policy or policies and shall be
assigned to the Lenders, and the Borrowers shall, upon request by the Agent,
promptly furnish to the Agent evidence of the maintenance of all such
insurance.  The Agent reserves the right at any time, upon review of each Credit
Party's risk profile, to require additional forms and limits of insurance.

 
2.
Marine  Maintain, at its own cost and expense, carry and maintain at least the
minimum insurance coverage set forth in this Annex K, in addition to such other
risks as the Agent may specify, placed with brokers, insurers and reinsurers of
recognized responsibility, all being satisfactory to the Lenders.  Such
insurance shall be written on such forms and with terms, conditions, limits and
deductibles acceptable to the Lenders.  All insurance and/or reinsurance
policies shall be assigned to the Agent for the benefit of the Lenders.

 
 
(a)
The Borrowers shall keep the Vessels insured against:

 
 
(i)
hull and machinery marine risks for named perils;

 
 
(ii)
war risks; and

 
 
(iii)
marine and war protection and indemnity risks and other third party liability
risks (including, but not limited to, spillage, leakage and pollution).

 
 
(b)
The hull and machinery marine risks and war risks insurances described in
Section 2(a)(i) and 2(a)(ii) of this Annex K, shall be written on a form
acceptable to the Lenders and shall be effected in United States Dollars for US
Vessels and Canadian Dollars for Cdn. Vessels in amounts not less than the
greater of (X) the then current Fair Market Value  of the Vessels (based upon
the most recent appraisal received by the Agent) at the time of loss and (Y) the
amount of the Obligations.  Such deductibles hereunder shall not be greater than
US$800,000 for US Vessels or  Cdn.$800,000 for Cdn. Vessels.

 
 
K-1

--------------------------------------------------------------------------------

 
 
 
(c)
The protection and indemnity insurance described in Section 2(a)(iii) of this
Annex  K shall be effected in United States Dollars in the full amount available
(including but not limited to, spillage, leakage and pollution to the maximum
amount available but in no case less than US$1,000,000,000) from a protection
and indemnity club that is a member of the International Group Association (an
"IGA Club").

 
 
(d)
Each of the policies of insurance described in Sections 2(a)(i) and (ii) of this
Annex K covering hull and machinery marine risks and war risks shall:

 
 
(i)
name the Agent, for itself and the benefit of the Lenders, as additional insured
and the Agent as loss payee in the case of the Vessels and provide that all
losses will be paid in accordance with the terms of the loss payable clause
endorsed onto the policies;

 
 
(ii)
if customarily allowed, provide that if such insurance is cancelled, or if any
substantial change is made in the coverage which adversely affects the interests
of the Agent or the Lenders, or if such insurance is allowed to lapse for
non-payment of premium, such cancellation, change or lapse shall not be
effective against the Agent and the Lenders for thirty (30) days (except seven
(7) days in the case of war risks and allied perils insurance and ten (10) days
in the case of non-payment of premium) after receipt by the Agent of written
notice from the insurers of such cancellation, change or lapse;

 
 
(iii)
provide that all payments by or on the behalf of the insurers to the Agent shall
be made without set-off, counterclaim, deduction or condition whatsoever;

 
 
(iv)
provide that such insurance is primary without right of contribution from any
other insurance which may be available to Agent and the Lenders;

 
 
(v)
provide that the insurer's rights of subrogation against the Lenders, shall be
waived;

 
 
(vi)
provide that the Agent shall have the right but not the obligation to pay
premiums but shall have no responsibility for premiums, commissions, calls,
assessments or advancements;

 
 
(vii)
provide that the Agent may make proof of loss and claim if a Borrower refuses;
and

 
 
(viii)
provide a notice of assignment as shall be acceptable to the Agent ("Notice of
Assignment").

 
 
K-2

--------------------------------------------------------------------------------

 
 
 
(e)
For marine and war protection and indemnity associations in which the Vessels
are entered, the Borrowers shall ensure that the Agent is provided with (i) a
certificate of entry for each of the Vessels noting the interests of the Agent
and the Lenders ("Certificates of Entry") and (ii) a letter of undertaking, in
such form as may from time to time be required by the Agent ("Letter of
Undertaking"), giving efficacy to the assignment(s) of insurance and/or
reinsurance policies in favor of the Agent, which shall include a loss payable
clause in such form and substance as may from time to time be required by the
Agent ("Loss Payable Clause").  (The parties to this Agreement note that the
provisions of such letter of undertaking as respects war protection and
indemnity may not be available for issue depending on the manner of the war
protection and indemnity placement sought by the Agent.)

 
 
(f)
The Borrowers shall be responsible for and be required to pay punctually all
premiums, calls, contributions or other sums payable in respect of the
insurances and to produce all relevant receipts when required by the Agent.

 
 
(g)
The Borrowers shall arrange for the execution of such guarantees as may from
time to time be required by a protection and indemnity or war risks association.

 
 
(h)
On the Restatement Closing Date, and at each policy renewal but not less than
annually, the Borrowers shall provide to the Agent hull and machinery and war
risks certificates of insurance/cover notes ("Cover Notes") as issued by the
Borrowers' insurance brokers, and Certificates of Entry as issued by an IGA
Club.  Such Cover Notes shall identify the underwriters, the type of insurance,
the limits, deductibles, and term thereof, and shall specifically list the
special provisions delineated for such insurance in Section 2(d) of this Annex
K.  The Loss Payable Clause and Notice of Assignment shall also be made part of
the Cover Notes.  Such Certificates of Entry and Letter of Undertaking shall be
as described in Section 2(e) of this Annex K.

 
 
(i)
The Borrowers' hull and machinery and war risks broker's Letters of Undertaking
shall include undertakings by the brokers that:

 
 
(i)
they will hold the instruments of insurance when issued, and any extensions,
renewals or replacements of such instruments together with any subsequent
instruments of insurance substituted with the Agent's consent, and the benefit
of the insurances, to the order of the Agent's;

 
 
(ii)
should the approved brokers be authorized to collect claims from the insurers,
to pay such amounts to the Agent as sole loss payee as arranged in the Loss
Payable Clause;

 
 
(iii)
they will advise the Agent immediately of any cancellation or any material
changes which may be made to the terms of the insurances by the insurers
(including any endorsements), and notify the Agent not less than 30 days prior
to the expiration of the insurance; in the event of their not having received
notice of renewal instructions from the Borrowers or, in the event of their
receiving instructions to renew, they will advise the Agent promptly of the
details and deliver to the Agent a status report on the renewal negotiations
within 10 days of expiry of the then applicable insurance, it being understood
and agreed that the operation of any automatic policy conditions dealing with
termination or cancellation shall override any undertakings given by the
brokers;

 
 
K-3

--------------------------------------------------------------------------------

 
 
 
(iv)
subject to renewal instructions having been provided to the brokers no later
than seven (7) days prior to the expiry of the previous insurances, they will
produce to the Agent certified copies of renewed certificates of insurance no
later than five (5) Business Days prior to the expiry of the previous
insurances;

 
 
(v)
they will advise the Agent promptly of any default in the payment of any
premium, commission, club call, assessment or advance required (whether for new
insurance or for insurance extending, replacing or renewing existing insurance)
and of any other act, omission or event of which any of such brokers has
knowledge and which in its sole judgment could reasonably be expected to
invalidate or render unenforceable, or cause the cancellation or lapse or
prevent the renewal or extension, in whole or in part of, any insurance;

 
 
(vi)
they provide such evidence as the Agent may reasonably require of the Borrowers'
compliance with their obligations relating to insurance;

 
 
(vii)
subject to their Lien on the policies for premiums due in respect of the Vessels
and their right of cancellation for default in the payment of such premiums,
they undertake (i) to advise the Agent immediately of any demand for overdue
premiums from the insurer(s) and (ii) not to exercise such rights of
cancellation by reason of non-payment of such premiums or other amounts without
giving the Agent fifteen (15) days prior notice in writing, either by letter or
facsimile, and providing the Agent with a reasonable amount of time to pay such
overdue premiums;

 
 
(viii)
they shall state that such insurance is in compliance with the terms of Section
2 of this Annex K and to the best of the applicable broker's knowledge, is
comparable to that carried by other experienced and responsible companies
engaged in operating vessels similar to the Vessels; and

 
 
(ix)
they will arrange for the Loss Payable Clause and Notice of Assignment to be
endorsed on all the appropriate policies.

 
3.
The Borrowers and the other Credit Parties shall:

 
 
(a)
not employ the Vessels otherwise than in conformity with any of the insurance
policies;

 
 
(b)
not make any alteration in any terms of the insurance which have not been
approved by the Lenders and not make, do, consent or agree to any act or
omission which would or might render any instrument of insurance invalid, void,
voidable or unenforceable;

 
 
(c)
not settle, compromise or abandon any claim under any of the insurances herein
mentioned for compromised or arranged total loss without the prior written
consent of the Lenders and shall, at its own cost and expense, have the duty and
responsibility to make all proofs of loss and take all other steps necessary to
collect from underwriters for any loss under the insurances with respect to the
Vessels; and

 
 
K-4

--------------------------------------------------------------------------------

 
 
 
(d)
provide that the Vessels will, at all times, be equipped and accredited with any
required trading documentation and/or authorizations, including but not limited
to, valid certification under the International Convention on Civil Liability
for Oil Pollution Damage, valid US Coast Guard Certificate of Financial
Responsibility (or such other State equivalent), vessel classification
certificate, essential to legitimize the entry of the Vessels into the waters of
any jurisdiction as may be necessary.

 
4.
Industry Practice  In the event that there is a material change in the generally
accepted industry practice with regard to the insurance of vessels of a type
similar to the Vessels, or new or increased risks are identified such that the
insurance described in this Agreement is in the opinion of the Agent
insufficient to protect its interests or the interests of the Lenders, the
insurance requirements may be varied by the Agent to include such modifications
or changes as may be reasonably necessary to ensure that the insurance provides
comparable protection to that which it would have provided if the change in
practice had not occurred, or to meet such new or increased risk.

 
5.
Mortgagee's Interest Insurance  Agent shall procure, at the expense of the
Borrowers, and solely for the Agent and Lenders' own benefit, mortgagee's
interest insurance and if necessary, mortgagee's additional perils - pollution
policies, or some such other similar policies, providing for the indemnification
of the Agent and the Lenders for loss under this Agreement resulting directly or
indirectly from loss of or damage to any of the Vessels, which are covered by
any of the Borrower's insurance policies or protection and indemnity club
entries, but in respect of which there is subsequent non-payment or reduced
payment by the underwriters.

 
 
K-5

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(a)(i)
General Electric Capital Corporation
Form of Notice of Revolving Credit Advance (NRCA)
 
COMPANY NAME: [Lower Lakes Towing Ltd./Lower Lakes Transportation
Company]CERTIFICATE NUMBER: 1
 
DATE:
 
Lower Lakes Towing
 
C$
   
Lower Lakes Trans.
 
U.S. $
   
U.S. $ TO C$
 
1.32
   
TOTAL
 
C$
     
(A)
   
(B)
   
(C) = (B) * F/C Rate
   
(A) + (C)
                           
1.    ACCOUNTS RECEIVABLE:  (Line 5 of previous NRCA dated__________)
  $ -     $ -     $ -     $ -  
2.    Additions to Accounts Receivable since last NRCA
                               
(A)               New sales dated from ___________
  $ -     $ -     $ -          
(B)               Other additions (Explain:)
  $ -     $ -     $ -          
(C)               TOTAL ADDITIONS
  $ -     $ -     $ -     $ -  
3.    Reductions to Accounts Receivable since last NRCA
                               
(A)               Cash collections dated from ______________
  $ -     $ -     $ -          
(B)               Discounts issued since last NRCA
  $ -     $ -     $ -          
(C)               Credit memos issued since last NRCA
  $ -     $ -     $ -          
(D)               Other reductions/additions since last NRCA
  $ -     $ -     $ -          
(E)               TOTAL REDUCTIONS
  $ -     $ -     $ -     $ -  
4.    Other adjustments to Accounts Receivable (Explain:)
  $ -     $ -     $ -     $ -  
5.    NEW AIR BALANCE (Total of Lines 1, 2C, 3E and 4)
  $ -     $ -     $ -     $ -  
6.    Total ineligible Accounts Receivable (Line 3 of BBC dated                )
  $ -     $ -     $ -     $ -  
7.    Eligible Accounts Receivable (Line 5 minus Line 6)
  $ -     $ -     $ -     $ -  
8.    Eligible Accounts Receivable Availability (85 % of Line 7)
  $ -     $ -     $ -     $ -                                                  
                   
9.    Reserves Against Availability
                               
(A)               Reserves (Line 7 of BBC dated __________)
  $ -     $ -     $ -          
(B)               Other Reserves (Explain:)
  $ -     $ -     $ -          
(C)               TOTAL RESERVES
  $ -     $ -     $ -     $ -  
10.        Formula Borrowing Availability (Line 8 minus line 9c)
  $ -     $ -     $ -     $ -  
(A)               Maximum Revolving Loan Amount
  $ -     $ -     $ -     $ -  
11.        Total Borrowing Availability (Lesser of Line 10 and 10(A))
  $ -     $ -     $ -     $ -                                                  
                   
12.        BEG. REVOLVING LOAN BAL. (Line 16 of prev. NRCA dated_______)
  $ -     $ -     $ -     $ -  
13.        Plus Revolving Credit Advance requested
  $ -     $ -     $ -     $ -  
14.        Less TOTAL cash collections against Revolving Credit Loan since last
NRCA
Date:
 
Date:
 
  $ -     $ -     $ -          
(A) TOTAL CASH REMITTED
  $ -     $ -     $ -     $ -  
15.        OTHER REDUCTIONS AND ADDITIONS (Explain:)
  $ -     $ -     $ -     $ -  
16.ENDING REVOLVING LOAN BAL. (Lines 12 plus 13 minus 14(A) plus/minus 15)
  $ -     $ -     $ -     $ -  
17.        Letter of Credit Obligations (enter as negative)
  $ -     $ -     $ -     $ -  
18.        NET BORROWING AVAILABILITY
                               
(Line 11 minus the total of Line 16 plus line 17)
  $ -     $ -     $ -     $ -  

               
Capitalized terms used herein which are defined in the Third Amended and
Restated Credit Agreement dated as of [________], 2012 by and among Lower Lakes
Towing Ltd., Lower Lakes Transportation Company, Black Creek Shipping Company,
Inc. and Grand River Navigation Company Inc. (collectively, "the Borrowers"),
the other Credit Parties signatory thereto, General Electric Capital
Corporation, as Agent, the Persons signatory thereto from time to time as
Lenders ("Lenders") and the other parties thereto (the "Credit Agreement") shall
have the meanings therein defined.  Borrowers hereby certify that on the date
hereof and on the borrowing date set forth below:  (i) all representations and
warranties made by Borrowers contained in the Credit Agreement and the other
Loan Documents are and will be true and correct in all material respects, both
before and after giving effect to the Revolving Credit Advance and to the
application of the proceeds thereof, as though made on such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and except for changes therein expressly permitted or expressly
contemplated by the Credit Agreement; (ii) no Material Adverse Effect has
occurred since the Restatement Closing Date; (iii) no Default or Event of
Default exists, or would result from such Revolving Credit Advance or from the
application of the proceeds thereof; (iv) after giving effect to the Revolving
Credit Advance, the outstanding principal amount of the Revolving Loans would
not exceed the lesser of the Borrowing Base and the Maximum Amount; and (v)
after giving effect to any Advance and the uses of the proceeds thereof to be
funded within five (5) Business Days, the Credit Parties’ cash and Cash
Equivalents would exceed $5,000,000.
 
 
By:
_______________________________________                                                                                     Title:  _____________________________________________________
Duly Authorized Signatory
 
 
 
   

 
 
1.1(a)(i)-1

--------------------------------------------------------------------------------

 

 
Exhibit 1.1(a)(iii)
to
CREDIT AGREEMENT
 
FORM OF REVOLVING NOTE (CDN$)
 
 

Cdn.$_________   
Toronto, Ontario
 
 [___________], 2012

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Towing Ltd., a Canadian
corporation ("Cdn. Borrower"), HEREBY PROMISES TO PAY to the order of
[____________________] ("Revolving Lender") at the offices of General Electric
Capital Corporation, as Agent on behalf of the Secured Parties ("Agent"), at its
address at 401 Merritt 7, Second Floor, Norwalk, Connecticut 06851, or at such
other place as Agent may designate from time to time in writing, in lawful money
of Canada and in immediately available funds, the amount of Cdn.
$____________________________ CANADIAN DOLLARS (Cdn. $____________) or, if less,
the aggregate unpaid amount of all Cdn. Revolving Credit Advances made to the
undersigned under the "Credit Agreement" (as hereinafter defined).  All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement or in Annex A thereto.
 
This Cdn. Revolving Note is one of the Revolving Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among Cdn. Borrower, Lower Lakes Transportation Company, Black Creek
Shipping Company, Inc. and Grand River Navigation Company, Inc., the other
Persons named therein as Credit Parties, Agent, the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the "Credit Agreement") and is entitled to the benefit and
security of the Credit Agreement, the Collateral Documents and all of the other
Loan Documents referred to therein.  Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Loans evidenced hereby are made and are to be repaid.  The date and amount of
each Cdn. Revolving Credit Advance made by Lender to Cdn. Borrower, the rates of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided, that the failure of
Agent to make any such recordation shall not affect the obligations of Cdn.
Borrower to make a payment when due of any amount owing under the Credit
Agreement or this Cdn. Revolving Note in respect of the Cdn. Revolving Credit
Advances made by Lender to Cdn. Borrower.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
 
1.1(a)(iii)-1

--------------------------------------------------------------------------------

 
 
If any payment on this Cdn. Revolving Note becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon and after the occurrence of any Event of Default, this Cdn. Revolving Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this Cdn. Revolving Note.  Demand, presentment,
protest and notice of nonpayment and protest are hereby waived by Cdn. Borrower.
 
Except as provided in the Credit Agreement, this Cdn. Revolving Note may not be
assigned by Revolving Lender to any Person.
 
THIS CDN. REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
 

 
LOWER LAKES TOWING LTD.
           
By:
        Name:________________________________       
Title: _________________________________          

 
 
1.1(a)(iii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(c)(iii)
to
CREDIT AGREEMENT
 
FORM OF REVOLVING NOTE (US$)
 
New York, New York
 

US$[_______________] August 30, 2012

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Transportation Company, a
Delaware corporation ("US Revolving Borrower"), HEREBY PROMISES TO PAY to the
order of [____________________] ("Revolving Lender") at the offices of General
Electric Capital Corporation, as Agent on behalf of the Secured Parties
("Agent"), at its address at 401 Merritt 7, Second Floor, Norwalk, Connecticut
06851, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of US$____________________________ US DOLLARS
(US$____________) or, if less, the aggregate unpaid amount of all its US
Revolving Credit Advances made to the undersigned under the "Credit Agreement"
(as hereinafter defined).  All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.
 
This US Revolving Note is one of the Revolving Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among US Revolving Borrower, Black Creek Shipping Company, Inc., Lower
Lakes Towing Ltd. and Grand River Navigation Company, Inc., the other Persons
named therein as Credit Parties, Agent, the other Persons signatory thereto from
time to time as Lenders (including all annexes, exhibits and schedules thereto
and as from time to time amended, restated, supplemented or otherwise modified,
the "Credit Agreement") and is entitled to the benefit and security of the
Credit Agreement, the Collateral Documents and all of the other Loan Documents
referred to therein.  Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid.  The date and amount of each US Revolving
Credit Advance made by Lender to US Revolving Borrower, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by Agent on its books; provided, that the failure of Agent to
make any such recordation shall not affect the obligations of US Revolving
Borrower to make a payment when due of any amount owing under the Credit
Agreement or this US Revolving Note in respect of the US Revolving Credit
Advances made by Lender to US Revolving Borrower.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
 
1.1(c)(iii)-1

--------------------------------------------------------------------------------

 
 
If any payment on this US Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon and after the occurrence of any Event of Default, this US Revolving Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this US Revolving Note.  Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by US Revolving Borrower.
 
Except as provided in the Credit Agreement, this US Revolving Note may not be
assigned by Revolving Lender to any Person.
 
THIS US REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.
 

 
LOWER LAKES TRANSPORTATION COMPANY
           
By:
        Name:________________________________       
Title: _________________________________          

 
 
1.1(c)(iii)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(b)
to
CREDIT AGREEMENT
 
FORM OF TERM NOTE (CDN$)
 
Toronto, Ontario
 

Cdn. $______________     August 30, 2012

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Towing Ltd., a
Canadian corporation ("Cdn. Borrower"), HEREBY, PROMISES TO PAY to the order of
[_____________________] (a "Lender") at the offices of GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent on behalf of the Secured Parties ("Agent"), at its address
at 401 Merritt 7, Second Floor, Norwalk, Connecticut 06851, or at such other
place as Agent may designate from time to time in writing, in lawful money of
Canada and in immediately available funds, the amount of
[__________________________ DOLLARS (Cdn. $_____________)].  All capitalized
terms used but not otherwise defined herein have the meanings given to them in
the "Credit Agreement" (as hereinafter defined) or in Annex A thereto.
 
This Cdn. Term Note is one of the Cdn. Term Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among Cdn. Borrower, Lower Lakes Transportation Company, Black Creek
Shipping Company, Inc.  and Grand River Navigation Company, Inc., the other
Persons named therein as Credit Parties, Agent, the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the "Credit Agreement") and is entitled to the benefit and
security of the Credit Agreement, the Collateral Documents and all of the other
Loan Documents referred to therein.  Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Loans evidenced hereby are made and are to be repaid.  The principal balance of
the Cdn. Term Loan, the rates of interest applicable thereto and the date and
amount of each payment made on account of the principal thereof, shall be
recorded by Agent on its books; provided, however, that the failure of Agent to
make any such recordation shall not affect the obligations of Cdn. Borrower to
make a payment when due of any amount owing under the Credit Agreement or this
Cdn. Term Note.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement.  Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement.  The terms of the Credit Agreement are hereby
incorporated herein by reference.
 
If any payment on this Cdn. Term Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
 
1.1(b)-1

--------------------------------------------------------------------------------

 
 
Upon and after the occurrence of any Event of Default, this Cdn. Term Note may,
as provided in the Credit Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this Cdn. Term Note.  Demand, presentment, protest and
notice of nonpayment and protest is hereby waived by Cdn. Borrower.
 
Except as provided in the Credit Agreement, this Cdn. Term Note may not be
assigned by Lender to any Person.
 
THIS CDN. TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.
 

 
LOWER LAKES TOWING LTD.
           
By:
        Name:________________________________       
Title: _________________________________          

 
 
1.1(b)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(d)(i)
to
CREDIT AGREEMENT
 
FORM OF GR TERM NOTE (US$)
 
New York, New York
 

US$______________       August 30, 2012

                                                                                                               
FOR VALUE RECEIVED, the undersigned, Grand River Navigation Company, Inc., a
Delaware corporation ("US GR Term Borrower"), HEREBY, PROMISES TO PAY to the
order of [_____________________] (a "Lender") at the offices of GENERAL ELECTRIC
CAPITAL CORPORATION, as Agent on behalf of the Secured Parties ("Agent"), at its
address at 401 Merritt 7, Second Floor, Norwalk, Connecticut 06851, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of [__________________________ U.S. DOLLARS (US$_____________)].  All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the "Credit Agreement" (as hereinafter defined) or in Annex A
thereto.
 
This US GR Term Note is one of the US GR Term Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among US GR Term Borrower, Lower Lakes Transportation Company, Black
Creek Shipping Company, Inc. and Lower Lakes Towing Ltd., the other Persons
named therein as Credit Parties, Agent, the other Persons signatory thereto from
time to time as Lenders (including all annexes, exhibits and schedules thereto
and as from time to time amended, restated, supplemented or otherwise modified,
the "Credit Agreement") and is entitled to the benefit and security of the
Credit Agreement, the Collateral Documents and all of the other Loan Documents
referred to therein.  Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid.  The principal balance of the US GR Term
Loan, the rates of interest applicable thereto and the date and amount of each
payment made on account of the principal thereof, shall be recorded by Agent on
its books; provided, however, that the failure of Agent to make any such
recordation shall not affect the obligations of US GR Term Borrower to make a
payment when due of any amount owing under the Credit Agreement or this US GR
Term Note.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement.  Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement.  The terms of the Credit Agreement are hereby
incorporated herein by reference.
 
If any payment on this US GR Term Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
 
1.1(d)(i)-1

--------------------------------------------------------------------------------

 
 
Upon and after the occurrence of any Event of Default, this US GR Term Note may,
as provided in the Credit Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this US GR Term Note.  Demand, presentment, protest
and notice of nonpayment and protest is hereby waived by US GR Term Borrower.
 
Except as provided in the Credit Agreement, this US GR Term Note may not be
assigned by Lender to any Person.
 
THIS US GR TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
PROVINCE.
 

 
GRAND RIVER NAVIGATION COMPANY, INC.
           
By:
        Name:________________________________       
Title: _________________________________    

 
 
1.1(d)(i)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(e)(i)
to
CREDIT AGREEMENT
 
FORM OF BC TERM NOTE (US$)
 
New York, New York
 

US$______________ August 30, 2012

   
FOR VALUE RECEIVED, the undersigned, Black Creek Shipping Company, Inc., a
Delaware corporation ("US BC Term Borrower"), HEREBY, PROMISES TO PAY to the
order of [_____________________] (a "Lender") at the offices of GENERAL ELECTRIC
CAPITAL CORPORATION, as Agent on behalf of the Secured Parties ("Agent"), at its
address at 401 Merritt 7, Second Floor, Norwalk, Connecticut 06851, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of [__________________________ U.S. DOLLARS (US$_____________)].  All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the "Credit Agreement" (as hereinafter defined) or in Annex A
thereto.
 
This US BC Term Note is one of the US BC Term Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among US BC Term Borrower, Lower Lakes Transportation Company, Grand
River Navigation Company, Inc. and Lower Lakes Towing Ltd., the other Persons
named therein as Credit Parties, Agent, the other Persons signatory thereto from
time to time as Lenders (including all annexes, exhibits and schedules thereto
and as from time to time amended, restated, supplemented or otherwise modified,
the "Credit Agreement") and is entitled to the benefit and security of the
Credit Agreement, the Collateral Documents and all of the other Loan Documents
referred to therein.  Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid.  The principal balance of the US BC Term
Loan, the rates of interest applicable thereto and the date and amount of each
payment made on account of the principal thereof, shall be recorded by Agent on
its books; provided, however, that the failure of Agent to make any such
recordation shall not affect the obligations of US BC Term Borrower to make a
payment when due of any amount owing under the Credit Agreement or this US BC
Term Note.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement.  Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement.  The terms of the Credit Agreement are hereby
incorporated herein by reference.
 
If any payment on this US BC Term Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
 
1.1(e)(i)-1

--------------------------------------------------------------------------------

 
 
Upon and after the occurrence of any Event of Default, this US BC Term Note may,
as provided in the Credit Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this US BC Term Note.  Demand, presentment, protest
and notice of nonpayment and protest is hereby waived by US BC Term Borrower.
 
Except as provided in the Credit Agreement, this US BC Term Note may not be
assigned by Lender to any Person.
 
THIS US BC TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
PROVINCE.
 

 
BLACK CREEK SHIPPING COMPANY, INC.
           
By:
        Name:________________________________       
Title: _________________________________    

 
 
1.1(e)(i)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(f)(ii)
to
CREDIT AGREEMENT
 
FORM OF SWING LINE NOTE (CDN$)
 
Toronto, Ontario
 

Cdn.$_________  August 30, 2012

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Towing Ltd., a Canadian
corporation ("Cdn. Borrower"), HEREBY PROMISES TO PAY to the order of
[____________________] ("Swing Line Lender") at the offices of General Electric
Capital Corporation, as Agent on behalf of the Secured Parties ("Agent"), at its
address at 401 Merritt 7, Second Floor, Norwalk, Connecticut 06851, or at such
other place as Agent may designate from time to time in writing, in lawful money
of Canada and in immediately available funds, the amount of Cdn.
$____________________________ CANADIAN DOLLARS (Cdn. $____________) or, if less,
the aggregate unpaid amount of all Cdn. Swing Line Advances made to the
undersigned under the "Credit Agreement" (as hereinafter defined).  All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement or in Annex A thereto.
 
This Cdn. Swing Line Note is one of the Swing Line Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among Cdn. Borrower, Lower Lakes Transportation Company, Black Creek
Shipping Company, Inc.  and Grand River Navigation Company, Inc., the other
Persons named therein as Credit Parties, Agent, the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the "Credit Agreement") and is entitled to the benefit and
security of the Credit Agreement, the Collateral Documents and all of the other
Loan Documents referred to therein.  Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Loans evidenced hereby are made and are to be repaid.  The date and amount of
each Cdn. Swing Line Advance made by Swing Line Lender to Cdn. Borrower, the
rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by Agent on its books; provided, that the
failure of Agent to make any such recordation shall not affect the obligations
of Cdn. Borrower to make a payment when due of any amount owing under the Credit
Agreement or this Cdn. Swing Line Note in respect of the Cdn. Swing Line
Advances made by Swing Line Lender to Cdn. Borrower.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
 
1.1(f)(ii)-1

--------------------------------------------------------------------------------

 
 
If any payment on this Cdn. Swing Line Note becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon and after the occurrence of any Event of Default, this Cdn. Swing Line Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this Cdn. Swing Line Note.  Demand, presentment,
protest and notice of nonpayment and protest are hereby waived by Cdn. Borrower.
 
Except as provided in the Credit Agreement, this Cdn. Swing Line Note may not be
assigned by Swing Line Lender to any Person.
 
THIS CDN. SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
 

 
LOWER LAKES TOWING LTD.
           
By:
        Name:________________________________       
Title: _________________________________    

 
 
1.1(f)(ii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(g)(ii)
to
CREDIT AGREEMENT
 
FORM OF SWING LINE NOTE (US$)
 
New York, New York
 

US$[_______________] August 30, 2012

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Transportation Company, a
Delaware corporation ("US Borrower"), HEREBY PROMISES TO PAY to the order of
[____________________] ("Swing Line Lender") at the offices of General Electric
Capital Corporation, as Agent on behalf of the Secured Parties ("Agent"), at its
address at 401 Merritt 7, Second Floor, Norwalk, Connecticut 06851, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of US$____________________________ US DOLLARS (US$____________) or, if less, the
aggregate unpaid amount of all its US Swing Line Advances made to the
undersigned under the "Credit Agreement" (as hereinafter defined).  All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement or in Annex A thereto.
 
This US Swing Line Note is one of the Swing Line Notes issued pursuant to that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012
by and among US Borrower, Lower Lakes Towing Ltd., Black Creek Shipping Company,
Inc. and Grand River Navigation Company, Inc., the other Persons named therein
as Credit Parties, Agent, the other Persons signatory thereto from time to time
as Lenders (including all annexes, exhibits and schedules thereto and as from
time to time amended, restated, supplemented or otherwise modified, the "Credit
Agreement") and is entitled to the benefit and security of the Credit Agreement,
the Collateral Documents and all of the other Loan Documents referred to
therein.  Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid.  The date and amount of each US Swing Line Advance made by
Swing Line Lender to US Borrower, the rates of interest applicable thereto and
each payment made on account of the principal thereof, shall be recorded by
Agent on its books; provided, that the failure of Agent to make any such
recordation shall not affect the obligations of US Borrower to make a payment
when due of any amount owing under the Credit Agreement or this US Swing Line
Note in respect of the US Swing Line Advances made by Swing Line Lender to US
Borrower.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference.  Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
 
1.1(g)(ii)-1

--------------------------------------------------------------------------------

 
 
If any payment on this US Swing Line Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon and after the occurrence of any Event of Default, this US Swing Line Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this US Swing Line Note.  Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by US Borrower.
 
Except as provided in the Credit Agreement, this US Swing Line Note may not be
assigned by Swing Line Lender to any Person.
 
THIS US SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
 

 
LOWER LAKES TRANSPORTATION COMPANY
           
By:
        Name:________________________________       
Title: _________________________________    

 
 
1.1(g)(ii)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.5(e)(ii)
to
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION/CONTINUATION - LIBOR
 
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of August 30, 2012, by and among Lower Lakes Transportation Company
("US Revolving Borrower"), Lower Lakes Towing Ltd., Grand River Navigation
Company, Inc. ("US GR Term  Borrower"), Black Creek Shipping Company, Inc. (“US
BC Term Borrower”) the other Persons named therein as Credit Parties, General
Electric Capital Corporation, as Agent on behalf of the Secured Parties, the
other Persons party thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto and as from time to time amended, restated,
supplemented or otherwise modified, the "Credit Agreement").  Capitalized terms
used herein without definition are so used as defined in the Credit Agreement or
in Annex A thereto.
 
[US GR Term Borrower/US BC Term Borrower/US Revolving Borrower] hereby gives
irrevocable notice, pursuant to Section 1.5(e)(ii) of the Credit Agreement, of
its request to:
 
 
(a)
on [Date]  convert US$___________ of the aggregate outstanding principal amount
of the [US Revolving Loans/US Term Loans] made by way of a US Base Rate Loan
into a LIBOR Loan having a LIBOR Period of [one] [two] [three] month(s)  and
ending on [Date];

 
 
(b)
on [Date] convert US$___________ of the aggregate outstanding principal amount
of the [US Revolving Loans/US Term Loans] made by way of LIBOR Loan having a
LIBOR Period ending on [Date], into a US Base Rate Loan; and

 
 
(c)
on [Date] continue US$___________ of the aggregate outstanding principal amount
of the [US Revolving Loans/US Term Loans] made by way of LIBOR Loan having a
LIBOR Period ending on [Date], as a LIBOR Loan having a LIBOR Period of [one]
[two] [three] months and ending on [Date].

 
[US GR Term Borrower/US BC Term Borrower/US Revolving Borrower] hereby
represents and warrants as of the date of the conversion or continuation
requested herein all of the conditions contained in Section 2.2 of the Credit
Agreement have been satisfied or waived by the Lenders on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto; and reaffirms the continuance of Agent's Liens, on behalf of the
Secured Parties, pursuant to the Collateral Documents.
 
 
1.5(e)(ii)-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, [US GR Term Borrower/US BC Term Borrower/US Revolving
Borrower] has caused this Notice of Conversion/Continuation - LIBOR be executed
and delivered by its duly authorized officer as of the date first set forth
above.
 

 
LOWER LAKES TRANSPORTATION COMPANY / GRAND RIVER NAVIGATION COMPANY, INC./BLACK
CREEK SHIPPING COMPANY, INC.]
           
By:
        Name:       Title:     
By:
        Name:       Title:             

 
 
1.5(e)(ii)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.5(e)(iii)
to
CREDIT AGREEMENT

 
FORM OF NOTICE OF CONVERSION/ CONTINUATION - BA RATE
 
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of August 30, 2012, by and among Lower Lakes Transportation Company,
Black Creek Shipping Company, Inc., Lower Lakes Towing Ltd. ("Cdn Borrower") and
Grand River Navigation Company, Inc., the other Persons named therein as Credit
Parties, General Electric Capital Corporation, as Agent on behalf of the Secured
Parties, the other Persons party thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the "Credit
Agreement").  Capitalized terms used herein without definition are so used as
defined in the Credit Agreement or in Annex A thereto.
 
Cdn Borrower hereby gives irrevocable notice, pursuant to Section 1.5(e)(iii) of
the Credit Agreement, of its request to:
 
 
(a)
on [Date]  convert Cdn$___________ of the aggregate outstanding principal amount
of the [Cdn Revolving Loans/Cdn Term Loans] made by way of a Canadian Prime Rate
Loan into a BA Rate Loan having a BA Period of [one] [two] [three] month(s)  and
ending on [Date];

 
 
(b)
on [Date] convert Cdn$___________ of the aggregate outstanding principal amount
of the [Cdn Revolving Loans/Cdn Term Loans] made by way of a BA Rate Loan having
a BA Period ending on [Date], into a Canadian Prime Rate Loan; and

 
 
(c)
on [Date] continue Cdn$___________ of the aggregate outstanding principal amount
of the [Cdn Revolving Loans/Cdn Term Loans] made by way of a BA Rate Loan having
a BA Period ending on [Date], as a BA Rate Loan having a BA Period of [one]
[two] [three] months and ending on [Date].

 
Cdn Borrower hereby represents and warrants as of the date of the conversion or
continuation requested herein all of the conditions contained in Section 2.2 of
the Credit Agreement have been satisfied or waived by the Lenders on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto; and reaffirms the continuance of Agent's Liens, on behalf of the
Secured Parties, pursuant to the Collateral Documents.
 
 
1.5(e)(iii)-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Cdn Borrower has caused this Notice of Conversion - BA Rate
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 

 
LOWER LAKES TOWING LTD.
           
By:
        Name:       Title:     
By:
        Name:       Title:             

 
 
1.5(e)(iii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 4.1(b)
General Electric Capital Corporation
Form of Borrowing Base Certificate
 
COMPANY NAME:  [Lower Lakes Towing Ltd./Lower Lakes Transportation
Company]CERTIFICATE: 1
CERTIFICATE NUMBER:
DATE:
PREVIOUSLY FAXED: YES NO (circle one)
             
1. ACCOUNTS RECEIVABLE AS OF: ________________________________________
        $ -                  
2. Ineligible Accounts
                             
Accounts > 60 days past due date, not to exceed 90 days
  $ -                            
Credit aged > 60 days past due date
  $ -                            
50% cross aging exclusion
  $ -                            
20% concentration exclusion (30% in the case of Essar Steel Algoma)
  $ -                            
Contra accounts
  $ -                            
Intercompany accounts
  $ -                            
Affiliated accounts
  $ -                            
COD accounts
  $ -                            
Government accounts
  $ -                            
Foreign accounts
  $ -                            
Bill-and-hold invoices
  $ -                            
Finance/service charge invoices
  $ -                            
Other: _____________________
  $ -                                              
3. Total Ineligibles
          $ -                    
4. Eligible Accounts Receivable (Line 1 minus Line 3)
          $ -                    
5. ELIGIBLE ACCOUNTS RECEIVABLE AVAILABILITY AT: 85% of Line 4
          $ -                    
6. TOTAL REVOLVER AVAILABILITY (Line 5 or Capped at):$5,500,000
          $ -                    
7. Total Reserves (Per Attached Schedule 1)
          $ -                    
8. NET REVOLVER AVAILABILITY (Line 6-Line 7)
          $ -                    
9. Revolving Credit Loan Balance
          $ -                    
10. Letter of Credit Obligations
          $ -                    
11. NET BORROWING AVAILABILITY (Line 8 - Line 9 + 10))
          $ -                                      
Term Loan/Maritime Lien/Overadvance Exposure:
                                 
FMV of Vessels                   $      -
                                 
@ 75%                          75%
                                  Maximum Exposure Allowed  $  -  
(Per Section
2.1(d) of
Credit
Agreement)
                                        Outstanding Term Loan    $ -            
                              Plus:  Preferred Maritime Liens - Accounts Payable
  -                                           Plus:  Preferred Maritime Liens -
Accrued Payroll    -                                           Plus:  Seasonal
Facilities (March – June only)      -                                          
Total Term/Maritime Lien/Overadvance Exposure $  -                              
     



The undersigned hereby certifies that (a) all of the foregoing information
regarding the Eligible Accounts is true and correct on the date hereof and all
such Accounts listed as Eligible Accounts are Eligible Accounts within the
meaning given such term in the Third Amended and Restated Credit Agreement dated
as of August 30, 2012 by and among Lower Lakes Towing Ltd., Lower Lakes
Transportation Company, Black Creek Shipping Company, Inc. and Grand River
Navigation Company, Inc., as Borrowers, General Electric Capital Corporation, as
Agent, the Persons signatory thereto from time to time as Lenders, and the other
parties thereto, if any (as from time to time amended, supplemented, restated to
otherwise modified, the "Credit Agreement"), and (b) all of the foregoing
information regarding the Term Loans, Maritime Lien and Overadvance Exposure is
true and correct on the date hereof.
 

By:  _________________________________ 
Title:  ____________________________________   Duly Authorized Signatory

 
 
4.1(b)-1

--------------------------------------------------------------------------------

 
                                                                                   

 
Exhibit 4.1(b)
General Electric Capital Corporation
Accounts Receivable Reconciliation
 
COMPANY NAME:  [Lower Lakes Towing Ltd./Lower Lakes Transportation
Company]
PREVIOUSLY FAXED: YES NO
 
DATE:
(Circle one)
         
A.        Activity (for the period from ____________ to ___________)
     
B.        Notice of Revolving Credit Advance (for the period from _____________
to _____________)
             
1.    Ending Accounts Receivable Balance (from Line 5 of the last NRCA)
             
2.    Correcting entries or items in-transit; explain and indicate which NRCA
the correction or in-transit item will be posted on.
  $ -            

 
Description
Amount
Advance #
     
$                   -
       
$                   -
       
$                   -
       
$                   -
       
$                   -
   

               
3.    Adjusted period-end accounts receivable balance (Line1 +/- Line 2):
             
4.    End of period accounts receivable per Accounts Receivable aging (attach
aging)
  $ -            
5.    Variance between Line 3 and Line 4 (Explain):
                 
____________________________________
       
____________________________________
                 
6.    End of period accounts receivable balance per general ledger:
  $ -                      
7.    Variance between Line 4 and Line 6 (Explain):
  $ -            
___________________________________
       
___________________________________
                           
8.    End of period accounts receivable balance per financial statements:
  $ -                      
9.    Variance between Line 6 and Line 8 (Explain):
  $ -  
___________________________________
       
___________________________________
                 



The undersigned hereby certifies that all of the information shown above is true
and correct on the date hereof.
 

By:  _________________________________ 
Title:  ____________________________________   Duly Authorized Signatory

 
 
4.1(b)-2

--------------------------------------------------------------------------------

 


Exhibit 4.1(b)
General Electric Capital Corporation
Accounts Payable Rollforward and Reconciliation
 
COMPANY NAME:  [Lower Lakes Towing Ltd./Lower Lakes Transportation Company]
PREVIOUSLY FAXED: YES NO (Circle One)
 
DATE:
           
For the Month Ending:  _______________________
             
1.      Beginning of the month Accounts Payable balance
  $ -            
2.      Purchases
  $ -            
3.      Disbursements
  $ -            
4.      Other adjustments
  $ -            
5.      Rollforward of Accounts Payable (Line 1 + Line 2 - Line 3 +/- Line 4)
  $ -            
6.      ___________________________________________________________
  $ -            
7.      Variance between Line 5 and Line 6 (Explain):
  $ -  
_________________________________________
_________________________________________
                 
8.      End of period accounts payable balance per general ledger
  $ -            
9.      Variance between Line 6 and Line 8 (Explain):
  $ -  
_________________________________________
_________________________________________
                 
10.      End of period accounts payable balance per financial statements
  $ -            
11.      Variance between Line 6 and Line 8 (Explain):
  $ -  
_________________________________________
_________________________________________
                 
12.      Book overdraft
  $ -            
13.      Held Checks at the end of the month
  $ -            
14.      Adjusted end of month accounts payable balance
 
  $ -  



The undersigned hereby certifies that all of the information shown above is true
and correct on the date hereof.
 

By:  _________________________________ 
Title:  ____________________________________   Duly Authorized Signatory

 
 
4.1(b)-3

--------------------------------------------------------------------------------

 
 
Exhibit 6.14 – Form of Assignment Agreement


Form of Subordination Provisions.
 
The Company, for itself and its successors, covenants and agrees, and each
holder of the Subordinated Indebtedness (as hereinafter defined), by such
holder's acceptance thereof, likewise covenants and agrees, that the payment of
the Subordinated Indebtedness is hereby expressly subordinated, to the extent
and in the manner immediately hereinafter set forth, in right of payment to the
prior payment in full in cash of all Senior Indebtedness (as hereinafter
defined).  For all purposes hereof, a payment or distribution on account of the
Subordinated Indebtedness may consist of cash, property or securities, by
set-off or otherwise, and a payment or distribution on account of the
Subordinated Indebtedness shall include, without limitation, any redemption,
purchase or other acquisition of the Subordinated Indebtedness.  The
subordination provisions herein set forth are made for the benefit of the
holders of the Senior Indebtedness, and such holders may proceed to enforce such
provisions.
 
"Subordinated Indebtedness" means all principal, interest, fees, indemnities and
other amounts owing by the Company pursuant to or in connection with this Note.
 
"Senior Indebtedness" shall mean all indebtedness, obligations and liabilities
of any and every kind and nature now existing or hereafter arising, contingent
or otherwise, of the Company under, in connection with, or evidenced by, that
certain Third Amended and Restated Credit Agreement dated as of August 30, 2012,
among Lower Lakes Towing Ltd., Lower Lakes Transportation Company, Grand River
Navigation Company, Inc. and Black Creek Shipping Company, Inc., as borrowers,
the Company and the other Credit Parties signatory hereto, the lenders party
thereto, General Electric Capital Corporation, as agent (the "Agent"), and PNC
Bank, National Association, as Co-Syndication Agent (as from time to time
amended, modified, restated, refunded or replaced, the "Senior Credit
Agreement"), including, without limitation, all principal, premium (if any),
interest (including Post-Petition Interest, as hereafter defined), fees, costs,
expenses and liabilities provided for therein, and including any obligations
arising under Secured Rate Contracts (as defined in the Senior Credit
Agreement), and any renewals, extensions, modifications and refundings of such
indebtedness.  "Post-Petition Interest" shall mean interest accruing in respect
of Senior Indebtedness after the commencement of any bankruptcy, insolvency,
receivership or similar proceedings by or against the Company, at the rate
applicable to such Senior Indebtedness pursuant to the Senior Credit Agreement,
whether or not such interest is allowed as a claim enforceable against the
Company in a bankruptcy case under Title 11 of the United States Code, and any
other interest that would have accrued but for the commencement of such
proceedings.
 
(a)           Distribution on Dissolution, Liquidation and Reorganization.  Upon
any distribution of assets of the Company, upon any foreclosure, dissolution,
winding up or liquidation of the Company, whether voluntary or involuntary, or
upon any reorganization, readjustment, arrangement or similar proceeding
relating to the Company, or any of its property, and whether in bankruptcy,
insolvency or receivership proceedings or otherwise, or upon an assignment for
the benefit of creditors or any other marshalling of the assets and liabilities
of the Company or otherwise or upon any exercise by the holders of the Senior
Indebtedness (the "Senior Creditors") of any of their rights and remedies under
any document evidencing Senior Indebtedness,
 
 
6.14 -1

--------------------------------------------------------------------------------

 
 
(i)           the holders of all Senior Indebtedness shall be entitled to
receive payment in full in cash of the Senior Indebtedness before the holder or
holders of the Subordinated Indebtedness are entitled to receive any payment
with respect to the Subordinated Indebtedness; and
 
(ii)           any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities or by set-off or
otherwise, to which the holder or holders of the Subordinated Indebtedness would
be entitled except for the provisions hereof (except for any distribution of
securities which are subordinated, to at least the same extent as the
Subordinated Indebtedness, to the payment of all Senior Indebtedness or
securities issued in exchange for Senior Indebtedness then outstanding
("Exchange Securities")) shall be paid by the liquidating trustee or agent or
other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or otherwise, directly to the
Agent to the extent necessary to make payment in full in cash of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness, and, if any holder of
Subordinated Indebtedness does not file a proper claim or proof of debt therefor
prior to thirty (30) days before the expiration of the time to file such claim,
then the Senior Creditors are hereby authorized and empowered to demand, sue
for, collect and receive every such payment or distribution described herein.
 
(b)           Default Under Senior Indebtedness.  Unless the foregoing paragraph
(a) shall be applicable, upon the occurrence and continuance of any event of
default with respect to the Senior Indebtedness or of any event which
constitutes, or after notice or lapse of time or both would constitute such an
event of default, or if the making of any payment on account of the Subordinated
Indebtedness would create such an event of default (an "Event of Default"), then
(i) no payment or distribution of any assets of the Company of any kind or
character, whether in cash, property or securities or by set-off or otherwise,
shall be made by or on behalf of the Company on account of the Subordinated
Indebtedness and (ii) no holder of Subordinated Indebtedness will take action to
accelerate the Subordinated Indebtedness or commence, cause the commencement of,
participate in or support any action or proceeding (whether at law or in equity)
against the Company or any subsidiary to recover all or any part of the
Subordinated Indebtedness or any action to commence or prosecute any bankruptcy
or similar proceedings in respect of the Company or any subsidiary (unless the
Agent shall have agreed in writing in advance to, and shall have joined in, such
proceeding), until the date such Event of Default shall have been cured or
waived in writing or shall have ceased to exist and any acceleration of such
Senior Indebtedness shall have been rescinded or annulled or such Senior
Indebtedness shall have been paid in full in cash, after which (subject to the
other provisions of this paragraph (b)) the Company shall resume making any and
all required payments in respect of the Subordinated Indebtedness, including all
accrued and unpaid payments.
 
(c)           Payment Remittance.  In the event that, notwithstanding the
foregoing, any payment or distribution of assets of the Company, or any payment
by or on behalf of the Company, of any kind or character, whether in cash,
property or securities or by set-off or otherwise, prohibited by any of the
foregoing paragraphs (a) or (b) shall be paid to or received by any holder of
Subordinated Indebtedness, then and in such event such payment or distribution
shall be held in trust for the benefit of the Senior Creditors and paid over and
delivered forthwith to the Agent, for application to the payment of all Senior
Indebtedness remaining unpaid until all such Senior Indebtedness shall have been
paid in full in cash.
 
 
6.14 -2

--------------------------------------------------------------------------------

 
 
(d)           Subrogation.  If any amount payable in respect of the Subordinated
Indebtedness is paid over to the Senior Creditors, then subject to the payment
in full in cash of all Senior Indebtedness, the holder or holders of the
Subordinated Indebtedness shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to Senior Indebtedness until the principal
of and interest on the Subordinated Indebtedness shall be paid in full and, for
the purposes of such subrogation, no such payments or distributions to the
Senior Creditors of cash, property or securities otherwise distributable to the
holder or holders of the Subordinated Indebtedness shall, as between the
Company, its creditors other than the holders of Senior Indebtedness, and the
holder or holders of the Subordinated Indebtedness, be deemed to be a payment by
the Company to or on account of Senior Indebtedness.
 
(e)           Delivery of Instruments; Notice from the Company.  If any holder
of Subordinated Indebtedness does not file a proper claim or proof of debt in
the form required in any proceeding referred to above prior to thirty (30) days
before the expiration of the time to file such claim in such proceeding, then
the holder of any such Senior Indebtedness shall be hereby irrevocably appointed
the agent and attorney-in-fact (in its own name or in the name of any holder of
any Subordinated Indebtedness or otherwise), but shall have no obligation, to
execute, verify, deliver and file any such proofs of claim, consents,
assignments or other instruments for or on behalf of such holder.
 
Each holder of the Subordinated Indebtedness agrees that, while it shall retain
the right to vote its claim and otherwise act in any bankruptcy, insolvency or
similar proceedings related to the Company (including, without limitation, the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), such holder will not
take any acts or vote in any way so as to contest the enforceability of the
subordination provisions set forth herein.
 
(f)           Payments Permitted.  Nothing contained herein shall affect the
obligation of the Company to make, or prevent the Company from making, at any
time except as provided in paragraph (a) or (b) above, payments of interest on
the Subordinated Indebtedness.
 
(g)           Notice of Certain Events.  The Company shall give prompt written
notice to the holders of the Subordinated Indebtedness and the Senior Creditors
of any dissolution, winding up, liquidation, reorganization, readjustment,
arrangement or similar proceeding, assignment for the benefit of creditors, or
any marshalling of assets and liabilities, in respect of the Company, and shall
also give prompt written notice to each such person of any event or condition
which, pursuant to the subordination provisions set forth herein, prevents
payment by the Company on account of the Subordinated Indebtedness.
 
(h)           Reliance re Identification of Persons.  Upon any distribution of
assets of the Company or payments by or on behalf of the Company referred to
herein, the holders of the Subordinated Indebtedness shall be entitled to rely
upon any order or decree of a court of competent jurisdiction in which any
proceedings of the nature referred to in paragraph (a) hereof are pending and
upon a certificate of the debtor in possession, bankruptcy trustee, liquidating
trustee or agent or other Person making any distribution to the holders of the
Subordinated Indebtedness for the purpose of ascertaining the Persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, and
all other facts pertinent thereto.
 
 
6.14 -3

--------------------------------------------------------------------------------

 
 
(i)           Reliance on Subordination.  Each holder of the Subordinated
Indebtedness by its acceptance hereof acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Creditor to acquire and continue to hold the Senior
Indebtedness and such holder of the Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold such Senior Indebtedness and shall be deemed a third party
beneficiary of such provisions.
 
(j)           Waiver and Consent.  Each holder of the Subordinated Indebtedness
waives any and all notice of the acceptance of these provisions or of the
creation, renewal, extension or accrual, now or at any time in the future, of
any Senior Indebtedness or of the reliance of the holders of the Senior
Indebtedness on these provisions.  Each holder of the Subordinated Indebtedness
acknowledges and agrees that (i) the subordination  provisions set forth herein
shall be specifically enforceable against such Persons by the holders of the
Senior Indebtedness, and (ii) without notice to or further assent by it, the
Senior Indebtedness may from time to time, in whole or in part, be renewed,
extended, increased, refunded or released by the holders thereof, as they may
deem advisable, that the loan agreements and any other instruments or documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, that any collateral security for any such Senior
Indebtedness may from time to time, in whole or in part, be exchanged, sold, or
surrendered by the holders thereof, as they may deem advisable, and that such
holders may take any other action they may deem necessary or appropriate in
connection with the Senior Indebtedness, all without in any manner or to any
extent impairing or affecting the obligations of the Company to the holders of
the Subordinated Indebtedness.
 
(k)           Subordination Unaffected by Certain Events.  The rights set forth
herein of the holders of the Senior Indebtedness as against each holder of the
Subordinated Indebtedness shall remain in full force and effect without regard
to, and shall not be impaired or affected by:
 
(i)           any act or failure to act on the part of the Company; or
 
(ii)           any extension or indulgence in respect of any payment or
prepayment of the Senior Indebtedness or any part thereof or in respect of any
other amount payable to any holder of the Senior Indebtedness; or
 
(iii)           any amendment, modification or waiver of, or addition or
supplement to, or deletion for, or compromise, release, consent or other action
in respect of, any of the terms of any Senior Indebtedness or any other
agreement which may be made relating to any Senior Indebtedness; or
 
(iv)           any exercise or nonexercise by any holder of Senior Indebtedness
of any right, power, privilege or remedy under or in respect of such Senior
Indebtedness or the Subordinated Indebtedness or any waiver of any such right,
power, privilege or remedy or any default in respect of such Senior Indebtedness
or the Subordinated Indebtedness, or any receipt by any holder of Senior
Indebtedness of any security, or any failure by such holder to perfect a
security interest in, or any release by such holder of, any security for the
payment of such Senior Indebtedness; or
 
 
6.14 -4

--------------------------------------------------------------------------------

 
 
(v)           any merger or consolidation of the Company or any of its
subsidiaries into or with any of its subsidiaries or into or with any other
Person, or any sale, lease or transfer of any or all of the assets of the
Company or any of its subsidiaries to any other Person; or
 
(vi)           the absence of any notice to, or knowledge by, any holder of the
Subordinated Indebtedness of the existence or occurrence of any of the matters
or events set forth in the foregoing clauses (i) through (v).
 
(l)           Reinstatement of Subordination.  The obligations of each holder of
the Subordinated Indebtedness under the subordination provisions set forth
herein shall continue to be effective, or be reinstated, as the case may be, as
to any payment in respect of any Senior Indebtedness that is rescinded or must
otherwise be returned by the holder of such Senior Indebtedness upon the
occurrence or as a result of any proceeding, all as though such payment had not
been made.
 
(m)           Annulment of Acceleration.  Any Event of Default under Section
_____ [payment default] above arising out of the Company's observance of its
obligations hereunder shall be deemed waived, and any acceleration of the
Subordinated Indebtedness predicated solely on such Event of Default shall be
automatically rescinded, if, within three (3) Business Days after the
restriction on payment of Subordinated Indebtedness has expired or been
terminated, the Company has made payment in full of all past due amounts
(excluding amounts due solely as a result of acceleration) and no other Event of
Default is then continuing.
 
It is understood that the provisions set forth herein are and are intended
solely for the purpose of defining the relative rights of the holder or holders
of the Subordinated Indebtedness, on the one hand, and the holders of Senior
Indebtedness, on the other hand.  Nothing contained herein is intended to or
shall impair, as between the Company, its creditors other than the holders of
Senior Indebtedness, and the holder or holders of the Subordinated Indebtedness,
the obligation of the Company, which is unconditional and absolute, to pay to
the holder or holders of the Subordinated Indebtedness the principal of and
interest on the Subordinated Indebtedness as and when the same shall become due
and payable in accordance with its terms, or to affect the relative rights of
the holder or holders of the Subordinated Indebtedness and creditors of the
Company other than the holders of Senior Indebtedness.
 
 
6.14 -5

--------------------------------------------------------------------------------

 
 
Exhibit 9.1(a) – Form of Assignment Agreement

 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this "Agreement") is made as of ____________, 20__
between __________________________________ ("Assignor Lender") and
________________________ ("Assignee Lender") and acknowledged and consented to
by GENERAL ELECTRIC CAPITAL CORPORATION, as agent ("Agent").  All capitalized
terms used in this Agreement and not otherwise defined herein have the
respective meanings set forth in Annex A to the Credit Agreement as hereinafter
defined.
 
[DRAFTING NOTE:  THE TERMS OF THIS AGREEMENT MAY VARY SUBSTANTIALLY FOR
ASSIGNMENTS OF 100% OF A LENDER'S COMMITMENT AS OPPOSED TO PARTIAL ASSIGNMENT.]
 
RECITALS
 
WHEREAS Lower Lakes Towing Ltd. ("Lower Lakes"), Grand River Navigation Company,
Inc. ("Grand River"), Black Creek Shipping Company, Inc. (“Black Creek”) and
Lower Lakes Transportation Company ("LLTC"), as borrowers ("Borrowers"), the
other Credit Parties thereunder from time to time, the other Persons signatory
thereto as Lenders from time to time, and the Agent entered into a Third Amended
and Restated Credit Agreement dated as of August 30, 2012 (as amended, restated,
supplemented and otherwise modified from time to time, the "Credit Agreement")
pursuant to which Assignor Lender has agreed to make certain Loans to, and incur
Letter of Credit Obligation for the account of, Borrowers.
 
WHEREAS Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Loans and the Collateral and to delegate to Assignee Lender
[all/a portion] of its Commitments and other duties with respect to the Loans
and the Collateral.
 
WHEREAS Assignee Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assignor Lender.
 
WHEREAS Assignee Lender desires to appoint Agent to serve as Agent for Assignee
Lender under the Credit Agreement.
 
FOR VALUE RECEIVED, Assignor Lender and Assignee Lender agree as follows:
 
SECTION 1  ASSIGNMENT, DELEGATION AND ACCEPTANCE
 
1.1
Assignment

 
Assignor Lender hereby transfers and assigns to Assignee Lender, without
recourse and without representations or warranties of any kind (except as set
forth in [Section 3.2]), [all/such percentage] of Assignor Lender's right,
title, and interest in the [Cdn. Revolving Loan], [US Revolving Loan], [Cdn.
Term Loan], [US GR Term Loan], [US BC Term Loan], [Loans], the Loan Documents
and the Collateral as will result in Assignee Lender having, as of the Effective
Date (as hereinafter defined), a Pro Rata Share thereof, as follows:
 
 
9.1(a)-1

--------------------------------------------------------------------------------

 
 
Assignee
Lender's Loans
Principal Amount
Pro Rata Share
Cdn. Revolving Loan
Cdn.$____________
____%
US Revolving Loan
US$____________
____%
Cdn. Term Loan
Cdn.$____________
____%
US GR Term Loan
US$____________
____%
US BC Term Loan
US$____________
____%

 
1.2
Delegation

 
Assignor Lender hereby irrevocably assigns and delegates to Assignee Lender
[all/a portion] of its Commitments and its other duties and obligations as a
Lender under the Loan Documents equivalent to [100%/___%] of Assignor Lender's
Cdn. Revolving Loan Commitment (such percentage representing a Cdn. Revolving
Loan Commitment of Cdn.$ ______), [100%/___%] of Assignor Lender's US Revolving
Loan Commitment (such percentage represented by a US Revolving Loan Commitment
of US$___), [100%/___%] of Assignor Lender's Cdn. Term Loan Commitment  (such
percentage representing a commitment of Cdn.$____________), [100%/_____%] of
Assignor Lender's US GR Term Loan Commitment (such percentage representing a
commitment of US$___________), [100%/_____%] of Assignor Lender's US BC Term
Loan Commitment (such percentage representing a commitment of US$___________).
 
1.3
Acceptance by Assignee

 
By its execution of this Agreement, Assignee Lender hereby irrevocably
purchases, assumes and accepts such assignment and delegation and agrees to be a
Lender with respect to the delegated interest under the Loan Documents and to be
bound by the terms and conditions thereof.  By its execution of this Agreement,
Assignor Lender agrees, to the extent provided herein, to relinquish its rights
and be released from its obligations and duties under the Credit Agreement.
 
1.4
Effective Date

 
Such assignment and delegation by Assignor Lender and acceptance by Assignee
Lender will be effective, and Assignee Lender will become a Lender under the
Loan Documents, as of [the date of this Agreement] ("Effective Date") and upon
payment of the Assigned Amount and the Assignment Fee (as each term is defined
below).  Interest and Fees accrued prior to the Effective Date are for the
account of Assignor Lender, and interest and Fees accrued from and after the
Effective Date are for the account of Assignee Lender.
 
 
9.1(a)-2

--------------------------------------------------------------------------------

 
 
SECTION 2  INITIAL PAYMENT
 
2.1
Payment of the Assigned Amount

 
Assignee Lender will pay to Assignor Lender, for value not later than 12:00 noon
on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Loans, as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the "Assigned Amount").
 
2.2
Payment of Assignment Fee

 
Assignor Lender and/or Assignee Lender will pay to Agent, for its own account,
for value not later than 12:00 noon (New York time) on the Effective Date, the
assignment fee in the amount of US$3,500 (the "Assignment Fee"), as required
pursuant to Section 9.1(a) of the Credit Agreement.
 
2.3
Execution and Delivery of Notes.

 
Following payment of the Assigned Amount and the Assignment Fee, Assignor Lender
will deliver to Agent the Notes previously delivered to Assignor Lender for
redelivery to the applicable Borrower and Agent will obtain from the applicable
Borrower for delivery to [Assignor Lender and] Assignee Lender, new executed
Notes (replacing the Notes delivered to the applicable Borrower which shall be
cancelled) evidencing Assignee Lender's [and Assignor Lender's respective] Pro
Rata Share[s] in the Loans after giving effect to the assignment described in
Section 1.  Each new Note will be issued in the aggregate maximum principal
amount of the [applicable] Commitment [of the Lender to whom such Note is
issued] OR [the Assignee Lender].
 
SECTION 3  REPRESENTATIONS, WARRANTIES AND COVENANTS
 
3.1
Assignee Lender's Representations, Warranties and Covenants

 
Assignee Lender hereby represents, warrants, and covenants to Assignor Lender
and Agent the following:
 
(1)
this Agreement is a legal, valid, and binding agreement of Assignee Lender,
enforceable against Assignee Lender according to its terms;

 
(2)
the execution and performance by Assignee Lender of its duties and obligations
under this Agreement and the Loan Documents will not require any registration
with, notice to, or consent or approval by any Governmental Authority;

 
(3)
Assignee Lender is familiar with transactions of the kind and scope reflected in
the Loan Documents and in this Agreement;

 
(4)
Assignee Lender has made its own independent investigation and appraisal of the
financial condition and affairs of each Credit Party, has conducted its own
evaluation of the Loans and the Letter of Credit Obligations, the Loan Documents
and each Credit Party's creditworthiness, has made its decision to become a
Lender to the Borrowers under the Credit Agreement independently and without
reliance upon Assignor Lender or Agent, and will continue to do so;

 
 
9.1(a)-3

--------------------------------------------------------------------------------

 
 
(5)
Assignee Lender is entering into this Agreement in the ordinary course of its
business, and is acquiring its interest in the Loans and the Commitments for its
own account and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender's property shall, subject to the terms of the Credit Agreement, be and
remain within its control; and

 
(6)
As of the Effective Date, Assignee Lender, (i) is [not] subject to capital
adequacy or similar requirements under Section 1.16(b) of the Credit Agreement,
(ii) is [not] a non-resident for purposes of Part XIII of the ITA or is [not] a
non-resident of the United States for purposes of the Revenue Code (iii) does
[not] require the payment of any amount on account of increased costs under
Section 1.16(b) of the Credit Agreement, [(iv) is not unable to fund LIBOR Loans
under Section 1.15 of the Credit Agreement] and Assignee Lender will indemnify
Agent from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, or expenses that result from any inaccuracy in
the foregoing; and [NOTE: THE REPS IN CLAUSE (ii) SHOULD BE DELETED IN THE EVENT
THIS FORM IS USED TO EFFECT AN ACTUAL ASSIGNMENT AT A TIME WHEN AN EVENT OF
DEFAULT IS CONTINUING UNDER THE CREDIT AGREEMENT.]

 
3.2
Assignor Lender's Representations, Warranties and Covenants

 
Assignor Lender hereby represents, warrants and covenants to Assignee Lender the
following:
 
(1)
Assignor Lender is the legal and beneficial owner of the Assigned Amount;

 
(2)
this Agreement is a legal, valid and binding agreement of Assignor Lender,
enforceable against Assignor Lender according to its terms;

 
(3)
the execution and performance by Assignor Lender of its duties and obligations
under this Agreement and the Loan Documents will not require any registration
with, notice to or consent or approval by any Governmental Authority;

 
(4)
Assignor Lender has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby;

 
(5)
Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

 
(6)
this Assignment by Assignor Lender to Assignee Lender complies, in all material
respects, with the terms of the Loan Documents.

 
 
9.1(a)-4

--------------------------------------------------------------------------------

 
 
SECTION 4  LIMITATIONS OF LIABILITY
 
Neither Assignor Lender (except as provided in Section 3.2) nor Agent makes any
representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Loan Documents or any other
document or instrument furnished pursuant thereto or the Loans or the
Commitments or other Obligations, (b) the creation, validity, genuineness,
enforceability, sufficiency, value or collectibility of any of them, (c) the
amount, value or existence of the Collateral,  (d) the perfection or priority of
any Lien upon the Collateral, or (e) the financial condition of any Credit Party
or other obligor or the performance or observance by any Credit Party of its
obligations under any of the Loan Documents.  Neither Assignor Lender nor Agent
has or will have any duty, either initially or on a continuing basis, to make
any investigation, evaluation, appraisal of, or any responsibility or liability
with respect to the accuracy or completeness of, any information provided to
Assignee Lender which has been provided to Assignor Lender or Agent by any
Credit Party.  Nothing in this Agreement or in the Loan Documents shall impose
upon the Assignor Lender or Agent any fiduciary relationship in respect of the
Assignee Lender.
 
SECTION 5  FAILURE TO ENFORCE
 
No failure or delay on the part of Agent or Assignor Lender in the exercise of
any power, right, or privilege hereunder or under any Loan Document will impair
such power, right, or privilege or be construed to be a waiver of any default or
acquiescence therein.  No single or partial exercise of any such power, right,
or privilege will preclude further exercise thereof or of any other right,
power, or privilege.  All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
 
SECTION 6  NOTICES
 
Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
 
SECTION 7  AMENDMENTS AND WAIVERS
 
No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
Agent and Assignee Lender.
 
SECTION 8  SEVERABILITY
 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law.  In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.
 
 
9.1(a)-5

--------------------------------------------------------------------------------

 
 
SECTION 9  SECTION TITLES
 
Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.
 
SECTION 10  SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
SECTION 11  APPLICABLE LAW
 
This Agreement will be construed in accordance with and governed by the laws of
the State of New York applicable to contracts made and performed in that State.
 
SECTION 12  COUNTERPARTS
 
This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
ASSIGNEE LENDER:
 
ASSIGNOR LENDER:
         
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:



 
Notice Address:
 
Notice Address:
           



 
ACKNOWLEDGED AND CONSENTED TO:
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
     
By:
     
Name:
   
Duly Authorized Signatory
 



9.1(a)-6

--------------------------------------------------------------------------------

 